Exhibit 10.1

Execution Version

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) is made as of January 19, 2017 by and
among Avago Technologies Cayman Holdings Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (“Holdings”),
Broadcom Cayman Finance Limited (formerly known as Avago Technologies Cayman
Finance Limited), an exempted company incorporated with limited liability under
the laws of the Cayman Islands (the “Cayman Borrower”), BC Luxembourg S.à r.l.,
a Luxembourg private limited liability company (société à responsabilité
limitée), having its registered office at 3A, Sentier de l’Esperance, L-1474
Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies under registration number B 201613 (the “Luxco
Borrower” and, together with the Cayman Borrower, the “Borrowers”), Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent, and the financial institutions listed on the
signature pages hereof with respect to the Existing Credit Agreement (as defined
below). Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Credit Agreement as modified
by this Amendment.

WHEREAS, Holdings, the Borrowers, the lenders party thereto from time to time
and the Administrative Agent and collateral agent are party to that certain
Credit Agreement, dated as of February 1, 2016 (the “Original Credit Agreement”;
the Original Credit Agreement as amended pursuant to that certain First
Incremental Term A Facility Amendment, dated as of April 29, 2016, that certain
Second Incremental Term A Facility Amendment, dated as of August 2, 2016, that
certain First Amendment, dated as of August 2, 2016 and that certain Second
Amendment, dated as of August 2, 2016, hereinafter referred to as the “Existing
Credit Agreement”; and the Existing Credit Agreement as amended pursuant to this
Amendment hereinafter referred to as the “Credit Agreement”).

WHEREAS, the Borrowers have requested that the Lenders party hereto agree to
make certain amendments to, and consents in respect of, the Existing Credit
Agreement;

WHEREAS, Section 9.02(b) of the Existing Credit Agreement provides that any
waiver, amendment or modification of the Existing Credit Agreement that by its
terms affects the rights or duties under the Existing Credit Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower Parties and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under Section 9.02 of the Existing Credit Agreement
if such Class of Lenders were the only Class of Lenders party to the Existing
Credit Agreement at the time of such waiver, amendment or modification;

WHEREAS, (i) because the provisions set forth in Exhibit A attached to this
Amendment shall only be operative upon the repayment in full of the Term B
Loans, the parties hereto have determined that the amendments set forth in
Section 1 below only affect the rights and duties of Lenders holding Loans or
Commitments under the Revolving Credit Facility and Term A Facility and
therefore only the consent of the Revolving Lenders and the Term A Lenders is
required to effect the amendments set forth in Section 1 below and (ii) because
the consent set forth in Section 2 below only affects the rights and duties of
Lenders holding Loans or Commitments under the Term A Facility, only the consent
of the Required Term A Lenders is required to effect the consent set forth in
Section 2 below; and

WHEREAS, the Lenders party hereto and listed on the signature pages hereof have
agreed to such amendments and consent on the terms and conditions set forth
herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendments to the Existing Credit Agreement. The Existing Credit Agreement
is, effective as of the Amendment Effective Date (as defined below), hereby
amended to:

(a) Delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto; and

(b) Replace the existing Exhibit E-1 thereto with a new Exhibit E-1 as set forth
in Exhibit B to this Amendment.

(c) Add a new Exhibit D-1 thereto in the form attached as Exhibit C to this
Amendment.

2. Consent to Prepayment of Term A Loans. Each Term A Lender party hereto hereby
consents and agrees to the prepayment by the Borrowers in full of the Term A
Loans outstanding immediately prior to the Amendment Effective Date (together
with all accrued and unpaid interest on, and premiums and fees related to, such
Loans) held by Term A Lenders that have not, immediately prior to the Amendment
Effective Date, delivered to the Administrative Agent executed counterparts of
this Amendment, and to the making of such prepayments on a non-ratable basis.

3. Conditions of Effectiveness. This Amendment shall become effective on the
date that each of the following conditions is met or waived (the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by (i) Holdings, (ii) the Borrowers, (iii) solely with respect to the
consent set forth in Section 2, the Required Term A Lenders and (iv) with
respect to each provision of this Amendment other than Section 2, each Revolving
Lender and each Term A Lender (the Lenders described in clauses (iii) and (iv),
collectively, the “Third Amendment Lenders”).

(b) As of the Amendment Effective Date, immediately before and after giving
effect to this Amendment, the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the Amendment Effective Date with the same effect as
though made on and as of the Amendment Effective Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on and as of the Amendment Effective Date or on such
earlier date, as the case may be.

(c) As of the Amendment Effective Date, immediately before and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing.

(d) The Third Amendment Lenders shall have received a certificate of a
Responsible Officer of Holdings and each of the Borrower Parties dated the
Amendment Effective Date, certifying compliance with clauses (b) and (c) above.

 

2



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all reasonable and documented or invoiced
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document to the extent invoiced at least two Business Days prior to the
Amendment Effective Date.

(f) The Administrative Agent and the Third Amendment Lenders shall have received
written opinions (addressed to the Administrative Agent, the Collateral Agent
and the Third Amendment Lenders and dated the Amendment Effective Date) of
(i) Latham & Watkins LLP, special New York counsel for the Loan Parties,
(ii) Maples and Calder, Cayman Islands counsel for the Loan Parties and
(iii) Loyens & Loeff, Luxembourg counsel for the Loan Parties.

(g) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Borrower Party and Holdings certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority;
provided that such documents shall not be required to be delivered if the
Borrower Parties and Holdings provide certifications that the applicable
Organization Documents delivered to the Administrative Agent in connection with
the Original Credit Agreement remain in full force and effect and have not been
amended, modified, revoked or rescinded since the date of delivery,
(ii) signature and incumbency certificates of the Responsible Officers of each
Borrower Party and Holdings executing the Loan Documents to which it is a party;
provided that such incumbency certificates shall not be required to be delivered
if the Borrower Parties and Holdings provide certifications that the applicable
incumbency certificates delivered to the Administrative Agent in connection with
the Original Credit Agreement remain true and correct since the date of
delivery, (iii) resolutions of the Board of Directors and/or similar governing
bodies of each Borrower Party and Holdings approving and authorizing the
execution, delivery and performance of this Amendment, certified as of the
Amendment Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment and (iv) a good standing certificate (to the extent such concept
exists and delivery is customary in the applicable jurisdiction) from the
applicable Governmental Authority of each Borrower Party and Holdings’
jurisdiction of incorporation, organization or formation.

4. Representations and Warranties.

(a) To induce the other parties hereto to enter into this Amendment, Holdings
and the Borrowers represent and warrant to each of the Lenders, the
Administrative Agent and the Collateral Agent that, as of the Amendment
Effective Date and after giving effect to the transactions and amendments to
occur on the Amendment Effective Date, this Amendment has been duly authorized,
executed and delivered by each of Holdings and each of the Borrowers and
constitutes, and the Existing Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against Holdings, the Borrowers and, pursuant to the
other Loan Documents to which it is a party, each of the other Loan Parties in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) Immediately before and after giving effect to this Amendment, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent (i) such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date) or
(ii) such representations and warranties are qualified as to

 

3



--------------------------------------------------------------------------------

“materiality,” “Material Adverse Effect” or similar language (in which case such
representation and warranties are true and correct in all respects as of the
Amendment Effective Date or as of such earlier date, as the case may be).

(c) Immediately before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing on the Amendment Effective Date.

5. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders, the Administrative Agent or the
Collateral Agent under the Existing Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Credit Agreement or entitle any Loan Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply to and be effective only with respect to the provisions of
the Existing Credit Agreement and the other Loan Documents specifically referred
to herein (including Exhibit A hereto).

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Loan Document, shall be deemed a
reference to the Existing Credit Agreement, as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the state of New York. The provisions of Sections 9.09
and 9.10 of the Existing Credit Agreement shall apply to this Amendment to the
same extent as if fully set forth herein.

7. Costs and Expenses. The Borrowers agree to reimburse the Administrative Agent
and its Affiliates (without duplication) for reasonable and documented or
invoiced out of pocket expenses incurred in connection with this Amendment and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent and to the extent reasonably determined by the Administrative Agent to be
necessary one local counsel in each relevant jurisdiction, in each case,
consistent with Section 9.03 of the Existing Credit Agreement.

8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.

9. Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

 

4



--------------------------------------------------------------------------------

10. Successors and Assigns. The consent of any Third Amendment Lender to this
Amendment shall be binding upon such Third Amendment Lender’s successors,
assigns and participants permitted by the Existing Credit Agreement, and shall
be effective with respect to any Incremental Commitment or other Commitment made
by such Third Amendment Lender or any of such Third Amendment Lender’s
successors and assigns on or after the Amendment Effective Date. Further, the
provisions of this Amendment shall be binding and inure to the benefit of, such
Third Amendment Lender’s successors, assigns and participants permitted by the
Existing Credit Agreement.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD., as Holdings

By:

 

/s/ Thomas H. Krause, Jr.

 

Name: Thomas H. Krause, Jr.

 

Title: Director

BROADCOM CAYMAN FINANCE LIMITED

(f/k/a Avago Technologies Cayman Finance Limited) as Borrower

By:

 

/s/ Thomas H. Krause, Jr.

 

Name: Thomas H. Krause, Jr.

 

Title:

BC LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
Grand Duchy of Luxembourg, having its registered office at 3A, Sentier de
l’Esperance, L-1474 Luxembourg, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 201613,

as Borrower

By:

 

/s/ Patricia McCall

 

Name: Patricia McCall

 

Title: Authorised Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

By:

 

/s/ Anthea Del Bianco

 

Name: Anthea Del Bianco

 

Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

BANK OF AMERICA, N.A.

By:  

/s/ Chris Joseph

  Name: Chris Joseph   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

AZB Funding 6

By:  

/s/ Kei Kajimura

  Name: Kei Kajimura   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: Ares XXX CLO Ltd. By: Ares CLO Management XXX, L.P., its Asset
Manager By: Ares CLO GP XXX, LLC, its General Partner By:  

/s/ Daniel Hayward

  Name: Daniel Hayward   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

National Pension Service

By: Ares Capital Management III LLC, its Investment Manager By:  

/s/ Daniel Hayward

  Name: Daniel Hayward   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Australia and New Zealand Banking Group Limited

By:  

/s/ Robert Grillo

  Name: Robert Grillo   Title: Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: BANCO DE SABADELL, S.A. – MIAMI BRANCH By:  

/s/ Enrique Castillo

  Name: Enrique Castillo   Title: Structured Finance Americas Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: Bank of China, Los Angeles Branch By:  

/s/ Lixin Guo

  Name: Lixin Guo   Title: SVP & Branch Manager For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

The Bank of East Asia, Limited, New York Branch

By:  

/s/ James Hua

  Name: James Hua   Title: SVP By:  

/s/ Kitty Sin

  Name: Kitty Sin   Title: SVP

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Bank of Montreal

By:  

/s/ Michael Kus

  Name: Michael Kus   Title: Managing Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: THE BANK OF NOVIA SCOTIA By:  

/s/ Michael Grad

  Name: Michael Grad   Title: Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.:

 

By:  

/s/ Matthew Antioco

  Name: Matthew Antioco   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Bank of the West

By:  

/s/ Terry A. Switz, Jr.

  Name: Terry A. Switz, Jr.   Title: Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

BARCLAYS BANK PLC

By:  

/s/ Graeme Palmer

  Name: Graeme Palmer   Title: Assistant Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Cathay Bank

By:  

/s/ Nancy A. Moore

  Name: Nancy A. Moore   Title: Senior Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Chang Hwa Commercial Bank, Ltd., New York Branch

By:  

/s/ Jane S.C. Yang

  Name: Jane S.C. Yang   Title: V.P. & General Manager

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: Citibank, N.A. By:  

/s/ Sean Klimchalk

  Name: Sean Klimchalk   Title: Authorized Signer

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

City National Bank:

 

By:  

/s/ Jeanine Smith

  Name: Jeanine Smith   Title: Senior Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Compass Bank

By:  

/s/ Raj Nambiar

  Name: Raj Nambiar   Title: Sr. Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Crédit Industriel et Commercial, New York Branch

By:  

  /s/ Clifford Abramsky

    Name: Clifford Abramsky     Title: Managing Director By:  

  /s/ Marcus Edward

    Name: Marcus Edward     Title: Managing Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Credit Suisse AG, Cayman Islands Branch

By:  

/s/ Judith E. Smith

  Name: Judith E. Smith   Title: Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: DBS Bank Ltd.

 

By:  

/s/ Santanu Mitra

  Name: Santanu Mitra   Title: Senior Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH:

 

By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President By:  

/s/ Benjamin Souh

  Name: Benjamin Souh   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank:

 

By:  

/s/ Glen Mastey

  Name: Glen Mastey   Title: Managing Director For any Lender requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

First Midwest Bank

 

By:  

/s/ Michael Trunck

  Michael Trunck   Senior Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Industrial and Commercial Bank of China Ltd., New York Branch

By:  

/s/ Tony Huang

  Name: Tony Huang   Title: Director For any Lender requiring a second signature
line: By:  

/s/ Dayi Liu

  Name: Dayi Liu   Title: Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

ING CAPITAL LLC

By:  

/s/ Pim Rotheweiler

  Name: Pim Rothweiler   Title: Managing Director For any Lender requiring a
second signature line: By:  

/s/ Aimee Sunarvo

  Name: Aimee Sunaryo   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

J.P. MORGAN CHASE BANK, N.A.

By:  

/s/ Peter Thauer

  Name: Peter Thauer   Title: Managing Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Mizuho Bank, Ltd.

By:  

/s/ Daniel Guevara

  Name: Daniel Guevara   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.:

 

By:  

/s/ Matthew Antioco

  Name: Matthew Antioco   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Nomura Corporate Funding Americas, LLC

By:  

/s/ Sean Kelly

  Name: Sean Kelly   Title: Managing Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Oversea-Chinese Banking Corporation Limited Los Angeles Agency By:  

/s/ Charles Ong

  Name: Charles Ong   Title: General Manager

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: RAYMOND JAMES BANK, N.A. By:  

/s/ Kathy Bennett

  Name: Kathy Bennett   Title: SVP

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

ROYAL BANK OF CANADA

By:  

/s/ Kamran Khan

  Name: Kamran Khan   Title: Authorized Signatory

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Standard Chartered Bank

By:  

/s/ Dan Mattern

  Name: Dan Mattern   Title: Associate

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

STATE BANK OF INDIA, CHICAGO

By:   /s/ Manoranjan Panda   Name: Manoranjan Panda   Title: VP & Head (CMC)

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: Sumitomo Mitsui Banking Corporation

 

By:  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

SUNTRUST BANK

By:  

/s/ Min Park

  Name: Min Park   Title: Vice President

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Brian Seipke

  Name: BRIAN SEIPKE   Title: VICE PRESIDENT

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender:

Wells Fargo Bank, National Association

By:  

/s/ Kambiz Ghorashi

  Name: Kambiz Ghorashi   Title: Sr Relationship Manager

 

[Signature Page to Third Amendment to Avago Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Changes to Existing Credit Agreement

[See attached]



--------------------------------------------------------------------------------

[Conformed Copy Reflecting First Incremental Term A Facility Amendment, dated as
of April 29, 2016, Second Incremental Term A Facility Amendment, dated as of
August 2, 2016, First Amendment, dated as of August 2, 2016 and, Second
Amendment, dated as of August 2, 2016 and Third Amendment, dated as of
January 19, 2017]

THIS UNOFFICIAL COMPOSITE CREDIT AGREEMENT HAS NOT BEEN EXECUTED BY THE
APPLICABLE PARTIES AND ALTHOUGH IT IS BELIEVED TO BE ACCURATE, IT HAS BEEN
PREPARED FOR CONVENIENCE PURPOSES ONLY AND, EXCEPT WITH RESPECT TO CHANGES MADE
PURSUANT TO SECTION 1(a) AND 1(b) OF THE SECOND AMENDMENT, REFERENCE SHOULD BE
MADE TO THE ORIGINAL CREDIT AGREEMENT AND EACH APPLICABLE MODIFICATION THERETO
FOR ALL LEGAL DETERMINATIONS

 

 

 

CREDIT AGREEMENT

dated as of February 1, 2016,

among

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD., as Holdings,

AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED, as the Borrower,

BC LUXEMBOURG S.À R.L., as the Luxco Borrower,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent and the Collateral Agent,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

and

CREDIT SUISSE SECURITIES (USA) LLC, BARCLAYS BANK PLC and CITIGROUP GLOBAL
MARKETS INC.

as Co-Documentation Agents

 

 

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., BANK OF
AMERICA, N.A., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. and WELLS FARGO
SECURITIES, LLC,

as Lead Arrangers and Joint Bookrunners for the Term A Facility

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC and WELLS
FARGO SECURITIES, LLC,



--------------------------------------------------------------------------------

as Lead Arrangers and Joint Bookrunners for the Term B Facilities and the
Revolving Credit Facility

BMO CAPITAL MARKETS CORP., NOMURA SECURITIES INTERNATIONAL, INC. and THE BANK OF

TOKYO-MITSUBISHI UFJ, LTD.,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS ARTICLE I DEFINITIONS          

Page

SECTION 1.01    Defined Terms    1 SECTION 1.02    Classification of Loans and
Borrowings    85 SECTION 1.03    Terms Generally    85 SECTION 1.04   
Luxembourg Terms    86 SECTION 1.05    Accounting Terms; GAAP    87 SECTION 1.06
   Effectuation of Transactions    87 SECTION 1.07    Currency Translation;
Rates    88 SECTION 1.08    Limited Condition Acquisition Proviso    88 SECTION
1.09    Irish Law Terms    89 ARTICLE II THE CREDITS SECTION 2.01    Commitments
   89 SECTION 2.02    Loans and Borrowings    90 SECTION 2.03    Requests for
Borrowings    91 SECTION 2.04    Swingline Loans    92 SECTION 2.05    Letters
of Credit    94 SECTION 2.06    Funding of Borrowings    101 SECTION 2.07   
Interest Elections    102 SECTION 2.08    Termination and Reduction of
Commitments    103 SECTION 2.09    Repayment of Loans; Evidence of Debt    104
SECTION 2.10    Amortization of Loans    105 SECTION 2.11    Prepayment of Loans
   106 SECTION 2.12    Fees    116 SECTION 2.13    Interest    118 SECTION 2.14
   Alternate Rate of Interest    119 SECTION 2.15    Increased Costs    119
SECTION 2.16    Break Funding Payments    120 SECTION 2.17    Taxes    121
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs   
125 SECTION 2.19    Mitigation Obligations; Replacement of Lenders    127
SECTION 2.20    Incremental Term Loans and Incremental Revolving Commitments   
128 SECTION 2.21    Refinancing Amendments    132 SECTION 2.22    Defaulting
Lenders    133 SECTION 2.23    Illegality    135 SECTION 2.24    Loan
Modification Offers    136

 

-i-



--------------------------------------------------------------------------------

   ARTICLE III
      REPRESENTATIONS AND WARRANTIES    SECTION 3.01    Organization; Powers   
138 SECTION 3.02    Authorization; Enforceability    138 SECTION 3.03   
Governmental Approvals; No Conflicts    138 SECTION 3.04    Financial Condition;
No Material Adverse Effect    139 SECTION 3.05    Properties    139 SECTION 3.06
   Litigation and Environmental Matters    139 SECTION 3.07    Compliance with
Laws    140 SECTION 3.08    Investment Company Status    140 SECTION 3.09   
Taxes    140 SECTION 3.10    ERISA    140 SECTION 3.11    Disclosure    140
SECTION 3.12    Subsidiaries    141 SECTION 3.13    Intellectual Property;
Licenses, Etc.    141 SECTION 3.14    Solvency    141 SECTION 3.15    Federal
Reserve Regulations    141 SECTION 3.16    Use of Proceeds    141 SECTION 3.17
   PATRIOT Act, OFAC and FCPA    142 SECTION 3.18    Senior Indebtedness    142
SECTION 3.19    Security Documents    142 SECTION 3.20    COMI    143 SECTION
3.21    Luxembourg Representations    143 SECTION 3.22    EEA Financial
Institution Status    144    ARTICLE IV       CONDITIONS   

SECTION 4.01

  

Effective Date

   144

SECTION 4.02

  

Each Credit Event

   148    ARTICLE V       AFFIRMATIVE COVENANTS    SECTION 5.01    Financial
Statements and Other Information    149 SECTION 5.02    Notices of Material
Events    152 SECTION 5.03    Information Regarding Collateral    152 SECTION
5.04    Existence; Conduct of Business    153 SECTION 5.05    Payment of Taxes,
etc.    153 SECTION 5.06    Maintenance of Properties    153 SECTION 5.07   
Insurance    153 SECTION 5.08    Books and Records; Inspection and Audit Rights
   154 SECTION 5.09    Compliance with Laws    155

 

-ii-



--------------------------------------------------------------------------------

SECTION 5.10    Use of Proceeds    155 SECTION 5.11    Additional Subsidiaries
   156 SECTION 5.12    Further Assurances    156 SECTION 5.13    Ratings    157
SECTION 5.14    Certain Post-Closing Obligations    157 SECTION 5.15   
Designation of Subsidiaries    157 SECTION 5.16    Change in Business    157
SECTION 5.17    Changes in Fiscal Periods    157 SECTION 5.18    Financial
Assistance    158 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01    Indebtedness;
Certain Equity Securities    158 SECTION 6.02    Liens    164 SECTION 6.03   
Fundamental Changes; Holding Companies    168 SECTION 6.04    Investments,
Loans, Advances, Guarantees and Acquisitions    170 SECTION 6.05    Asset Sales
   173 SECTION 6.06    Holdings Covenant    176 SECTION 6.07    Negative Pledge
   177 SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness   
178 SECTION 6.09    Transactions with Affiliates    184 SECTION 6.10   
Financial Covenants    185 ARTICLE VII EVENTS OF DEFAULT SECTION 7.01    Events
of Default    185 SECTION 7.02    Financial Covenant Cure    189 SECTION 7.03   
Application of Proceeds    190 ARTICLE VIII THE ADMINISTRATIVE AGENT SECTION
8.01    Appointment and Authority    191 SECTION 8.02    Rights as a Lender   
192 SECTION 8.03    Exculpatory Provisions    192 SECTION 8.04    Reliance by
Administrative Agent    193 SECTION 8.05    Delegation of Duties    194 SECTION
8.06    Resignation of Administrative Agent    194 SECTION 8.07    Non-Reliance
on Administrative Agent and Other Lenders    196 SECTION 8.08    No Other
Duties, Etc.    196 SECTION 8.09    Collateral and Guaranty Matters    196
SECTION 8.10    Withholding    197

 

-iii-



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS SECTION 9.01    Notices; Electronic Communication   
197 SECTION 9.02    Waivers; Amendments    200 SECTION 9.03    Expenses;
Indemnity; Damage Waiver    205 SECTION 9.04    Successors and Assigns    207
SECTION 9.05    Survival    215 SECTION 9.06    Counterparts; Integration;
Effectiveness    216 SECTION 9.07    Severability    216 SECTION 9.08    Right
of Setoff    216 SECTION 9.09    Governing Law; Jurisdiction; Consent to Service
of Process    217 SECTION 9.10    WAIVER OF JURY TRIAL    217 SECTION 9.11   
Headings    218 SECTION 9.12    Confidentiality    218 SECTION 9.13    USA
Patriot Act    219 SECTION 9.14    Judgment Currency    220 SECTION 9.15   
Release of Liens and Guarantees    220 SECTION 9.16    No Advisory or Fiduciary
Relationship    221 SECTION 9.17    Parallel Liability    222 SECTION 9.18   
Keepwell    222 SECTION 9.19    Enforcement    223 SECTION 9.20    Joint and
Several Obligations    224 SECTION 9.21    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions    225

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

      Schedule 1.01(a)      —       Excluded Subsidiaries f Schedule 1.01(b)   
  —       Existing Letters of Credit Schedule 2.01(a)      —       Term A
Commitments Schedule 2.01(b)      —       Term B-1 Dollar Commitments, Term B-1
Euro Commitments and Term B-2 Commitments Schedule 2.01(c)      —      
Revolving Commitments Schedule 2.01(d)      —       Term B-3 Commitments
Schedule 3.05      —       Effective Date Material Real Property Schedule 3.12
     —       Subsidiaries Schedule 3.19(a)      —       UCC Filing Jurisdictions
Schedule 3.19(b)      —       Mortgage Filing Jurisdictions Schedule 5.14      —
      Certain Post-Closing Obligations Schedule 6.01      —       Existing
Indebtedness Schedule 6.02      —       Existing Liens Schedule 6.04(f)      —
      Existing Investments Schedule 6.07      —       Existing Restrictions
Schedule 6.09      —       Existing Affiliate Transactions EXHIBITS:      
Exhibit A      —       Form of Assignment and Assumption Exhibit B      —      
Form of Affiliated Lender Assignment and Assumption Exhibit C      —       Form
of Borrowing Request Exhibit D      —       Form of Guarantee Agreement Exhibit
D-1      —       Form of Amended and Restated Guarantee Agreement Exhibit E     
—       Form of Compliance Certificate Exhibit E-1      —       Form of
Compliance Certificate Post-Collateral and Guarantee Release Date Exhibit F     
—       Form of Closing Certificate Exhibit G      —       Form of Intercompany
Note Exhibit H      —       Form of Specified Discount Prepayment Notice Exhibit
I      —       Form of Specified Discount Prepayment Response Exhibit J      —
      Form of Discount Range Prepayment Notice Exhibit K      —       Form of
Discount Range Prepayment Offer Exhibit L      —       Form of Solicited
Discounted Prepayment Notice Exhibit M      —       Form of Solicited Discounted
Prepayment Offer Exhibit N      —       Form of Acceptance and Prepayment Notice
Exhibit O      —       Form of Mortgage Exhibit P      —       Form of First
Lien Intercreditor Agreement Exhibit Q      —       Form of First Lien/Second
Lien Intercreditor Agreement Exhibit R-1      —       Form of U.S. Tax
Compliance Certificate Exhibit R-2      —       Form of U.S. Tax Compliance
Certificate Exhibit R-3      —       Form of U.S. Tax Compliance Certificate
Exhibit R-4      —       Form of U.S. Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 1, 2016 (this “Agreement”), among AVAGO
TECHNOLOGIES CAYMAN HOLDINGS LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Holdings”), AVAGO TECHNOLOGIES
CAYMAN FINANCE LIMITED, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Borrower”), BC LUXEMBOURG S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered office at 17 Boulevard Royal, L-2449 Luxembourg, Grand
Duchy of Luxembourg, registered with the Luxembourg Register of Commerce and
Companies under registration number B 201613, and with a share capital of
$20,000 (the “Luxco Borrower”), the LENDERS party hereto and BANK OF AMERICA,
N.A., as Administrative Agent and as Collateral Agent.

WHEREAS, the Borrower Parties (as defined below) have requested the Lenders to
extend Loans and Commitments, which, on the Effective Date shall be in the form
of $4,400,000,000 aggregate principal amount of Term A Loans, $9,750,000,000
aggregate principal amount of Term B-1 Dollar Loans, €900,000,000 aggregate
principal amount of Term B-1 Euro Loans, $500,000,000 aggregate principal amount
of Term B-2 Loans and $500,000,000 aggregate principal amount of Revolving
Commitments.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(1).

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(2).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Lender accepting a Solicited Discounted Prepayment Offer to make a Discounted
Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit N.

“Acceptance Date” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(1).

“Accepting Lenders” has the meaning assigned to such term in Section 2.24(a).

“Accounting Changes” has the meaning assigned to such term in Section 1.05(d).



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to Holdings, the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Pro Forma
Entity and its Subsidiaries which will become Restricted Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Target and its subsidiaries pursuant
to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
May 28, 2015 and as amended on July 29, 2015, among Safari, Avago Technologies
Limited, Parent, Holdings, the Borrower, the Merger Subs and the Target.

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between the Target or its Affiliates and Parent or its Affiliates
in connection with the Acquisition and all schedules, exhibits and annexes to
each of the foregoing and all side letters, instruments and agreements affecting
the terms of the foregoing or entered into in connection therewith.

“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by Holdings or any Subsidiary of Equity Interests
in, or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person.

“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any (a) Incremental Facilities pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Lender shall be
subject to the approval of (i) the Administrative Agent, each Issuing Bank and
each Swingline Lender (such approval in each case not to be unreasonably
withheld or delayed), solely to the extent such approval would be required
pursuant to Section 9.04 and, other than with respect to any Revolving Credit
Facility, solely to the extent the Administrative Agent is party to the
Incremental Facility Amendment and/or Refinancing Amendment and (ii) the
Borrower; provided further that any Additional Lender that is an Affiliated
Lender (other than an Affiliated Debt Fund) (x) shall not provide any revolving
commitments and (y) shall be subject to the limitations set forth in Section
9.04(f) (and the Affiliated Lender Cap shall apply to any Loans made by such
Affiliated Lender).

“Additional/Replacement Revolving Commitments” has the meaning assigned to such
term in Section 2.20(a).

“Additional Term A Commitment” has the meaning assigned thereto in the First
Incremental Term A Facility Amendment.

 

-2-



--------------------------------------------------------------------------------

“Additional Term A Lender” has the meaning assigned thereto in the First
Incremental Term A Facility Amendment.

“Additional Term A Loan” has the meaning assigned thereto in the First
Incremental Term A Facility Amendment.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate. Notwithstanding
the foregoing, in the case of any Eurocurrency Term B-1 Loan Borrowings, the
Adjusted LIBO Rate will be deemed to be 0.75% per annum if the Adjusted LIBO
Rate calculated pursuant to the foregoing provisions would otherwise be less
than 0.75% per annum.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. The Administrative
Agent may from time to time designate one or more of its Affiliates or branches
to perform the functions of the Administrative Agent in connection with Loans
denominated in any currency other than dollars, in which case references herein
to the “Administrative Agent” shall, in connection with Loans denominated in any
such currency, mean any Affiliate or branch so designated.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning assigned to such term in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of an Affiliate of the Borrower.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
person), Holdings, the Borrower or any of their respective Subsidiaries) at such
time.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(6).

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(5).

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each First Amendment Lead Arranger, each Joint Bookrunner, each First
Amendment Joint Bookrunner, the Syndication Agent, each Co-Documentation Agent,
each First Amendment Co-Managing Agent and any successors and assigns in such
capacity, and “Agents” means two or more of them.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Credit Exposure” means the sum of Revolving Credit
Exposures of all the Revolving Lenders.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the London interbank offered rate per annum
administered by the ICE Benchmark Administration appearing on the applicable
Bloomberg screen (or on any successor or substitute screen provided by
Bloomberg, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, in the case of
any ABR Term B-1 Loan Borrowings, the Alternate Base Rate will be deemed to be
1.75% per annum if the Alternate Base Rate calculated pursuant to the foregoing
provisions would otherwise be less than 1.75% per annum.

“Amended and Restated Guarantee Agreement” means the Amended and Restated Master
Guarantee Agreement among Parent, Safari, the Borrowers, each Subsidiary that is
designated as a Guarantor by the Borrower on and as of the Collateral and
Guarantee Release Date (the foregoing, collectively, the “Collateral and
Guarantee Release Date Loan Parties”) and the Administrative Agent,
substantially in the form of Exhibit D-1 entered into on the Collateral and
Guarantee Release Date, as may be supplemented from time to time to add
additional Guarantors in the Borrower’s discretion or as required pursuant to
Section 5.11(b).

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C)(1).

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
subject to adjustment as required to give

 

-4-



--------------------------------------------------------------------------------

effect to any reallocation of LC Exposure or Swingline Exposure made pursuant to
paragraph (a)(iv) of Section 2.22. If all the Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means,

(a) with respect to any Term B-1 Loan, (i) from the Effective Date to the date
on which the Administrative Agent receives a Compliance Certificate pursuant to
Section 5.01(c) for the first full fiscal quarter ending after the Effective
Date 3.50% per annum in respect of any Eurocurrency Loan and 2.50% per annum in
respect of any ABR Loan and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.01(c):

 

Pricing Level

  

Total Leverage

Ratio

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans   1   

Less than or equal to 1.75:1.00

     3.25 %      2.25 %  2   

Greater than 1.75:1.00

     3.50 %      2.50 % 

(b) with respect to any Term A Loan, Revolving Loan or the Commitment Fee Rate,
for any day from the Effective Date, a percentage, per annum, determined by
reference to the Ratings in effect from time to time as set forth below:

 

Ratings

(S&P/Moody’s)

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans     Commitment Fee
Rate  

BBB-/Baa3 or higher

     1.50 %      0.50 %      0.20 % 

BB+/Ba1

     1.75 %      0.75 %      0.25 % 

BB/Ba2 or lower

     2.00 %      1.00 %      0.30 % 

(c) with respect to any Term B-2 Loan, for any day from the Effective Date,
1.75% per annum in respect of any Eurocurrency Loan and 0.75% per annum in
respect of any ABR Loan.

(d) with respect to any Term B-3 Loan, for any day (i) from the First Amendment
Effective Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 5.01(c) for the first full fiscal
quarter ending after the First Amendment Effective Date 3.00% per annum in
respect of any Eurocurrency Loan and 2.00% per annum in respect of any ABR Loan
and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

Pricing

Level

  

Total Leverage

Ratio

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans   1   

Less than or equal to 1.50:1.00

     2.75 %      1.75 %  2   

Greater than 1.50:1.00

     3.00 %      2.00 % 

 

-5-



--------------------------------------------------------------------------------

With respect to clauses (a) and (d) above, any increase or decrease in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 2, as set forth in clauses
(a) and (d), respectively, shall apply in respect of the Term B-1 Facility and
Term B-3 Facility, in each case as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, if, as a result of any restatement of or other adjustment to
the financial statements of Holdings or for any other reason, the Borrower,
Holdings or the Lenders determine that (i) the Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.13(c) or under Article VII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Loan Document Obligations hereunder.

With respect to clause (b) above, the change in the Applicable Rate shall be
effective on the date on which the applicable Rating Agency, as the case may be,
has publicly announced the applicable change in the Ratings. For purposes of the
foregoing, (i) if the Ratings established or deemed to have been established by
the Rating Agencies shall fall within different levels, the lower Rating will
apply in determining the Applicable Rate; (ii) if only one of the Rating
Agencies maintains Ratings, then, notwithstanding anything herein to the
contrary, the Rating of such single Rating Agency will apply to determine the
Applicable Rate until such time as the second Rating Agency maintains Ratings;
and (iii) if there shall be no Ratings from either Rating Agency, then the
lowest Rating set forth above will apply.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

-6-



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its business activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Percentage” means, with respect to the most recently ended fiscal
quarter of Holdings for which financial statements are available, if the First
Lien Leverage Ratio (or, on and after the Collateral and Guarantee Release Date,
the Total Leverage Ratio) as of the end of such fiscal quarter is (a) greater
than 2.60:1.00, 100% and (b) less than or equal to 2.60:1.00, 50%.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.11(a)(ii); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheets of
the Target and its consolidated subsidiaries and of Avago Technologies Limited
and its consolidated subsidiaries as at the end of, and related statements of
income and cash flows of the Target and its consolidated subsidiaries and Avago
Technologies Limited and its consolidated Subsidiaries for the three most
recently completed fiscal years ended at least 90 days prior to the Effective
Date.

“August 2016 Reaffirmation Agreement” means the Reaffirmation Agreement dated as
of August 2, 2016, among the Borrowers, Holdings, the other Guarantors party
thereto, the Administrative Agent and the Collateral Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Available Amount,” means a cumulative amount equal to (without duplication):

(a) $1,200,000,000 (the “Starter Basket”); plus

 

-7-



--------------------------------------------------------------------------------

(b) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter of the Borrower
commencing after the Effective Date occurs to the end of the most recent Test
Period, plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by Holdings, the Borrower Parties and the Restricted
Subsidiaries on Investments made using the Available Amount (not to exceed the
amount of such Investments); plus

(d) Investments of Holdings or any Restricted Subsidiary in any Unrestricted
Subsidiary made using the Available Amount that has been re-designated as a
Restricted Subsidiary or that has been merged or consolidated with or into
Holdings or any Restricted Subsidiary (up to the lesser of (i) the Fair Market
Value of the Investments of Holdings and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the Fair Market Value of the original Investment by
Holdings and the Restricted Subsidiaries in such Unrestricted Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by Holdings or any Restricted Subsidiary, plus

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by Holdings or any Restricted
Subsidiary from an Unrestricted Subsidiary, plus

(g) the aggregate amount of any Retained Declined Proceeds since the Effective
Date;

provided that use of the Available Amount under Section 6.08(a)(vii) (subject to
the proviso set forth therein) and Section 6.08(b)(iv) (in each case, other than
the Starter Basket) shall be subject to compliance with a minimum Interest
Coverage Ratio of at least 2.00 to 1.00, calculated on a Pro Forma Basis.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests in Holdings or any parent of Holdings (other than any issuance in
respect of the exercise of the Cure Right) which are contributed to the Borrower
as common equity (including ordinary shares), plus

(b) capital contributions received by the Borrower as common equity (including
ordinary shares) after the Effective Date in cash or Permitted Investments
(other than in respect of (i) any Disqualified Equity Interest or (ii) any
exercise of the Cure Right), plus

(c) the net cash proceeds received by the Borrower from Indebtedness and
Disqualified Equity Interest issuances issued after the Effective Date and which
have been exchanged or converted into Qualified Equity Interests, plus

 

-8-



--------------------------------------------------------------------------------

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, judicial management, liquidation,
examinership, insolvency or winding-up proceeding, or has had a receiver,
judicial manager, liquidator, examiner, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided,
however, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

“Bermuda Collateral Agreements” means (a) the equitable mortgage over shares
entered into by Broadcom International Limited, as mortgagor, and the Collateral
Agent; (b) the deed of assignment of limited partnership interests entered into
by Broadcom Cayman Limited and ServerWorks International Ltd., as assignors, and
the Collateral Agent; and (c) the deed of debenture entered into by each Loan
Party incorporated or formed under the laws of Bermuda and the Collateral Agent,
each in form and substance reasonably satisfactory to the Administrative Agent.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to

 

-9-



--------------------------------------------------------------------------------

act on behalf of such board, (b) in the case of any exempted or limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto and
including any Successor Borrower.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

“Borrower Parties” means the Borrower and the Luxco Borrower.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range at a discount
to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means a Term A Loan Borrowing, a Term B Loan Borrowing, a Revolving
Credit Borrowing or an Incremental Loan Borrowing, as the context may require.

“Borrowing Request” means a request by a Borrower Party for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit C or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).

“Broadcom Shareholders” means Persons holding Exchangeable Units (within the
meaning of the Amended and Restated Exempted Limited Partnership Agreement of
Safari) in Safari.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Singapore and Luxembourg are authorized
or required by law to close or remain closed; provided that, when used in
connection with a Eurocurrency Loan denominated in dollars, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market; provided further that, when used
in connection with a Eurocurrency Loan denominated in euro, the term “Business
Day” shall also exclude (i) any day on which banks are not open for dealings in
euro deposits in the London interbank market and (ii) any day that is not a
TARGET Day.

 

-10-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings, the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP.

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on
December 31, 2015.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on December 31, 2015, recorded as capitalized leases.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

“Capped Incremental Amount” has the meaning assigned to such term in the
definition of “Incremental Cap.”

“Cash Management Obligations” means (a) obligations in respect of any overdraft
and related liabilities arising from treasury, depository, cash pooling
arrangements and cash management services or any automated clearing house
transfers of funds and (b) other obligations in respect of netting services,
employee credit or purchase card programs and similar arrangements.

“Cash Management Services” has the meaning assigned to such term in the
definition of Secured Cash Management Obligations.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Cayman Islands Collateral Agreements” means (a) the equitable mortgage over
shares entered into by Holdings, as mortgagor, and the Collateral Agent and
(b) the collateral agreement entered into by each of the Borrower and any
Subsidiary Loan Party incorporated or formed under the laws of the Cayman
Islands and the Collateral Agent, each in form and substance reasonably
satisfactory to the Administrative Agent.

“Change in Control” means (A) at any time prior to the Collateral and Guarantee
Release Date, (a) (I) at any time that Safari shall exist, the failure of
(i) Parent to own directly Equity

 

-11-



--------------------------------------------------------------------------------

Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Safari or
(ii) Safari to own directly or indirectly through wholly-owned Subsidiaries that
are Guarantors, all of the Equity Interests in Holdings or (II) to the extent
that Safari ceases to exist, the failure of Parent to own, directly or
indirectly all of the Equity Interests in Holdings, (b) the failure of Holdings
to own directly or indirectly through wholly-owned Subsidiaries that are
Guarantors, all of the Equity Interests in the Borrower, (c) the failure of
Holdings to own directly or indirectly through wholly-owned Subsidiaries that
are Guarantors, all of the Equity Interests in the Luxco Borrower, (d) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (directly or indirectly, including through one or more
holding companies), of Equity Interests representing 50% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Parent, (e) if Holdings at any time is or becomes organized in
the United States, at any time, the occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of Holdings by Persons who were
neither (i) nominated, designated or approved by the Board of Directors of
Holdings (directly or indirectly, including through one of more holding
companies) nor (ii) appointed by directors so nominated, designated or approved
or (f) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the documentation governing any Material
Indebtedness that is Junior Financing. and (B) at any time on or after the
Collateral and Guarantee Release Date, (a) (I) at any time that Safari shall
exist, the failure of (i) Parent to own directly Equity Interests representing
more than 80% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Safari or (ii) Safari to own directly or
indirectly through wholly-owned Subsidiaries all of the Equity Interests in each
of the Borrower Parties or (II) to the extent that Safari ceases to exist, the
failure of Parent to own, directly or indirectly through wholly-owned
Subsidiaries all of the Equity Interests in each of the Borrower Parties,
(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (directly or indirectly, including through one or
more holding companies), of Equity Interests representing 50% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Parent, (c) if Parent at any time is or becomes organized in the
United States, at any time, the occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of Parent by Persons who were
neither (i) nominated, designated or approved by the Board of Directors of
Parent (directly or indirectly, including through one of more holding companies)
nor (ii) appointed by directors so nominated, designated or approved or (d) the
occurrence of a “Change of Control” (or similar event, however denominated), as
defined in the documentation governing any Material Indebtedness that is Junior
Financing.

For purposes of this definition, “beneficially,” “Person” and “group” shall have
the meanings given to such terms in the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof. For purposes of this definition, the
phrase Person or “group” is within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person or “group”
and its subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive

 

-12-



--------------------------------------------------------------------------------

(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) any requests, rules, guidelines or directives under
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or issued
in connection therewith and (ii) any requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated or issued, but only to the extent such rules, regulations, or
published interpretations or directives are applied to Holdings and its
Subsidiaries by the Administrative Agent or any Lender in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities, including, without limitation, for purposes of
Section 2.15.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Term A Loans (other than Incremental Term Loans (other than
Additional Term A Loans and Second Additional Term A Loans)), Term B-1 Dollar
Loans (other than Incremental Term Loans), Term B-1 Euro Loans (other than
Incremental Term Loans), Term B-2 Loans, Term B-3 Loans (other than Incremental
Term Loans), Incremental Term Loans, Incremental Revolving Loans, Other Term
Loans or Other Revolving Loans or (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, a Term A Commitment, a Term B-1 Dollar
Commitment, Term B-1 Euro Commitment, Term B-2 Commitment, Term B-3 Commitment,
an Incremental Term Commitment, an Incremental Revolving Commitment, Other Term
Commitment or Other Revolving Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular type of Loan or Borrowing.

“Co-Documentation Agents” means Credit Suisse Securities (USA) LLC, Barclays
Bank PLC and Citigroup Global Markets Inc.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations; provided, that on and after
the Collateral and Guarantee Release Date, “Collateral” shall mean any and all
assets, whether real or personal, tangible or intangible that, but for the
occurrence of the Collateral and Guarantee Release Date, would have been
“Collateral” assuming the Security Documents as in effect on such date had
remained in effect and assuming the obligations under Section 5.11 as of the
Effective Date had remained in effect.

“Collateral Agent” has the meaning assigned to such term in the Collateral
Agreements.

“Collateral Agreements” mean (a) the U.S. Collateral Agreement, (b) the Cayman
Islands Collateral Agreements, (c) the Singapore Collateral Agreements, (d) the
Luxembourg Pledge Agreements, (e) the Dutch Collateral Agreements, (f) the Irish
Collateral Agreements, (g) the Bermuda Collateral Agreements and (h) any other
collateral agreement or other similar instrument entered into pursuant to the
Collateral and Guarantee Requirement, in each case, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified

 

-13-



--------------------------------------------------------------------------------

from time to time. For the avoidance of doubt, upon the occurrence of the
Collateral and Guarantee Release Date, each of the Security Documents (other
than any documents entered into with respect to Designated Cash Collateral)
shall be deemed to be automatically terminated and released.

“Collateral and Guarantee Release Condition” means the requirement that, on any
date of determination, (i) the Ratings Condition is satisfied on such date and
(ii) there shall be no Indebtedness or Commitments outstanding under this
Agreement other than Term A Loans, Revolving Commitments, Revolving Loans or any
other Revolving Credit Exposure.

“Collateral and Guarantee Release Date” has the meaning assigned to such term in
Section 9.15.

“Collateral and Guarantee Release Date Loan Party” has the meaning assigned to
such term in the definition of “Amended and Restated Guarantee Agreement”.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) at all times prior to
the Collateral and Guarantee Release Date, Holdings, each Borrower Party and
each Subsidiary (other than an Excluded Subsidiary) either (x) a counterpart of
the Guarantee Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Subsidiary (other than an Excluded
Subsidiary) after the Effective Date but prior to the Collateral and Guarantee
Release Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, and (ii) at all times prior to the
Collateral and Guarantee Release Date, Holdings, each Borrower Party and each
Subsidiary Loan Party either (x) a counterpart of the applicable Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Subsidiary Loan Party after the Effective Date
but prior to the Collateral and Guarantee Release Date (including by ceasing to
be an Excluded Subsidiary), a supplement to the applicable Collateral Agreement,
in the form specified therein, duly executed and delivered on behalf of such
Person, and (iii) at all times on and after the Collateral and Guarantee Release
Date, (x) Holdings, Safari, each Borrower Party and each Subsidiary designated
by the Borrower as a Subsidiary Guarantor on the Collateral and Guarantee
Release Date, a counterpart of the Amended and Restated Guarantee Agreement,
duly executed and delivered on behalf of such Person and (y) in the case of any
other Subsidiary designated by the Borrower as a Subsidiary Guarantor or
required to become a Subsidiary Guarantor pursuant to Section 5.11(b), a
supplement to the Amended and Restated Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, documents of the type referred
to in Section 4.01(c) and, to the extent reasonably requested by the
Administrative Agent, opinions of the type referred to in Section 4.01(b);

(b) at all times prior to the Collateral and Guarantee Release Date, all

 

-14-



--------------------------------------------------------------------------------

outstanding Equity Interests of the Borrower Parties and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets or
Equity Interests of Immaterial Subsidiaries) owned by or on behalf of any Loan
Party shall have been pledged or otherwise secured pursuant to the applicable
Collateral Agreement (and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (if
any), together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank) or, in the case of any Foreign Subsidiary
that is directly held by a Borrower Party or any Guarantor, pledge or other
security agreements governed by local law and/or local law perfection actions
shall be required with respect to the pledge of or other security over such
Equity Interests, in each case (x) to the extent the laws of the relevant
jurisdiction require such actions for valid creation and/or perfection of a
security interest in such Equity Interests, (y) such Foreign Subsidiary is
organized and/or incorporated under the laws of a jurisdiction of organization
and/or incorporation of a Loan Party and (z) so long as the cost of any such
actions are not excessive in relation to the benefit thereof to the Lenders (as
reasonably determined, in writing, by the Borrower and the Administrative
Agent);

(c) if any Indebtedness for borrowed money of Holdings, the Borrower or any of
their Subsidiaries in a principal amount of $50,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by the
Intercompany Note or a promissory note and, if applicable, at all times prior to
the Collateral and Guarantee Release Date, such promissory note, together with
the first delivery of the Compliance Certificate after the incurrence of such
Indebtedness, so long as such Indebtedness remains outstanding at such time,
shall be pledged pursuant to the applicable Collateral Agreement and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(d) at all times prior to the Collateral and Guarantee Release Date (and, with
respect to Designated Cash Collateral, at all times), all registers,
certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e) at all times prior to the Collateral and Guarantee Release Date, the
Administrative Agent shall have received (except with respect to any property
that is Excluded Assets) (i) counterparts of a Mortgage with respect to each
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) to the extent applicable in the relevant jurisdiction
(A) a policy or policies of title insurance (or marked unconditional commitment
to issue such policy or policies) in the amount equal to not less than 100% (or
such lesser amount as reasonably agreed to by the Administrative Agent) of the
Fair Market Value of such Mortgaged Property and fixtures,

 

-15-



--------------------------------------------------------------------------------

as reasonably determined by the Borrower and agreed to by the Administrative
Agent, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent insuring the Lien of each such Mortgage
as a first priority Lien on the Mortgaged Property described therein, free of
any other Liens except as expressly permitted by Section 6.02, together with
such endorsements (other than a creditor’s rights endorsement) as the
Administrative Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates, (B) such affidavits,
instruments of indemnification (including a so-called “gap” indemnification) as
are customarily requested by the title company to induce the title company to
issue the title policies and endorsements contemplated above, (C) evidence
reasonably acceptable to the Collateral Agent of payment by Holdings or the
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above, (D) a survey of each Mortgaged Property in such form
as shall be required by the title company to issue the so-called comprehensive
and other survey-related endorsements and to remove the standard survey
exceptions from the title policies and endorsements contemplated above
(provided, however, that a survey shall not be required to the extent that the
issuer of the applicable title insurance policy provides reasonable and
customary survey-related coverages (including, without limitation,
survey-related endorsements) in the applicable title insurance policy based on
an existing survey and/or such other documentation as may be reasonably
satisfactory to the title insurer), (E) completed “Life-of-Loan” Federal
Emergency Management Agency (“FEMA”) Standard Flood Hazard Determination with
respect to each Mortgaged Property subject to the applicable FEMA rules and
regulations (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and (F) if any Mortgaged Property is located in an area
determined by FEMA to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors and the other Flood Insurance Laws and as required under
Section 5.07, and (ii) such legal opinions as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property.

For the avoidance of doubt, upon the occurrence of the Collateral and Guarantee
Release Date, each of the Security Documents that were executed pursuant to the
foregoing Collateral and Guarantee Requirement (other than any documents entered
into with respect to Designated Cash Collateral) shall be deemed to be
automatically terminated and released and the Guarantee Agreement shall be
amended and restated in its entirety by the Amended and Restated Guarantee
Agreement and the obligations under the Guarantee Agreement of any Subsidiary
that is not a Collateral and Guarantee Release Date Loan Party shall be deemed
to be automatically terminated and released as of the Collateral and Guarantee
Release Date.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary (other than, on and
after the Collateral and Guarantee Release Date, Safari), if, and for so long as
and to the extent that the

 

-16-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower reasonably agree in writing that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any material
adverse Tax consequences to Holdings and its Subsidiaries (including the
imposition of withholding or other material Taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Effective Date, (c) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts, commodities accounts or other
assets specifically requiring perfection by control agreements, (d) no
perfection actions shall be required with respect to Vehicles and other assets
subject to certificates of title, (e) no perfection actions shall be required
with respect to promissory notes evidencing debt for borrowed money in a
principal amount of less than $50,000,000, (f) no actions shall be required to
perfect a security interest in letter of credit rights, commercial tort claims
or chattel paper (other than the filing of UCC financing statements or analogous
filings in the jurisdiction of the applicable Loan Party), (g) in no event shall
the Collateral include any Excluded Assets, (h) in no event shall notices be
required to be sent to account debtors or other contractual third parties prior
to an enforcement event following the occurrence and continuation of an Event of
Default and (i) the provisions of the local law Security Documents will be
limited to those provisions required by the applicable local law to create or
perfect security interests and will not impose commercial obligations and will,
where possible and practical, automatically create security interests over
future assets of the same type as those already secured. The delivery of the
real property deliverables (other than Excluded Assets) listed in provision
(e) above shall not constitute a condition precedent, but instead shall be
required to be delivered after the Effective Date in accordance with Section
4.01(f). The Administrative Agent may grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

“Collateral Release Condition” means the requirement that, on any date of
determination, (i) the Ratings Condition is satisfied on such date and
(ii) there shall be no Indebtedness or Commitments outstanding under this
Agreement other than Term A Loans, Revolving Commitments, Revolving Loans or any
other Revolving Credit Exposure.

“Collateral Release Date” has the meaning assigned to such term in Section 9.15.

“Commitment” means, a Term A Commitment, a Term B Commitment, a Revolving
Commitment, an Incremental Revolving Commitment, an Incremental Term Commitment,
an Other Term Commitment or an Other Revolving Commitment, as the context may
require.

“Commitment Fee Rate” means the rate per annum determined pursuant to clause
(b) of the definition of “Applicable Rate”.

 

-17-



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earliest of (i) the abandonment of the
Acquisition by Holdings or its Affiliates or the termination of the Acquisition
Agreement in accordance with its terms, (ii) the consummation of the Acquisition
without the funding of the Facilities and (iii) the Termination Date (as defined
in the Acquisition Agreement as in effect on the date hereof).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” means any Circumstance that, individually or
when taken together with all other Circumstances, has had or would reasonably be
expected to have a material adverse change in, or material adverse effect on,
(i) the ability of Broadcom and its Subsidiaries to consummate the transactions
contemplated by the Acquisition Agreement, including any such change or effect
that prevents, materially delays or materially impedes Broadcom’s or its
Subsidiaries’ ability to consummate the Transactions and the transactions
contemplated under the Acquisition Agreement; or (ii) the business, assets,
liabilities, financial condition or results of operations of Broadcom and its
Subsidiaries, taken as a whole; provided, however, that for the purposes of this
clause (ii) any Circumstance resulting from or arising in connection with
(x) the industries, geographies and markets in which Broadcom and its
Subsidiaries operate; or (y) general economic, political or financial or
securities market conditions, shall be excluded from the determination of a
Company Material Adverse Effect, except, in the case of clauses (x) and (y), to
the extent that such Circumstance (individually or in the aggregate)
disproportionately affects Broadcom and its Subsidiaries, taken as a whole,
relative to other Persons engaged in the same industries, geographies, and
markets in which Broadcom operates; and provided, further, that for the purposes
of this clause (ii) any Circumstance resulting from or arising in connection
with (A) the execution of the Acquisition Agreement, the announcement of the
Acquisition Agreement or the pendency of the Transactions and the transactions
contemplated under the Acquisition Agreement, including the loss or departure of
officers or other employees of Broadcom or any of its Subsidiaries, or the
termination, reduction (or potential reduction) or any other negative
development (or potential negative development) in Broadcom’s relationships with
any of its customers, suppliers, distributors or other business partners,
(B) natural disasters, acts of war, terrorism or sabotage, military actions or
the escalation thereof or other force majeure events; except, in the case of
this clause (B), to the extent that such events (individually or in the
aggregate) disproportionately affect Broadcom and its Subsidiaries, taken as a
whole, relative to other Persons engaged in the same industries, geographies,
and markets in which Broadcom operates, (C) changes in GAAP or changes in the
interpretation of GAAP, or changes in the accounting rules and regulations of
the SEC or changes in applicable Law; except, in the case of this clause (C), to
the extent that such changes (individually or in the aggregate)
disproportionately affect Broadcom and its Subsidiaries, taken as a whole,
relative to other Persons engaged in the same industries, geographies, and
markets in which Broadcom operates, (D) any action or inaction contemplated by
the Acquisition Agreement or taken or not taken at the request of an Avago
Party, (E) any Proceeding brought or threatened by shareholders of Broadcom or
shareholders of Avago (whether on behalf of Broadcom, Avago or otherwise)
asserting allegations of breach of fiduciary duty relating to the Acquisition
Agreement or violations of securities Laws in connection with Broadcom
Disclosure Documents or Avago Disclosure Documents or otherwise arising out of
or relating to the Acquisition Agreement or any of the Transactions and the

 

-18-



--------------------------------------------------------------------------------

transactions contemplated under the Acquisition Agreement, (F) any action or
inaction required to comply with the rules and regulations of the SEC or the SEC
comment process, in each case, in connection with any Broadcom Disclosure
Document or Avago Disclosure Document, (G) any decrease in the market price or
trading volume of the Broadcom Common Shares (it being understood that the
underlying causes of such decrease may be considered in determining whether a
Company Material Adverse Effect has occurred unless otherwise expressly excluded
under this proviso), (H) any failure by Broadcom to meet any projections,
forecasts or revenue or earnings predictions, or any predictions or expectations
of Broadcom or of any securities analysts (it being understood that the
underlying causes of such failure may be considered in determining whether a
Company Material Adverse Effect has occurred unless otherwise expressly excluded
under this proviso), or (I) the failure of Avago to consent to any of the
actions proscribed in Section 6.1(b) of the Acquisition Agreement where such
failure to consent would be unreasonable, shall also be excluded from the
determination of a Company Material Adverse Effect. Capitalized terms used in
the definition of Company Material Adverse Effect (other than the terms
“Acquisition Agreement” and “Company Material Adverse Effect”) shall have the
meaning given to them in the Acquisition Agreement.

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01, substantially in the form of Exhibit E (or, on and
after the Collateral and Guarantee Release Date, substantially in the form of
Exhibit E-1) or any other form approved by the Administrative Agent.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, and similar taxes based on income,
profits, revenue or capital and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs),

 

-19-



--------------------------------------------------------------------------------

(iv) other non-cash charges (other than any accrual in respect of bonuses)
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) the amount of payments made to option holders, stock holders or restricted
stock unit holders of Holdings or any of its direct or indirect parent companies
(or, after the Collateral and Guarantee Release Date, any Parent Entity) in
connection with, or as a result of, any distribution being made to shareholders
of such person or its direct or indirect parent companies, which payments are
being made to compensate such option holders as though they were shareholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted in the Loan Documents,

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing (provided, in each case,
that if there are any collections in respect of such losses or discounts in any
future period, the collections in respect thereof shall be subtracted from
Consolidated EBITDA),

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,

(ix) any costs or expenses incurred by Holdings (or any of its direct or
indirect parent companies), the Borrower or any Restricted Subsidiary pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, any severance agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are non-cash or otherwise funded with cash proceeds contributed to the capital
of the Borrower or Net Proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Equity Interests),

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature, plus

 

-20-



--------------------------------------------------------------------------------

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any joint venture of the Borrower or any
of the Restricted Subsidiaries (whether accounted for on the financial
statements of any such joint venture or the Borrower) (i) with respect to the
Transactions, on or prior to the date that is 24 months after the Effective Date
(including actions initiated prior to the Effective Date) and (ii) with respect
to any other Specified Transaction, any restructuring, cost saving initiative or
other initiative, within 24 months after such Specified Transaction,
restructuring, cost saving initiative or other initiative (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
Pro Forma Basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings are reasonably quantifiable and
factually supportable, (B) no cost savings, operating expense reductions or
synergies shall be added pursuant to this clause (b) to the extent duplicative
of any expenses or charges relating to such cost savings, operating expense
reductions or synergies that are included in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the share of any such cost savings,
expenses and charges with respect to a joint venture that are to be allocated to
the Borrower or any of the Restricted Subsidiaries shall not exceed the total
amount thereof for any such joint venture multiplied by the percentage of income
of such venture expected to be included in Consolidated EBITDA for the relevant
Test Period;

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that,

(I) there shall be included in determining Consolidated EBITDA for

 

-21-



--------------------------------------------------------------------------------

any period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, the Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) whether
such acquisition occurred before or after the Effective Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), in each case based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis, and

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by Holdings, the Borrower or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and
(B) included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof occurring prior to such disposal) as specified in the Pro Forma Disposal
Adjustment certificate delivered to the Administrative Agent (for further
delivery to the Lenders).

For purposes of determining the Total Leverage Ratio, the First Lien Leverage
Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio with respect
to any period including a fiscal quarter ended on or prior to the Effective
Date, Consolidated EBITDA will (subject to the preceding clauses (I) and (II)
with respect to acquisitions, Dispositions and designations of Unrestricted
Subsidiaries or Restricted Subsidiaries after the Effective Date) be deemed to
be equal to (i) for the fiscal quarter ended February 1, 2015, $1,475,064,000
(ii) for the fiscal quarter ended May 3, 2015, $1,486,887,000, (iii) for the
fiscal quarter ended August 2, 2015, $1,547,600,000 and (iv) for the fiscal
quarter ended November 1, 2015, $1,597,300,000

“Consolidated First Lien Debt” means the amount of Consolidated Total Debt under
the

 

-22-



--------------------------------------------------------------------------------

Loans and under any Incremental Loan and the amount of Consolidated Total Debt
that is secured by any of the Collateral on an equal or super priority basis
(but without regard to the control of remedies) with Liens securing the Secured
Obligations.

“Consolidated Interest Expense” means the sum of (a) the amount of cash
dividends or distributions by Holdings used to pay any cash interest expense in
respect of any notes of the Parent plus (b) the cash interest expense (including
that attributable to Capitalized Leases), net of cash interest income, of
Holdings, the Borrower and the Restricted Subsidiaries with respect to all
outstanding Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries (excluding any Non-Recourse Indebtedness incurred under Section
6.01(a)(viii)), including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under hedging agreements, but excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt discounts or premiums, debt
issuance costs, commissions, fees and expenses, pay-in-kind interest expense and
any other amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) the accretion or
accrual of discounted liabilities during such period, (iii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iv) any
one-time cash costs associated with breakage in respect of hedging agreements
for interest rates, (v) commissions, discounts, yield and other fees and charges
(including any interest expense) incurred in connection with any Permitted
Receivables Financing, and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, all as calculated on a consolidated basis in accordance with
GAAP. For purposes of determining the Interest Coverage Ratio with respect to
any period including a fiscal quarter ended on or prior to the Effective Date,
Consolidated Interest Expense will be deemed to be equal to (i) for the fiscal
quarter ended February 1, 2015, $137,325,275, (ii) for the fiscal quarter ended
May 3, 2015, $137,651,737, (iii) for the fiscal quarter ended August 2, 2015,
$138,005,150 and (iv) for the fiscal quarter ended November 1, 2015,
$138,317,525.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication:

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
after the Effective Date and adjustments to existing reserves), whether or not
classified as restructuring expense on the consolidated financial statements,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities and curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities),

 

-23-



--------------------------------------------------------------------------------

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Borrower or any
of its direct or indirect parents in connection with the Transactions),

(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such Person to
Holdings, the Borrower or a Restricted Subsidiary thereof during such period,

(e) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(g) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(h) all Non-Cash Compensation Expenses,

(i) any income (loss) attributable to deferred compensation plans or trusts,

(j) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by Holdings, the Borrower or any Restricted Subsidiary in respect of such
investment),

(k) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

 

-24-



--------------------------------------------------------------------------------

(l) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments; provided that any cash
payments or receipts relating to transactions realized in a given period shall
be taken into account in such period,

(m) any non-cash gain (loss) related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances),

(n) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(o) any impairment charge or asset write-off or write-down related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities, and

(p) solely for the purpose of calculating the Available Amount, the net income
for such period of any Restricted Subsidiary (other than any Loan Party) shall
be excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) or Permitted Investments to
Holdings, the Borrower or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein.

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to Holdings, the Borrower and the Restricted Subsidiaries), as a
result of the Transactions, any acquisition consummated prior to the Effective
Date and any Permitted Acquisitions or other Investment or the amortization or
write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as such Person has made a

 

-25-



--------------------------------------------------------------------------------

determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
due from business interruption insurance or reimbursement of expenses and
charges that are covered by indemnification and other reimbursement provisions
in connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Secured Debt” means Consolidated Total Debt that is secured by a
Lien on any Collateral.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP.

“Consolidated Total Debt” means the outstanding principal amount of all third
party Indebtedness for borrowed money (including purchase money Indebtedness),
unreimbursed drawings under letters of credit, Capital Lease Obligations and
third party Indebtedness obligations evidenced by notes or similar instruments
and, without duplication, Receivables Guarantees, in each case of Holdings, the
Borrower and the Restricted Subsidiaries on such date, on a consolidated basis
and determined in accordance with GAAP (excluding, in any event, (a) any amounts
of Non-Recourse Indebtedness incurred under Section 6.01(a)(viii) and (b) the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with the Transactions or any
Permitted Acquisition or other Investment).

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries at such date, excluding the current portion of
current and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
letters of credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
Holdings, the Borrower and the Restricted Subsidiaries shall be measured from
the date on which such acquisition or disposition occurred until the first
anniversary of such acquisition or disposition with respect to the Person
subject to such acquisition or disposition and (B) shall exclude (I) the impact
of non-cash adjustments contemplated in the Excess Cash Flow calculation,
(II) the impact of adjusting items in the definition of “Consolidated Net
Income” and (III) any changes in current assets or current liabilities as a
result of (x) the effect of fluctuations in the amount of accrued or contingent
obligations, assets or liabilities under hedging agreements or other derivative
obligations, (y) any

 

-26-



--------------------------------------------------------------------------------

reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Converted Term B Loans” has the meaning assigned thereto in the First
Amendment.

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Corporate U.S. Subsidiary” means any direct or indirect Domestic Subsidiary
that is a corporation for U.S. federal income tax purposes.

“Corresponding Liabilities” means the Secured Obligations of each Loan Party,
but excluding its Parallel Liability.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (or unused Revolving Commitments)
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
(or with respect to any refinancing of the Revolving Credit Facility, the
commitments under the refinancing Indebtedness do not exceed the commitments in
respect of the Refinanced Debt) (plus any premium, accrued interest and fees and
expenses (including any original issue discount and upfront fees) incurred in
connection with such exchange, extension, renewal, replacement or refinancing),
(b) does not mature, in the case of (x) any Credit Agreement Refinancing
Indebtedness in respect of the Term Loans, earlier than or have a Weighted
Average Life to Maturity shorter than the Refinanced Debt (or, with respect to
any notes constituting Credit Agreement Refinancing Indebtedness, will not have
mandatory redemption features (other than customary asset sale, insurance and
condemnation proceeds events, change of control offers or events of default)
that could result in the redemption of such notes prior to the maturity date of
the Refinanced Debt) and (y) in the case of any Credit Agreement Refinancing
Indebtedness in respect of the Revolving Commitments, earlier than the Revolving
Maturity Date (and there shall be no scheduled commitment reductions or
scheduled amortization payments under such Credit Agreement Refinancing
Indebtedness prior to the Revolving Maturity Date), (c) shall not be guaranteed
by any entity that is not a Loan Party, (d) in the case of any secured
Indebtedness (1) is not secured by any assets not securing the Secured
Obligations and (2) is subject to the

 

-27-



--------------------------------------------------------------------------------

relevant Intercreditor Agreement(s) and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the terms and conditions of this Agreement (when taken as a whole) are to
the Lenders (as determined by the Borrower in good faith) (except for
(x) covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to such refinancing or (y) terms to
the extent such terms are more favorable to the existing Lenders than comparable
terms existing in the Loan Documents and such terms are incorporated, in
consultation with the Administrative Agent, into this Agreement (or any other
applicable Loan Document) for the benefit of all existing Lenders (to the extent
applicable to such Lender), which incorporation may be accomplished without
further amendment or consent requirements) (it being understood that, to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant is either (1) also
added for the benefit of any corresponding Loans remaining outstanding after the
issuance or incurrence of such Indebtedness or (2) only applicable after the
Latest Maturity Date in effect immediately prior to such refinancing); provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days (or such shorter period as Administrative
Agent may agree) prior to such modification, refinancing, refunding, renewal or
extension, together with a reasonably detailed description of the material terms
and conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period (or such shorter period) that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Cure Amount” has the meaning assigned to such term in Section 7.02.

“Cure Right” has the meaning assigned to such term in Section 7.02.

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in

 

-28-



--------------------------------------------------------------------------------

Letters of Credit or Swingline Loans) within one Business Day of the date when
due, (b) has notified the Borrower, the Administrative Agent, any Issuing Bank
or any Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
after the Effective Date, (i) become the subject to any Bankruptcy Event,
(ii) had appointed for it a receiver, liquidator, examiner, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent in consultation with the
Borrower that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

“Designated Cash Collateral” means cash collateral provided pursuant to Section
2.05(b), Section 2.05(c) Section 2.05(i), Section 2.05(k), Section 2.18(e),
Section 2.22(a), Section 2.22(b), Section 2.24(d) and Section 7.01.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, the Borrower or a Subsidiary in connection
with a Disposition pursuant to Section 6.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the Fair Market Value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

-29-



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit J.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C)(2).

“Discounted Loan Prepayment” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(2).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant
Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable,
unless a shorter period is agreed to between the Borrower and the Auction Agent.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings, the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

-30-



--------------------------------------------------------------------------------

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date in
effect at the time of issuance of such Equity Interest; provided, however, that
(i) an Equity Interest in any Person that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” a “change of control” or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable and the termination of the
Commitments and (ii) if an Equity Interest in any Person is issued pursuant to
any plan for the benefit of employees of Holdings (or any direct or indirect
parent thereof), the Borrower or any of the Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by Holdings (or any
direct or indirect parent company thereof), the Borrower or any of the
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person.

“Disqualified Lenders” means those banks, financial institutions and other
institutional lenders and investors (i) that have been separately identified in
writing to the Lead Arrangers prior to May 28, 2015, (ii) those Persons who are
competitors of the Borrower, the Target, and each of their respective
Subsidiaries that are separately identified in writing by the Borrower and
posted to the Lenders on the Platform or another similar electronic system from
time to time and (iii) in the case of clauses (i) and (ii) above, any of such
Person’s Affiliates (other than bona fide debt fund affiliates) that are either
(y) identified in writing (including by email) by the Borrower and posted to the
Lenders on the Platform or another similar electronic system from time to time
or (z) clearly identifiable on the basis of such Affiliate’s name. The list of
Disqualified Lenders shall be made available to the Lenders on the Platform or
another similar electronic system.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in dollars, the principal amount
thereof then outstanding (or in which such participation is held); and

(b) with respect to any Loan denominated in euro, the principal amount thereof
then outstanding converted to dollars in accordance with Section 1.07.

 

-31-



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dutch Collateral Agreements” means the Dutch Deeds of Pledge of Shares and the
Dutch Security Agreements.

“Dutch Deed of Pledge of Shares” means each of the deeds of pledge of shares
governed by Dutch law over, inter alia, the present and future shares in any
Subsidiary incorporated under the laws of the Netherlands.

“Dutch Security Agreement” means the security agreement between each Subsidiary
incorporated under the laws of The Netherlands as pledgor and the Collateral
Agent as pledgee governed by Dutch law creating a right of pledge over the
Collateral described therein.

“ECF Percentage” means, with respect to the prepayment required by Section
2.11(c) with respect to any fiscal year of Holdings, if the First Lien Leverage
Ratio (or, on and after the Collateral and Guarantee Release Date, the Total
Leverage Ratio) (prior to giving effect to the applicable prepayment pursuant to
Section 2.11(c), but after giving effect to any voluntary prepayments made
pursuant to Section 2.11(a) prior to the date of such prepayment) as of the end
of such fiscal year is (a) greater than 2.60 to 1.00, 50% of Excess Cash Flow
for such fiscal year, (b) greater than 2.10 to 1.00 but less than or equal to
2.60 to 1.00, 25% of Excess Cash Flow for such fiscal year and (c) equal to or
less than 2.10 to 1.00, 0% of Excess Cash Flow for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, (i) the repayment or other
discharge of the Existing Credit Agreement Indebtedness, the termination of any
commitments to lend under the credit agreements described in the definition of
Existing Credit Agreement Indebtedness and the termination and/or release of any
security interests and guarantees in connection therewith and (ii) the
repayment, repurchase or other discharge (including by way of a tender offer) of
the Existing Target Notes, other than any Remaining Target Notes.

 

-32-



--------------------------------------------------------------------------------

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the four
years following the date of incurrence thereof) payable generally to Lenders or
other institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(i) to the extent that the LIBO Rate for a one-month period or Alternate Base
Rate (without giving effect to any floors in such definitions), as applicable,
on the date that the Effective Yield is being calculated is less than such
floor, the amount of such difference shall be deemed added to the interest rate
margin for such Indebtedness for the purpose of calculating the Effective Yield
and (ii) to the extent that the LIBO Rate for a one-month period or Alternate
Base Rate (without giving effect to any floors in such definitions), as
applicable, on the date that the Effective Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including the Borrower or any of its
Affiliates), in each case, that is legally entitled to deliver an IRS form and
other documentation, as applicable, described in either Section 2.17(e)(i)(A) or
Section 2.17(e)(i)(B)(1) through (4) pursuant to Requirements of Law in effect
on the date of such assignment; provided that, an Eligible Assignee shall not
include (i) a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person), (ii) a
Defaulting Lender, (iii) subject to the second and third sentence of Section
9.04(i), a Disqualified Lender, (iv) Holdings or any Subsidiary except as
permitted under Section 9.04(f) or (v) any Affiliated Lender except as permitted
under Section 9.04(f).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means common law and all treaties, rules, regulations,
codes, ordinances, judgments, orders, decrees and other applicable Requirements
of Law, and all applicable injunctions or binding agreements issued, promulgated
or entered into by or with any Governmental Authority, in each instance relating
to the protection of the environment, including with respect to the preservation
or reclamation of natural resources or the Release or threatened Release of any
Hazardous Material, or to the extent relating to exposure to Hazardous
Materials, the protection of human health or safety to the extent applicable or
relevant to Holdings, the Borrower or any of its Subsidiaries or to their
operations or properties.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental

 

-33-



--------------------------------------------------------------------------------

Law or permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or shares in an exempted or a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or Section 430 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Plan or Plans under
Sections 4041 or 4041A of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any of its
ERISA Affiliates of any liability with respect to the complete or partial
withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) from any
Plan (including any liability under Section 4062(e) of ERISA) or Multiemployer
Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from a Loan Party or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA) or in endangered or critical
status (within the meaning of Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

-34-



--------------------------------------------------------------------------------

“European Insolvency Regulation” has the meaning assigned to such term in
Section 3.20.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided, in each case,
that if any non-cash charge represents an accrual or reserve for cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Excess Cash Flow in such future period),

(iii) decreases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets and increases in long-term deferred revenue for such
period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (o) of the definition of
“Consolidated Net Income” (other than cash charges in respect of Transaction
Costs paid on or about the Effective Date to the extent financed with the
proceeds of Indebtedness incurred on the Effective Date or an equity investment
on the Effective Date),

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, to the extent that such Capital Expenditures were financed
with internally generated cash flow of Holdings, the Borrower or the Restricted
Subsidiaries,

(iii) (x) the aggregate amount of all voluntary and mandatory principal
payments, redemptions and repurchases of Indebtedness (including (1) the

 

-35-



--------------------------------------------------------------------------------

principal component of payments in respect of Capitalized Leases, (2) the sum of
all scheduled payments of principal of Indebtedness made in cash and (3) the
amount of any mandatory prepayment of Consolidated First Lien Debt (or, after
the Collateral and Guarantee Release Date, Consolidated Total Debt) to the
extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase (but
excluding, in each case, (A) all prepayments of Term Loans other than pursuant
to clause (3) above, (B) all prepayments of revolving loans except to the extent
there is an equivalent permanent reduction in revolving commitments in
connection therewith, other than prepayments of Revolving Loans, Swingline Loans
or Other Revolving Loans hereunder made during such period and (C) all voluntary
prepayments of Consolidated First Lien Debt (or, after the Collateral and
Guarantee Release Date, Consolidated Total Debt))), in each case except to the
extent financed with the proceeds of other Indebtedness of Holdings, the
Borrower or the Restricted Subsidiaries or the issuance of Equity Interests and
(y) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term receivables,
long-term prepaid assets and decreases in long-term deferred revenue for such
period,

(vi) cash payments by Holdings, the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings, the Borrower
and the Restricted Subsidiaries (other than Indebtedness or items for which an
accrual or reserve was established in such period or a prior period, as
applicable, in each case, to the extent such payments, accruals and reserves are
not expensed during such period or are not deducted in calculating Consolidated
Net Income), except to the extent financed with the proceeds of long-term
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions not prohibited by this Agreement, to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of Holdings, the Borrower or the Restricted Subsidiaries,

(viii) the amount of dividends and distributions paid in cash during such period
not prohibited by this Agreement, to the extent that such dividends and
distributions were financed with internally generated cash flow of Holdings, the
Borrower or the Restricted Subsidiaries,

 

-36-



--------------------------------------------------------------------------------

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or are not deducted in calculating Consolidated Net
Income, to the extent that such expenditure was financed with internally
generated cash flow of the Borrower or the Restricted Subsidiaries,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (1) the aggregate consideration required to be paid in cash by
Holdings, the Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts, commitments, letters of intent or purchase orders (the “Contract
Consideration”), in each case, entered into prior to or during such period and
(2) to the extent set forth in the Compliance Certificate for the period ending
simultaneously with such Test Period, the aggregate amount of cash that is
reasonably expected to be paid in respect of planned cash expenditures by
Holdings, the Borrower or any of the Restricted Subsidiaries (the “Planned
Expenditures”) in the case of each of clauses (1) and (2) relating to Permitted
Acquisitions, other Investments (other than Investments in Permitted
Investments) or Capital Expenditures (including Capitalized Software
Expenditures or other purchases of intellectual property) to be consummated or
made during a subsequent Test Period (and in the case of Planned Expenditures,
the subsequent Test Period); provided, that to the extent the aggregate amount
of internally generated cash actually utilized to finance such Permitted
Acquisitions, Investments or Capital Expenditures during such Test Period is
less than the Contract Consideration or Planned Expenditures, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such Test Period, and

(xi) the amount of taxes (including penalties and interest) (including
distributions to any Parent Entity in respect of taxes to the extent permitted
under Sections 6.08(a)(vi)(A), 6.08(a)(vi)(C), 6.08(a)(vi)(H) or 6.08(a)(xii))
paid in cash and/or tax reserves (including distributions to any Parent Entity
in respect of taxes to the extent permitted under Sections 6.08(a)(vi)(A),
6.08(a)(vi)(C), 6.08(a)(vi)(H) or 6.08(a)(xii)) set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $50,000,000 as determined on the Effective Date for existing real
property and on the date of acquisition for after acquired real property,
(b) all leasehold interests in real property (and, for the avoidance of doubt,
in no event shall landlord lien waivers, estoppels and collateral access letters
be required to be delivered with respect to any such leasehold interests in real
property), (c) any governmental licenses or state or local franchises, charters
or authorizations, to the extent

 

-37-



--------------------------------------------------------------------------------

a security interest in any such license, franchise, charter or authorization
would be prohibited or restricted thereby (including any legally effective
prohibition or restriction, but excluding any prohibition or restriction that is
ineffective under the Uniform Commercial Code of the applicable jurisdiction),
(d) any asset if, to the extent and for so long as the grant of a Lien thereon
to secure the Secured Obligations is prohibited by any Requirements of Law
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to any other applicable Requirements of Law) or would
require consent or approval of any Governmental Authority (which consent or
approval has not been obtained), (e) margin stock and, to the extent prohibited
by, or creating an enforceable right of termination in favor of any other party
thereto under (other than any Loan Party or any wholly-owned Subsidiary), the
terms of any applicable Organizational Documents, joint venture agreement or
shareholders’ agreement, Equity Interests in any Person other than wholly-owned
Restricted Subsidiaries, (f) assets to the extent a security interest in such
assets would result in material adverse tax consequences to Holdings or one of
its subsidiaries as reasonably determined by either Borrower Party in
consultation with the Administrative Agent, (g) any intent-to-use trademark
application prior to the filing and acceptance by the United States Patent and
Trademark Office of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, (h) any lease, license or other agreement or any property
subject thereto (including pursuant to a purchase money security interest or
similar arrangement) to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a breach, default or right of termination in favor of any
other party thereto (other than any Loan Party or any wholly-owned Subsidiary)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of the applicable jurisdiction or other similar applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of the applicable
jurisdiction or other similar applicable law notwithstanding such prohibition,
(i) in excess of 65% of the voting Equity Interests (including for this purpose
any voting debt security or other voting instrument that is treated as equity of
the issuer for U.S. federal income tax purposes) of (A) any Restricted CFC or
(B) any FSHCO, in each case, to the extent a security interest in such Equity
Interests would result in material adverse tax consequences to Holdings or one
of its subsidiaries as reasonably determined by the Borrower in consultation
with the Administrative Agent, (j) receivables and related assets (A) sold to
any Receivables Subsidiary or (B) otherwise pledged in connection with any
Permitted Receivables Financing, and (k) any Principal Property (or income or
profits therefrom). Other assets shall be deemed to be “Excluded Assets” if the
Administrative Agent and the Borrower Parties reasonably agree that the cost of
obtaining or perfecting a security interest in such assets is excessive in
relation to the value of such assets as Collateral.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01(a), (b)
each Unrestricted Subsidiary, (c) each Immaterial Subsidiary, (d) any Subsidiary
that is prohibited or restricted by (i) applicable Requirements of Law or
(ii) any contractual obligation existing on the Effective Date or on the date
any such Subsidiary is acquired (so long as in respect of any such contractual
prohibition such prohibition is not incurred in contemplation of such
acquisition), in each case from guaranteeing the Loan Document Obligations or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a Guarantee, or for which the provision of a
Guarantee would result in a material adverse tax consequence (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) to Holdings or one of its
subsidiaries (as reasonably

 

-38-



--------------------------------------------------------------------------------

determined by either Borrower Party in consultation with the Administrative
Agent), (e) any Restricted CFC, any FSHCO and any subsidiary of a Restricted CFC
or FSHCO, in each case, to the extent the providing of a guarantee would result
in material adverse tax consequences to Holdings or one of its subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent, (f) any other Subsidiary excused from becoming a Loan Party pursuant to
clause (a) of the last paragraph of the definition of the term “Collateral and
Guarantee Requirement,” (g) any not-for-profit Subsidiaries, captive insurance
companies or other special purpose subsidiaries designated by either Borrower
Party from time to time, (h) any Receivables Subsidiary and (i) any Foreign
Subsidiary of Holdings for which the providing of a guarantee could reasonably
be expected to result in any violation or breach of, or conflict with, fiduciary
duties of such subsidiary’s officers, directors or managers.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for as long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 7.03 hereof and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties), at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Agreement, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Agreements for which such Guarantee or security interest is
or becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits (however denominated), branch
profits Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction
as a result of such recipient being organized, incorporated or having its
principal office located in or, in the case of any Lender, having its applicable
Lending Office located in or (ii) any jurisdiction as a result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than a connection arising solely from such recipient
having executed, delivered, or become a party to, performed its obligations or
received payments under, received or perfected a security interest under, sold
or assigned of an interest in, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (b) any Tax that is attributable to a Lender’s
failure to comply with Section 2.17(e), (c) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.19, any U.S. federal
withholding Taxes imposed pursuant to a Requirement of Law in effect at the time
a Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office (or assignment), to
receive additional amounts with respect to such withholding Tax under Section
2.17(a) and (d) any Tax imposed pursuant to FATCA.

 

-39-



--------------------------------------------------------------------------------

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under (i) that certain Credit Agreement, dated as of May 6, 2014,
among Avago Technologies Finance Pte. Ltd., Avago Technologies Cayman Ltd.,
Avago Technologies Holdings Luxembourg S.à r.l., the lenders party thereto and
Deutsche Bank AG, New York Branch, as administrative agent, and (ii) that
certain Credit Agreement, dated as of November 19, 2010, among Target, the
lenders party thereto, and Bank of America, N.A., as administrative agent, as
amended by the First Amendment to Credit Agreement, dated as of October 31,
2011, and as further amended by the Second Amendment to Credit Agreement, dated
as of July 31, 2014.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of, or for the benefit of Holdings, the Borrower or any other
Subsidiary that (a) is outstanding on the Effective Date and (b) is listed on
Schedule 1.01(b).

“Existing Target Notes” means, collectively, Target’s (i) 2.375% Senior Notes
due 2015 issued pursuant to the First Supplemental Indenture, dated as of
November 1, 2010, between Target and Wilmington Trust FSB, (ii) 2.700% Senior
Notes due 2018 issued pursuant to the Second Supplemental Indenture, dated as of
November 9, 2011, between Target and Wilmington Trust, National Association,
(iii) 2.500% Senior Notes due 2022 issued pursuant to the Third Supplemental
Indenture, dated as of August 16, 2012, between Target and Wilmington Trust,
National Association, (iv) 3.500% Senior Notes due 2024 issued pursuant to the
Fourth Supplemental Indenture, dated as of July 29, 2014, between Target and
Wilmington Trust, National Association, and (v) 4.500% Senior Notes due 2034
issued pursuant to the Fourth Supplemental Indenture, dated as of July 29, 2014,
between Target and Wilmington Trust, National Association.

“Facilities” means the Term Facilities and the Revolving Credit Facility.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection with the implementation
of such current Sections of the Code (or any such amended or successor version
described above) and any Requirements of Law implementing any such
intergovernmental agreements.

 

-40-



--------------------------------------------------------------------------------

“FCPA” has the meaning assigned to such term in Section 3.17(b).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Effective Rate is less than zero, it shall be
deemed to be zero for purposes of this Agreement.

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Financial Covenants” has the meaning assigned to such term in Section 7.02.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, director of treasury,
controller or other similar officer of such Person or, in the absence of the
foregoing, a director, manager or similar officer of such Person.

“First Amendment” means the First Amendment to this Agreement dated as of
August 2, 2016, among Holdings, the Borrowers, the Lenders party thereto and the
Administrative Agent.

“First Amendment Co-Managing Agents” means BMO Capital Markets Corp., Nomura
Securities International, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“First Amendment Effective Date” has the meaning assigned thereto in the First
Amendment.

“First Amendment Joint Bookrunners” means Bank of America, N.A., Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Wells Fargo Securities, LLC.

“First Amendment Lead Arrangers” means Bank of America, N.A., Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Wells Fargo Securities, LLC.

“First Incremental Term A Facility Amendment” means the First Incremental Term A
Facility Amendment to this Agreement dated as of April 29, 2016, among Holdings,
the Borrowers and the Additional Term A Lender party thereto.

 

-41-



--------------------------------------------------------------------------------

“First Incremental Amendment Effective Date” has the meaning assigned thereto in
the First Incremental Term A Facility Amendment.

“First Lien Intercreditor Agreement” means an Intercreditor Agreement,
substantially in the form of Exhibit P, entered into among the Collateral Agent,
the Loan Parties and one or more Senior Representatives for holders of
Indebtedness secured by Liens on the Collateral that rank equal in priority to
the Liens securing the Secured Obligations, with such modifications thereto as
the Administrative Agent and the Borrower may reasonably agree.

“First Lien/Second Lien Intercreditor Agreement” means a First Lien/Second Lien
Intercreditor Agreement, substantially in the form of Exhibit Q, entered into
among the Collateral Agent, the Loan Parties and one or more Senior
Representatives for holders of Indebtedness secured by Liens on the Collateral
that rank junior in priority to the Liens securing the Secured Obligations, with
such modifications thereto as the Administrative Agent and the Borrower may
reasonably agree.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date minus unrestricted cash and cash equivalents of
Holdings, the Borrower and the Restricted Subsidiaries to (b) Consolidated
EBITDA for the Test Period as of such date.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(f).

“Foreign Subsidiary” means any Subsidiary that is organized and/or incorporated
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“FSHCO” means any direct or indirect Domestic Subsidiary of a Corporate U.S.
Subsidiary that has no material assets other than Equity Interests in one or
more Restricted CFCs.

“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of Holdings, the Borrower or the
Restricted Subsidiaries, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

-42-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair
value,” as defined therein and (b) the amount of any Indebtedness under GAAP
with respect to Capital Lease Obligations shall be determined in accordance with
the definition of Capital Lease Obligations; provided, further, that if the
Borrower notifies the Administrative Agent that the Borrower, Holdings or Parent
(or, on or after the Collateral and Guarantee Release Date, any Parent Entity)
has elected to report under IFRS as in effect from time to time, “GAAP” shall
mean generally accepted accounting principles pursuant to IFRS.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, customary and

 

-43-



--------------------------------------------------------------------------------

reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness) or any
Excluded Swap Obligations. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined in good faith by a Financial Officer of the
Borrower. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit D.
For the avoidance of doubt, upon the occurrence of the Collateral and Guarantee
Release Date, the Guarantee Agreement shall be amended and restated in its
entirety, and the Collateral and Guarantee Release Date Loan Parties shall enter
into the Amended and Restated Guarantee Agreement.

“Guarantors” means Holdings and the Subsidiary Loan Parties (which, on and after
the Collateral and Guarantee Release Date, shall include Safari); provided that
each Borrower Party shall be a “Guarantor” with respect to the Loan Document
Obligations of each other Borrower Party. For the avoidance of doubt, on and
after the Collateral and Guarantee Release Date, any other Subsidiary or direct
or indirect parent of the Borrower may be designated by the Borrower (by way of
delivering to the Administrative Agent a supplement to the Amended and Restated
Guarantee Agreement, in the form specified therein, duly executed by such
Subsidiary or parent company, together with documents of the type referred to in
Section 4.01(c) and, to the extent reasonably requested by the Administrative
Agent, opinions of the type referred to in Section 4.01(b)) in its sole
discretion from time to time to be a guarantor in respect of the Secured
Obligations.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

“Holdings” (i) prior to the Collateral and Guarantee Release Date, has the
meaning assigned to such term in the preamble hereto and (ii) on and after the
Collateral and Guarantee Release Date, means Parent.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Identified Qualifying Lenders” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(2).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

-44-



--------------------------------------------------------------------------------

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(a).

“Incremental Cap” means, as of any date of determination, (a) a Dollar Amount
equal to the greater of (x) $6,000,000,000 and (y) Consolidated EBITDA for the
last four fiscal quarters ended prior to such date for which financial
statements have been provided at such date (the “Capped Incremental Amount”),
plus (b) all voluntary prepayments of the Term Loans pursuant to Section 2.11(a)
made prior to such date (other than any such prepayments with the proceeds of
long-term Indebtedness) and voluntary prepayments of Revolving Loans made
pursuant to Section 2.11(a) made prior to such date (other than any such
prepayments with the proceeds of long-term Indebtedness) to the extent
accompanied by a corresponding, permanent reduction in the Revolving Commitments
pursuant to Section 2.08; provided, however, that in the case of any prepayment
made pursuant to Section 2.11(a)(ii), the amount included in the calculation of
the Incremental Cap pursuant to this clause (b) shall be limited to the amount
actually paid in order to consummate such prepayment (the “Voluntary Prepayment
Incremental Amount”), plus (c) the maximum aggregate principal amount that can
be incurred without causing the First Lien Leverage Ratio (or, on and after the
Collateral and Guarantee Release Date, the Total Leverage Ratio), after giving
effect to the incurrence of any Incremental Loans or Incremental Equivalent Debt
(which (1) shall assume that all such Indebtedness is Consolidated First Lien
Debt (or, on and after the Collateral and Guarantee Release Date, Consolidated
Total Debt), (2) in the case of all Incremental Revolving Commitments, that such
Commitments are fully drawn and (3) shall not include the proceeds of such
Incremental Loans or Incremental Equivalent Debt in calculating unrestricted
cash and cash equivalents) and the use of proceeds thereof, on a Pro Forma
Basis, to exceed 3.00:1.00 for the most recent Test Period then ended (the
“Ratio Incremental Amount”) (subject to the Limited Condition Acquisition
Proviso in connection with any Permitted Acquisition or permitted Investment
that constitutes an acquisition (other than an intercompany Investment));
provided that (a) all Incremental Facilities shall be incurred under (x) the
Voluntary Prepayment Incremental Amount prior to the Ratio Incremental Amount
and the Capped Incremental Amount and (y) the Ratio Incremental Amount prior to
the Capped Incremental Amount and (b) loans may be incurred under the Capped
Incremental Amount, the Ratio Incremental Amount and the Voluntary Prepayment
Incremental Amount, and proceeds from any such incurrence under the Capped
Incremental Amount, the Ratio Incremental Amount and the Voluntary Prepayment
Incremental Amount may be utilized in a single transaction by first calculating
the incurrence under the Ratio Incremental Amount (without inclusion of any
amounts to be utilized pursuant to the Capped Incremental Amount or Voluntary
Prepayment Incremental Amount) and then calculating the incurrence under the
Capped Incremental Amount and Voluntary Prepayment Incremental Amount, as
applicable.

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to Section
6.01(a)(xxii).

 

-45-



--------------------------------------------------------------------------------

“Incremental Facilities” has the meaning assigned to such term in Section
2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(d).

“Incremental Loan” means Incremental Revolving Loans and Incremental Term Loans.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Loan” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to their Incremental Revolving Commitments. Incremental
Revolving Loans may only be made in the form of additional Revolving Loans.

“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.20, to make Incremental Term Loans to the Borrower.

“Incremental Term Loan” has the meaning assigned to such term in Section
2.20(a).

“Incremental Term A Loan” means Incremental Term Loans made by the Term A
Lenders.

“Incremental Term B Loan” means Incremental Term Loans made by the Term B
Lenders.

“Incremental Term B-1 Loan” means the Incremental Term Loans made by any Term
B-1 Lender.

“Incremental Term B-3 Loan” means the Incremental Term Loans made by any Term
B-3 Lender.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) monetary obligations
arising under supply or consignment agreements, in each case of clause (x) and
this clause (y), not overdue by more than 90 days or are being contested in good
faith by appropriate proceedings and for which reasonable reserves are being
maintained and (z) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all obligations under any

 

-46-



--------------------------------------------------------------------------------

Swap Agreement (with the amount of any such obligations at any time being equal
to the maximum aggregate amount such Person (after giving effect to any netting
agreements) would be required to pay if such Swap Agreement were terminated at
such time (the “Swap Termination Amount”)); provided that the term
“Indebtedness” shall not include (i) deferred or prepaid revenue, (ii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the seller and
(iii) Indebtedness of any Parent Entity appearing on the balance sheet of
Holdings solely by reason of push down accounting under GAAP. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries shall exclude intercompany liabilities arising
from their cash management, tax, and accounting operations and intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means (a) the Confidential Information Memorandum dated
July, 2015 relating to the Loan Parties and the Facilities and (b) the
Confidential Information Memorandum dated November, 2015 relating to the Loan
Parties and the Facilities.

“Initial Term A Commitment” means, with respect to each applicable Term A
Lender, the commitment of such Term A Lender to make a Term A Loan hereunder on
the Effective Date, expressed as an amount representing the maximum principal
amount of the Term A Loan to be made by such Term A Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Term A Lender pursuant to an Assignment and Assumption. The initial amount of
each Term A Lender’s Initial Term A Commitment is set forth on Schedule 2.01(a)
or in the Assignment and Assumption pursuant to which such Term A Lender shall
have assumed its Initial Term A Commitment, as the case may be. On the Effective
Date, the initial aggregate amount of Initial Term A Commitments with respect to
the Initial Term A Loans was $4,400,000,000.

“Initial Term A Loans” means the term loans made by the Term A Lenders to a
Borrower Party pursuant to clause Section 2.01(a)(i).

 

-47-



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned to such term in the U.S.
Collateral Agreement.

“Intercompany Note” means an Intercompany Note among Holdings, the Borrower
Parties and the Restricted Subsidiaries party thereto, substantially in the form
of Exhibit G or any other form approved by the Administrative Agent.

“Intercreditor Agreements” means any First Lien Intercreditor Agreement and the
First Lien/Second Lien Intercreditor Agreement.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date.

“Interest Election Request” means a request by a Borrower Party to convert or
continue a Borrowing in accordance with Section 2.07, which request shall be in
a form reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the fifteenth day of each March, June, September and December
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
or such other shorter period as the applicable Borrower Party may elect),
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing; provided further that with
respect to any Interest Period, commencing on the Effective Date, the applicable
Borrower Party may elect that such Interest Period end on the 15th day of such
calendar month. Notwithstanding the foregoing, (a) the initial Interest Period
for the Borrowing of Additional Term A Loans will end on the last day of the
Interest Period then in effect for the Initial Term A Loans outstanding
immediately prior to the First Incremental Amendment Effective Date, and if the
outstanding Initial Term A Loans have more than one Interest Period in effect,
the initial Interest Periods for the Borrowing of Additional Term A Loans will
end on the last day of such Interest Periods then in effect (divided among such
Interest Periods on a ratable basis) and (b) the initial Interest Period for the
Borrowing of Second Additional Term A Loans

 

-48-



--------------------------------------------------------------------------------

will end on the last day of the Interest Period then in effect for the Term A
Loans outstanding immediately prior to the Second Incremental Amendment
Effective Date, and if the outstanding Term A Loans have more than one Interest
Period in effect, the initial Interest Periods for the Borrowing of Second
Additional Term A Loans will end on the last day of such Interest Periods then
in effect (divided among such Interest Periods on a ratable basis).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of Holdings, the Borrower and the Restricted Subsidiaries, (i) intercompany
advances arising from their cash management, tax and accounting operations and
(ii) intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any rollover or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment and without
duplication of amounts increasing the Available Amount), but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer of the Borrower, (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the Fair Market Value of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment and without duplication of amounts increasing the Available Amount),
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the cost of all additions thereto and minus
(B) the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount

 

-49-



--------------------------------------------------------------------------------

or Available Equity Amount), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment. For purposes of Section 6.04,
if an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer of the Borrower.

“Irish Collateral Agreements” means (a) the mortgages over shares granted in
favor of the Collateral Agent in respect of the shares in each Irish Subsidiary
Loan Party and (b) the debenture entered into by each Irish Subsidiary Loan
Party and the Collateral Agent, each in form and substance reasonably
satisfactory to the Administrative Agent.

“Irish Companies Act” means the Companies Act 2014 of Ireland (as may be amended
from time to time).

“Irish Subsidiary Loan Party” means a Subsidiary Loan Party incorporated under
the laws of Ireland.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Bank of America, N.A., (b) solely in respect of any
Existing Letter of Credit, the Lender that is the issuer thereof, and (c) each
additional Lender that shall at any time have become an Issuing Bank hereunder
as provided in Section 2.05(j) (other than any Person that shall have ceased to
be an Issuing Bank as provided in Section 2.05(k)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).
Notwithstanding anything else to the contrary and for the avoidance of doubt,
any Issuing Bank (other than Bank of America, N.A. and each Lender that becomes
an Issuing Bank pursuant to Section 2.05(j)) that has issued Existing Letters of
Credit shall have no obligation to issue any Standby Letter of Credit or Trade
Letter of Credit or to amend, extend, increase or modify any Existing Letter of
Credit.

“Joint Bookrunners” means (a) with respect to the Term A Facility, Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Barclays Bank PLC,
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC, and (b) with respect to the Term B
Facilities and the Revolving Credit Facility, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., Barclays Bank PLC, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

-50-



--------------------------------------------------------------------------------

“Junior Financing” means any Indebtedness (other than any permitted intercompany
Indebtedness owing to Holdings, the Borrower or any Restricted Subsidiary) that
is contractually subordinated in right of payment to the Loan Document
Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Loan, any
Incremental Loan or any Other Commitment, in each case as extended in accordance
with this Agreement from time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lead Arrangers” means (a) with respect to the Term A Facility, Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Bank of America, N.A.,
Barclays Bank PLC, Citigroup Global Markets Inc. and Wells Fargo Securities,
LLC, and (b) with respect to the Term B Facilities and the Revolving Credit
Facility, Bank of America, N.A., Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and Wells
Fargo Securities, LLC.

“Lenders” means the Term A Lenders, the Term B Lenders, the Revolving Lenders
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, an Incremental Facility Amendment or a Refinancing
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Where the context requires, “Lender” includes
each Issuing Bank and the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate; provided, that
such Lender, such Affiliate or domestic or foreign branch of such Lender or such
Affiliate is legally entitled to deliver an IRS form and other documentation, as
applicable, described in either Section 2.17(e)(i)(A) or
Section 2.17(e)(i)(B)(1) through (4) with respect to such Lending Office
pursuant to Requirements of Law in effect at the time such Lender designates
such Lending Office. Unless the context otherwise requires each reference to a
Lender shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit (a “Standby Letter of
Credit”) or trade letter of credit (a “Trade Letter of Credit”) issued pursuant
to this Agreement and any Existing Letter of Credit, other than any such letter
of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 2.05.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be

 

-51-



--------------------------------------------------------------------------------

recorded in accordance with GAAP) of Holdings and its Subsidiaries taken as a
whole, as of the Effective Date after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

“LIBO Rate” means, (i) with respect to any Eurocurrency Borrowing denominated in
dollars for any Interest Period, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, and (ii) with respect to any Eurocurrency Borrowing denominated in euro
for any Interest Period, the rate per annum equal to LIBOR or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in euro
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; provided, in each case, that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; and if the LIBO Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment that constitutes an acquisition (other than an intercompany
Investment) by the Borrower or a Restricted Subsidiary whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Limited Condition Acquisition Proviso” has the meaning assigned to such term in
Section 1.08.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower Parties of (i) the principal of and interest at the applicable rate or
rates provided in this Agreement (including interest accruing during the
pendency of any bankruptcy, judicial management, insolvency, receivership,
examinership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower Parties under
or pursuant to this Agreement and each

 

-52-



--------------------------------------------------------------------------------

of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, judicial management,
insolvency, receivership, examinership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), (b) the due and punctual
payment and performance of all other obligations of the Borrower Parties under
or pursuant to each of the Loan Documents and (c) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents (including
interest and monetary obligations incurred during the pendency of any
bankruptcy, judicial management, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Loan Documents” means this Agreement, any Refinancing Amendment, the First
Incremental Term A Facility Amendment, the Second Incremental Term A Facility
Amendment, the First Amendment, the Second Amendment, the August 2016
Reaffirmation Agreement (provided that on and after the Collateral and Guarantee
Release Date, such agreement shall not be deemed to apply to the reaffirmation
of obligations with respect to any Security Documents (including any pledges,
mortgages, charges, security grants or agreements of a similar nature) but shall
continue in full force(except to the extent relating to any Designated Cash
Collateral) or (solely with respect to the reaffirmation of anyany Loan Party
that is not a party to the Amended and Restated gGuarantees provided for
therein)Agreement) the Guarantee Agreement or any supplements thereto), the
Third Amendment, any Loan Modification Agreement, the Amended and Restated
Guarantee Agreement, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(e), and, prior to the Collateral and
Guarantee Release Date, the Collateral Agreements, the other Security Documents,
the Guarantee Agreement and any Intercreditor Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning assigned to such term in Section
2.24(a).

“Loan Parties” means (i) prior to the Collateral and Guarantee Release Date,
Holdings, the Borrower Parties and the Subsidiary Loan Parties and (ii) on and
after the Collateral and Guarantee Release Date, Holdings, Safari, the Borrower
Parties and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to a Borrower Party pursuant to this
Agreement.

“Luxco Borrower” has the meaning assigned to such term in the preamble hereto.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Guarantors” has the meaning assigned to such term in Section
9.20(b).

 

-53-



--------------------------------------------------------------------------------

“Luxembourg Pledge Agreement” means:

(a) the share pledge agreement, governed by Luxembourg law, over, inter alia,
the present and future shares in the Luxco Borrower;

(b) the share pledge agreements, governed by Luxembourg law, over, inter alia,
the present and future shares in any Subsidiary organized under the laws of
Luxembourg;

(c) the account pledge agreements, governed by Luxembourg law, over the present
and future Luxembourg bank accounts of any Subsidiary;

(d) the receivables pledge agreement, governed by Luxembourg law, over, inter
alia, the Luxembourg receivables held by the Luxco Borrower against any member
of the group of companies to which the Luxco Borrower belongs; and

(e) the receivables pledge agreements, governed by Luxembourg law, over, inter
alia, the Luxembourg receivables held by any Subsidiary against any member of
the group of companies to which the Luxco Borrower belongs,

in each case in form and substance reasonably satisfactory to the Administrative
Agent.

“Luxembourg RCS Act” has the meaning assigned to such term in Section 9.20.

“Majority Facility Lenders” means, as the context may require, with respect to
any Facility or Class, the holders of more than 50% of the aggregate unpaid
principal amount of the Term A Loans, the Term B-1 Dollar Loans, the Term B-1
Euro Loans, the Term B-2 Loans, the Term B-3 Loans and/or the Term B Loans or
the Aggregate Revolving Credit Exposure, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Aggregate Revolving Commitments).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower Parties and the
Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.

“Material Indebtedness” means (without duplication) Indebtedness for borrowed
money (other than the Loan Document Obligations and any intercompany
indebtedness), Capital Lease Obligations, unreimbursed obligations for letter of
credit drawings and bank guarantees, or obligations in respect of one or more
Swap Agreements, of any one or more of Holdings, the Borrower and the Restricted
Subsidiaries, in each case, in an aggregate principal amount exceeding
$300,000,000; provided that in no event shall any Permitted Receivables
Financing be

 

-54-



--------------------------------------------------------------------------------

considered Material Indebtedness for any purpose. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations in respect of
any Swap Agreement shall be equal to any Swap Termination Amount for Holdings,
the Borrower or such Restricted Subsidiary, as applicable.

“Material Subsidiary” means (a) each wholly-owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of Holdings most recently ended for which
financial statements are available, had revenues or total assets for such
quarter in excess of 5.0% of the consolidated revenues or total assets, as
applicable, of Holdings for such quarter or that is designated by the Borrower
as a Material Subsidiary and (b) any group comprising wholly-owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(a) but that, taken together, as of the last day of the fiscal quarter of the
Borrower most recently ended for which financial statements are available, had
revenues or total assets for such quarter in excess of 10.0% of the consolidated
revenues or total assets, as applicable, of Holdings for such quarter; provided
that solely for purposes of Section 7.01(h) and Section 7.01(i) each such
Restricted Subsidiary forming part of such group is subject to an Event of
Default under one or more of such Sections.

“Merger Subs” means Buffalo CS Merger Sub, Inc., a California corporation, and
Buffalo UT Merger Sub, Inc., a California corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations, provided, however, in the event any Mortgaged Property is
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the applicable Mortgage shall not secure an amount in excess of 100% of
the Fair Market Value of such Mortgaged Property. Each Mortgage shall be
substantially in the form of Exhibit O with such modifications as may be
required by local laws.

“Mortgaged Property” means each parcel of real property (other than Excluded
Assets) and the improvements thereon owned in fee by a Loan Party with respect
to which a Mortgage is granted pursuant to Section 4.01(f) (if any) or 5.11,
5.12 or 5.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA with respect to which any Loan Party or any ERISA Affiliate has, or could
reasonably be expected to have any liability (whether actual or contingent).

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds, including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually

 

-55-



--------------------------------------------------------------------------------

received, minus (b) the sum of (i) all fees and out-of-pocket expenses paid by
Holdings, the Borrower and the Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a Disposition of an asset (including pursuant to a
Sale Leaseback or Casualty Event or similar proceeding), (x) the amount of all
payments that are permitted hereunder and are made by Holdings, the Borrower and
the Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
Holdings, the Borrower and the Restricted Subsidiaries as a result thereof and
(z) the amount of any liabilities directly associated with such asset and
retained by Holdings, the Borrower or the Restricted Subsidiaries and (iii) the
amount of all Taxes paid (or reasonably estimated to be payable), and the amount
of any reserves established by Holdings, the Borrower and the Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event, provided that any determination by
the Borrower that Taxes estimated to be payable are not payable and any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of the estimated
Taxes not payable or such reduction, as applicable.

“New Project” means (x) each facility which is either a new facility, branch or
office or an expansion, relocation, remodeling or substantial modernization of
an existing facility, branch or office owned by the Borrower or the Subsidiaries
which in fact commences operations and (y) each creation (in one or a series of
related transactions) of a business unit to the extent such business unit
commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to Holdings
and the Restricted Subsidiaries.

“Non-U.S. Lender” has the meaning assigned to such term in Section
2.17(e)(i)(B).

“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that such amount
was not previously applied pursuant to Section 6.04(n), 6.08(a)(vii) or
6.08(b)(iv).

“Notice of Intent to Cure” means a certificate of a Responsible Officer of the
Borrower

 

-56-



--------------------------------------------------------------------------------

delivered to the Administrative Agent, with respect to each period of four
consecutive fiscal quarters for which a Cure Right will be exercised, within ten
days after the date the Compliance Certificate required under Section 5.01(c)
has been delivered (or was required to have been delivered) with respect to the
most recent end of such period of four consecutive fiscal quarters, which
certificate shall contain a description of the applicable Event of Default and
notice of intent to cure such Event of Default through the exercise of the Cure
Right as contemplated in Article VII.

“OFAC” has the meaning assigned to such term in Section 3.17(c).

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any exempted or limited liability company, the certificate
or articles of incorporation, formation or organization and memorandum and
articles of association or operating agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Commitments” means, collectively, the Other Revolving Commitments and the
Other Term Commitments.

“Other Loans” means, collectively, the Other Revolving Loans and the Other Term
Loans.

“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Classes of revolving Loans that result
from a Refinancing Amendment.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

-57-



--------------------------------------------------------------------------------

“Parallel Liability” means a Loan Party’s undertaking pursuant to Section 9.17
hereto and Section 5.14 of the Guarantee Agreement or the Amended and Restated
Guarantee Agreement, as applicable.

“Parent” means Pavonia Limited, a limited company incorporated under the laws of
the Republic of Singapore, which shall be renamed Broadcom Limited on or after
the Effective Date.

“Parent Entity” means any Person that is a direct or indirect parent of the
Borrower.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C)(1).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) in
the case of any purchase or other acquisition of Equity Interests in a Person,
(i) such Person, upon the consummation of such purchase or acquisition, will be
a Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person), or (ii) such Person is merged into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger or
consolidation, (b) the business of such Person, or such assets, as the case may
be, constitute a business permitted by Section 5.16, (c) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c), (d) and (e) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Administrative Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.15 (including,
for the avoidance of doubt, the second sentence thereof) or is otherwise an
Excluded Subsidiary) and (d) subject to the Limited Condition Acquisition
Proviso, after giving effect to any such purchase or other acquisition, no Event
of Default under clause (a), (b), (h) or (i) of Section 7.01 shall have occurred
and be continuing.

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders and/or (c) additional covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of such Loan Modification
Offer (it being understood that to the extent that any financial maintenance
covenant is added for the benefit of any such Loans and/or Commitments, no
consent shall be required by the Administrative Agent or any of the Lenders if

 

-58-



--------------------------------------------------------------------------------

such financial maintenance covenant is either (i) also added for the benefit of
any Loans remaining outstanding after the issuance or incurrence of such Loans
and/or Commitments; provided that, if the applicable new financial maintenance
covenant is a “springing” financial maintenance covenant for the benefit of
revolving credit loans or commitments, such financial maintenance covenant shall
be automatically included in this Agreement only for the benefit of Revolving
Loans remaining outstanding after the issuance or incurrence of such Loans
and/or Commitments (and not for the benefit of any Term Loans hereunder) or
(ii) only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer).

“Permitted Cure Securities” means any Equity Interests in Holdings or any Parent
Entity other than Disqualified Equity Interests.

“Permitted Encumbrances” means:

(a) Liens for taxes or other governmental charges that (i) are not overdue for a
period of more than 30 days or (ii) are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(b) Liens imposed or preferred by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business that secure
amounts not overdue for a period of more than 30 days or, if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, the
Borrower or any Restricted Subsidiary or otherwise supporting the payment of
items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers acceptance facilities
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) and obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the
same, incurred in the ordinary course of business or consistent with past
practices;

(e) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property that, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Holdings, the Borrower and the Restricted Subsidiaries, taken
as a whole;

 

-59-



--------------------------------------------------------------------------------

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of Holdings, the Borrower or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments,
provided that such Lien secures only the obligations of the Borrower or such
subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by Holdings or any of the Restricted Subsidiaries;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) any covenants not to assert under Intellectual Property,
(ii) non-exclusive licenses and sublicenses of Intellectual Property or other
general intangibles, and (iii) exclusive licenses and sublicenses of
Intellectual Property or other general intangibles, in each case, in the
ordinary course of business and that do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole; and

(l) any security interest or set-off arrangements entered into in the ordinary
course of banking arrangements, which arise from the general banking conditions
(algemene bankvoorwaarden).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any Loan Party in the form of one or more series of
senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral (x) at all times before the Collateral and Guarantee Release Date, on
an equal priority basis (but without control of remedies) with the Loan Document
Obligations and (y) at all times before and after the Collateral and Guarantee
Release Date, is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (iii) such Indebtedness does not have
mandatory redemption features (other than customary asset sale, insurance and
condemnation proceeds events, change of control offers or

 

-60-



--------------------------------------------------------------------------------

events of default) that could result in redemptions of such Indebtedness prior
to the maturity of the Refinanced Debt and (iv) at all times prior to the
Collateral and Guarantee Release Date, a Senior Representative acting on behalf
of the holders of such Indebtedness shall have become party to a First Lien
Intercreditor Agreement and, if applicable, the First Lien/Second Lien
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Guaranteed Debt” has the meaning assigned to such term in Section
6.01(a)(iii).

“Permitted Holdings Debt” has the meaning assigned to such term in Section
6.01(a)(xviii).

“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:

(a) dollars, euro, pounds, Australian dollars, Canadian dollars, Yuan, Israeli
new shekels, Indian rupees or such other currencies held by it from time to time
in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause
(i) or (ii) above being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (x) $250,000,000
in the case of U.S. banks and (y) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of

 

-61-



--------------------------------------------------------------------------------

(i) the United States or (ii) any member nation of the European Union rated A
(or the equivalent thereof) or better by S&P and A2 (or the equivalent thereof)
or better by Moody’s, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a Fair Market Value of at least 100% of the amount of the
repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds
maintained with financial institutions either (i) having assets in excess of (x)
$250,000,000 in the case of U.S. banks or other U.S. financial institutions and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks or other non-U.S. financial institutions or
(ii) having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized or incorporated in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized or incorporated and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such

 

-62-



--------------------------------------------------------------------------------

country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
“A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition and
(iii) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank; and

(l) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.

“Permitted Junior Refinancing Debt” means any secured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral (x) at all times before the Collateral and
Guarantee Release Date, on a junior basis with the Loan Document Obligations and
(y) at all times before and after the Collateral and Guarantee Release Date, is
not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Loans (including portions of Classes of
Loans or Other Loans), (iii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (iv) at all times prior to the Collateral and Guarantee
Release Date, a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien/Second Lien Intercreditor
Agreement. Permitted Junior Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Non-Cash Disposition” has the meaning assigned to such term in
Section 6.05(j).

“Permitted Non Loan Party Debt” has the meaning assigned to such term in the
final proviso of Section 6.01(a).

“Permitted Receivables Financing” means, any term securitizations, other
receivables securitizations or other similar financings (including any factoring
program), in each case in an amount not to exceed the greater of $500,000,000
and 8% of Consolidated EBITDA for the last Test Period and that are non-recourse
to Holdings and the Restricted Subsidiaries (except for (x) any limited recourse
that is customary in the relevant local market, (y) any customary performance
undertaking or Guarantee (not constituting a guarantee of Indebtedness) provided
by Holdings or the Borrower or to the extent applicable only to non-Loan
Parties, that is customary in the relevant local market or (z) any unsecured
parent Guarantee (a “Receivables Guarantee”) by Holdings, the Borrower or a
Restricted Subsidiary and in each case, reasonable extensions thereof); provided
that with respect to Permitted Receivables Financings incurred in the form of a
factoring program, the outstanding amount of such Permitted Receivables
Financing for the purposes of this definition shall be deemed to be equal to the
Permitted Receivables Net Investment for the last Test Period.

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the

 

-63-



--------------------------------------------------------------------------------

purchasers under any Permitted Receivables Financing in the form of a factoring
program in connection with their purchase of accounts receivable and customary
related assets or interests therein, as the same may be reduced from time to
time by collections with respect to such accounts receivable and related assets
or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Holdings, the Borrower or a
Restricted Subsidiary).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed (x) the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended plus (y) with respect to any refinancing of revolving commitments, an
additional amount equal to any existing revolving commitments unutilized
thereunder to the extent that the portion of any existing and unutilized
revolving commitment being refinanced was permitted to be drawn under the
agreement governing such Indebtedness immediately prior to such refinancing
(other than by reference to a Permitted Refinancing) and this Agreement and such
drawing shall be deemed to have been made plus (z) an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses (including any original issue discount and upfront fees) incurred, in
connection with such modification, refinancing, refunding, renewal or extension,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is not secured by a Lien on any assets other than the collateral securing the
Indebtedness being modified, refinanced, refunded, renewed or extended (and if
secured, is secured on a pari passu or junior basis with the Indebtedness being
modified, refinanced, refunded, renewed or extended), (e) immediately after
giving effect thereto, no Event of Default shall have occurred and be continuing
and (f) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is permitted pursuant to Section 6.01(a)(ii), (a)(xxii) or (a)(xxv),
(i) the terms and conditions (excluding as to subordination, interest rate
(including whether such interest is payable in cash or in kind), rate floors,
fees, discounts and premiums) of Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension are, taken as a whole, not
materially more favorable to the investors providing such Indebtedness than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended (except for covenants or other provisions applicable to
periods after the Latest Maturity Date at the time such Indebtedness is
incurred) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any such Permitted Refinancing,
the terms shall

 

-64-



--------------------------------------------------------------------------------

not be considered materially more favorable if such financial maintenance
covenant is either (A) also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Permitted
Refinancing or (B) only applicable after the Latest Maturity Date at the time of
such refinancing); provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may agree) prior to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period (or such shorter
period) that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (ii) the primary obligor
in respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the primary obligor in respect of, and/or Persons (if any) that Guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended. For
the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01. For the avoidance of doubt, it is
understood and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (ii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, the Borrower or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which a Loan Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan of Reorganization” has the meaning assigned to such term in Section
9.04(i)(ii).

“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

-65-



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 5.01.

“Pledged Equity Interests” has the meaning assigned to such term in the U.S.
Collateral Agreement.

“Post-Closing Guarantors” means (i) Avago Technologies Limited, (ii) Broadcom
Singapore Technologies Pte. Ltd., (iii) Broadcom Singapore Pte. Ltd., (iv)
Broadcom Asia Distribution Pte. Ltd. and (v) Broadcom International Pte. Ltd.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Borrower immediately following the date on which such Specified Transaction is
consummated.

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of Holdings
or any Restricted Subsidiary pursuant to Section 6.05(i), Section 6.05(j),
Section 6.05(k) and Section 6.05(m) other than Dispositions resulting in
aggregate Net Proceeds not exceeding $1,500,000,000 in the aggregate since the
Effective Date and, thereafter, other than Dispositions resulting in aggregate
Net Proceeds not exceeding $150,000,000 in the case of any single transaction or
series of related transactions; or

(b) the incurrence by Holdings, the Borrower or any of the Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Junior Refinancing Debt and Other Loans) or
permitted by the Required Lenders pursuant to Section 9.02.

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect at its principal
office in New York City, with the understanding that the “prime rate” is one of
the Administrative Agent’s base rates (not necessarily the lowest of such rates)
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto and is evidenced by the recording
thereof after its announcement in such internal publications as the
Administrative Agent may designate. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Property” shall have the meaning given to such term in each of the
agreements described in clauses (i) through (v) of the definition of “Existing
Target Notes.”

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

 

-66-



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings, the Borrower or any of the Restricted Subsidiaries, shall be excluded,
and (B) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (ii) any retirement of
Indebtedness, and (iii) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test,
financial ratio or covenant solely to the extent that such adjustments are
consistent with the definition of “Consolidated EBITDA” (and subject to the
limitations set forth in clause (b) thereof) and give effect to events
(including cost savings, operating expense reductions and synergies) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on Holdings, the Borrower and any of the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment.”

“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

-67-



--------------------------------------------------------------------------------

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings.

“Qualified Equity Interests” means Equity Interests in Holdings or any Parent
Entity other than Disqualified Equity Interests.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(2).

“Ratings” means the applicable public ratings assigned to the senior secured,
long-term indebtedness for borrowed money of the Borrower (or, on and after the
Collateral and Guarantee Release Date, the applicable corporate family/corporate
credit rating assigned to the Borrower) by a Ratings Agency.

“Ratings Agency” means Moody’s or S&P, as applicable.

“Ratings Condition” means that, at the time of determination, the Borrower
(i) has received and maintains corporate family/corporate credit ratings of at
least BBB- (stable) or at least Baa3 (stable) from S&P or Moody’s, respectively
and (ii) has received and maintains a corporate family/corporate credit rating
of at least BBB- (stable) from Fitch. If the rating system of S&P, Moody’s or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate issuers, the Borrower and the Administrative Agent
(in consultation with the Lenders) shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency.

“Ratio Incremental Amount” has the meaning assigned to such term in the
definition of “Incremental Cap.”

“Receivables Guarantee” has the meaning assigned to such term in the definition
of “Permitted Receivables Financing.”

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary of
such Special Purpose Entity.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) Holdings and the Borrower and (b) each Additional Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.21.

 

-68-



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having substantially the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Related Company” has the meaning given to that term in Section 2(10) of the
Irish Companies Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, managers, officers, employees, trustees,
agents, administrators, controlling persons, advisors and other representatives
of such Person and of each of such Person’s Affiliates and permitted successors
and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and including the environment within any building or other
structure.

“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).

“Remaining Target Notes” means any Existing Target Notes that remain uncancelled
on the Effective Date in an aggregate amount not to exceed $150,000,000.

“Reorganization Transactions” means (i) those certain transactions undertaken
for tax planning and reorganization purposes of Holdings and its Subsidiaries as
set forth in that certain step plan prepared by Deloitte and delivered to the
Administrative Agent and (ii) those certain actions undertaken for
reorganization purposes of Holdings and its Subsidiaries (which at the time such
actions are undertaken, shall be compliant with Section 6.03(a)(ii)) as set
forth in a schedule delivered to the Administrative Agent prior to the Effective
Date.

“Repricing Transaction” means (a) the incurrence by a Borrower Party of any
Indebtedness in the form of term loans that is broadly marketed or syndicated to
banks and other institutional investors (i) having an Effective Yield for the
respective equivalent Type of such Indebtedness that is less than the Effective
Yield for the Term B-1 Loans or Term B-3 Loans, as applicable, of the respective
equivalent Type, but excluding Indebtedness incurred in connection with a Change
in Control, initial public offering or Transformative Acquisition, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term B-1 Loans
or Term B-3 Loans, as applicable, or (b) any effective reduction in the
Effective Yield for the Term B-1 Loans or Term B-3 Loans (e.g., by way of
amendment, waiver or otherwise), except for a reduction in connection with a
Change in Control, initial public offering or Transformative Acquisition. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Term B-1 Loans or Term B-3 Loans, as applicable.

 

-69-



--------------------------------------------------------------------------------

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness (i) does not mature earlier than the Latest Maturity Date
in effect immediately prior to incurrence or issuance of such Indebtedness
(except in the case of customary bridge loans which subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date in
effect immediately prior to incurrence of such loans) and (ii) does not have a
Weighted Average Life to Maturity shorter than any outstanding Term Loans,
(b) such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date,
(c) such Indebtedness is not guaranteed by any entity that is not a Loan Party,
(d) prior to the Collateral and Guarantee Release Date, such Indebtedness that
is secured (i) is not secured by any assets not securing the Secured
Obligations, (ii) is subject to the relevant Intercreditor Agreement(s) and
(iii) is subject to security agreements relating to such Indebtedness that are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (e) the terms and
conditions of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) are
not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
such time) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any Indebtedness, no consent
shall be required by the Administrative Agent or any of the Lenders if such
financial maintenance covenant is either (i) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
any such Indebtedness in connection therewith or (ii) only applicable after the
Latest Maturity Date at such time); provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days (or
such shorter period as Administrative Agent may agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period (or such shorter period) that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Required Lenders” means, at any time, Lenders having Term Loans, Revolving
Credit Exposure and unused Revolving Commitments representing more than 50% of
the aggregate amount of the sum of the outstanding Term Loans and Aggregate
Revolving Credit Exposure and unused Revolving Commitments at such time;
provided that (a) Loans of any Affiliated Lender (other than Affiliated Debt
Funds) and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Loans and unused Commitments of each Defaulting Lender shall, in
each case of clause (a) and (b), be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving

 

-70-



--------------------------------------------------------------------------------

Credit Exposure and unused Revolving Commitments representing more than 50% of
the sum of the Aggregate Revolving Credit Exposure and unused Revolving
Commitments at such time; provided that whenever there are one or more
Defaulting Lenders, the total outstanding Revolving Credit Exposure of, and the
unused Revolving Commitments of, each Defaulting Lender, shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term A Lenders” means, at any time, Term A Lenders having Term A Loans
representing more than 50% of the aggregate amount of the sum of the outstanding
Term A Loans at such time; provided that (a) Term A Loans of any Affiliated
Lender (other than Affiliated Debt Funds) and (b) whenever there are one or more
Defaulting Lenders, the total outstanding Term A Loans of each Defaulting Lender
shall, in each case of clause (a) and (b), be excluded for purposes of making a
determination of Required Term A Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury, secretary, or other similar officer, manager or a director of a Loan
Party, including any individual designated by any of the foregoing officers or
directors pursuant to a power of attorney, and with respect to certain limited
liability companies or partnerships that do not have officers, any director,
manager, sole member, managing member or general partner thereof, and (i) solely
as to any document delivered on the Effective Date or thereafter pursuant to
paragraph (a) of the definition of the term “Collateral and Guarantee
Requirement,” any secretary or assistant secretary of a Loan Party and
(ii) solely for purposes of notices given under Article II (x) any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or (y) any other officer or employees of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted CFC” means any direct or indirect Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and is a direct or indirect subsidiary of a Corporate U.S. Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower, any other Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests.

 

-71-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(d).

“Revolving and Term B Loan Standstill Period” has the meaning assigned to such
term in Section 7.01(d).

“Revolving Credit Borrowing” means (a) Revolving Loans of the same Class and
Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Revolving
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.01(c), or in the Assignment and Assumption or the Incremental
Facility Amendment pursuant to which such Lender shall have assumed or increased
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments on the Effective Date is $500,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and such Revolving Lender’s LC Exposure and Swingline Exposure
at such time.

“Revolving Credit Facility” means the Revolving Commitments and any Incremental
Revolving Commitments, the Revolving Loans and Incremental Revolving Loans made
thereunder or any refinancing thereof.

“Revolving Lender” means the Persons listed on Schedule 2.01(c) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Revolving Loans
or a Refinancing Amendment in respect of any Revolving Loans, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Revolving Loan” means a Loan made pursuant to Section 2.01(c).

“Revolving Maturity Date” means February 1, 2021.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor to its
rating agency business.

 

-72-



--------------------------------------------------------------------------------

“Safari” means Safari Cayman L.P., which shall be renamed Broadcom Cayman L.P.
on or after the Effective Date.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which Holdings, the Borrower or any other Restricted Subsidiary
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Second Additional Term A Commitment” has the meaning assigned thereto in the
Second Incremental Term A Facility Amendment.

“Second Additional Term A Lender” has the meaning assigned thereto in the Second
Incremental Term A Facility Amendment.

“Second Additional Term A Loan” has the meaning assigned thereto in the Second
Incremental Term A Facility Amendment.

“Second Amendment” means the Second Amendment to this Agreement dated as of
August 2, 2016, among Holdings, the Borrowers, the Lenders party thereto and the
Administrative Agent.

“Second Incremental Term A Facility Amendment” means the Second Incremental Term
A Facility Amendment to this Agreement dated as of August 2, 2016, among
Holdings, the Borrowers, the Second Additional Term A Lenders party thereto and
the Administrative Agent.

“Second Incremental Amendment Effective Date” has the meaning assigned thereto
in the Second Incremental Term A Facility Amendment.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower and the Restricted
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services,
corporate credit and purchasing cards and related programs or any automated
clearing house transfers of funds (collectively, “Cash Management Services”)
provided to Holdings, the Borrower or any Restricted Subsidiary (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (a) owed to the Administrative Agent or any of
its Affiliates, (b) owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date, (c) owed to a Person that is
an Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred or

 

-73-



--------------------------------------------------------------------------------

(d) any other Person that is designated by the Borrower in a written notice to
the Administrative Agent in a form reasonably acceptable to the Administrative
Agent; provided that the aggregate amount of Secured Cash Management Obligations
owed to a Person designated pursuant to this clause (d), together with the
Secured Swap Obligations owed to any Person designated under clause (d) of the
definition of Secured Swap Obligations, shall not exceed $200,000,000 at any
time. For the avoidance of doubt, on and after the Collateral and Guarantee
Release Date, the Liens on the Collateral securing Secured Cash Management
Obligations pursuant to the Loan Documents shall automatically terminate to the
extent such Liens are otherwise terminated pursuant to the terms of Section 9.15
hereof.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date minus unrestricted cash and cash equivalents of
Holdings, the Borrower and the Restricted Subsidiaries to (b) Consolidated
EBITDA for the Test Period as of such date.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding,
with respect to any Loan Party, Excluded Swap Obligations of such Loan
Party). For the avoidance of doubt, on and after the Collateral and Guarantee
Release Date, the Liens on Collateral (other than Designated Cash Collateral)
securing the Secured Obligations pursuant to the Loan Documents shall be
terminated to the extent provided pursuant to Section 9.15.

“Secured Parties” means (a) each Lender, (b) the Administrative Agent and
Collateral Agent, (c) each Person to whom any Secured Cash Management
Obligations are owed, (c) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Obligations and (d) the
permitted successors and assigns of each of the foregoing. For the avoidance of
doubt, on and after the Collateral and Guarantee Release Date, the Liens on
Collateral (other than Designated Cash Collateral) securing the Secured
Obligations granted pursuant to the Loan Documents for the benefit of the
Secured Parties shall be terminated to the extent provided pursuant to
Section 9.15.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower, and the Restricted Subsidiaries under
each Swap Agreement that (a) is with a counterparty that is the Administrative
Agent or any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date, (c) is entered into after the Effective Date with any counterparty that is
a Lender, an Agent or an Affiliate of a Lender or an Agent at the time such Swap
Agreement is entered into or (d) any other Person that is designated by the
Borrower in a written notice to the Administrative Agent substantially in a form
reasonably acceptable to the Administrative Agent; provided that the aggregate
amount of Secured Swap Obligations owed to a Person designated pursuant to this
clause (d), together with the Secured Cash Management Obligations owed to any
Person designated under clause (d) of the definition of Secured Cash Management
Obligations, shall not exceed $200,000,000 at any time. For the avoidance of
doubt, on and after the Collateral and Guarantee Release Date, the Liens on
Collateral securing the Secured Swap Obligations pursuant to the Loan Documents
shall automatically terminate to the extent such Liens are otherwise terminated
pursuant to the terms of Section 9.15.

“Security Documents” means the Collateral Agreements, the Mortgages, the August
2016

 

-74-



--------------------------------------------------------------------------------

Reaffirmation Agreement (provided that, on and after the Collateral and
Guarantee Release Date, all references to the termination or release of Security
Documents shall, with respect to the August 2016 Reaffirmation Agreement, mean
solely that such agreement shall not be deemed to apply to the reaffirmation of
obligations with respect to any other Security Documents (including any pledges,
mortgages, charges, security grants or agreements of a similar nature) (except
to the extent relating to Designated Cash Collateral)) and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 4.01(f), Section 5.11, Section 5.12 or
Section 5.14 to secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Junior Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Singapore Collateral Agreements” means (a) the debentures entered into by any
Loan Party organized under the laws of Singapore and the Collateral Agent,
(b) the share charges governed by Singapore law and entered into by any Loan
Party organized under the laws of Singapore and the Collateral Agent and (c) the
share charges entered into by any Loan Party pledging the Equity Interests of
any Subsidiary organized under the laws of Singapore and the Collateral Agent,
each in form and substance reasonably satisfactory to the Administrative Agent.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D)(2).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” means (a) the Fair Value of the assets of Holdings and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities
(including contingent and prospective Liabilities), (b) the Present Fair
Saleable Value of the assets of Holdings and its Subsidiaries on a consolidated
basis taken as a whole exceeds their Liabilities (including contingent and
prospective Liabilities), (c) Holdings and its Subsidiaries on a consolidated
basis

 

-75-



--------------------------------------------------------------------------------

taken as a whole after consummation of the Transactions is a going concern and
has sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date
taking into account the nature of, and the needs and anticipated needs for
capital of, the particular business or businesses conducted or to be conducted
by Holdings and its Subsidiaries on a consolidated basis as reflected in the
projected financial statements and in light of the anticipated credit capacity
and (d) for the period from the date hereof through the Latest Maturity Date,
Holdings and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by Holdings and its
Subsidiaries as reflected in the projected financial statements and in light of
the anticipated credit capacity.

“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose Organizational Documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit H.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit I, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B)(2).

“Specified Representations” means the following: (a) the representations made by
the Target with respect to the Target and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings (or its Affiliates) has the right (taking into account
applicable cure provisions) to terminate its obligations under the Acquisition
Agreement or the right to decline to consummate the Acquisition, in each case as
a result of a breach of such representations in the Acquisition Agreement (in
each case, in accordance with the terms of the Acquisition Agreement), and
(b) the representations and warranties of the Borrower Parties and Holdings set
forth in Section 3.01, Section 3.02, Section 3.03(b)(i), Section 3.08,
Section 3.15, Section 3.17(a) and Section 3.17(b), in each case, related to, the
entering into, borrowing under, guaranteeing under, and performance of the Loan
Documents and the granting of Liens in the Collateral, Section 3.14 and
Section 3.19.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition,

 

-76-



--------------------------------------------------------------------------------

incurrence or repayment of Indebtedness, Restricted Payment, subsidiary
designation, New Project or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Standby Letter of Credit” has the meaning assigned to such term in the
definition of “Letter of Credit.”

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“subsidiary” means, with respect to (a) any Person (the “parent”) at any date,
any corporation, exempted or limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; and (b) a Person incorporated
or

 

-77-



--------------------------------------------------------------------------------

established under Dutch law, a “dochtermaatschappij” within the meaning of
Section 2:24a of the Dutch Civil Code (regardless of whether the shares or
voting rights on the shares in such company are held directly or indirectly
through another “dochtermaatschappij”).

“Subsidiary” means any subsidiary of Holdings.

“Subsidiary Loan Party” means (i) prior to the Collateral and Guarantee Release
Date, (a) each Subsidiary (other than the Borrower Parties) that is a party to
the Guarantee Agreement and (b) any other Subsidiary of the Borrower that may be
designated by the Borrower (by way of delivering to the Collateral Agent a
supplement to the applicable Collateral Agreement, if any, and a supplement to
the Guarantee Agreement, in each case, duly executed by such Subsidiary) in its
sole discretion from time to time to be a guarantor in respect of the Secured
Obligations, whereupon such Subsidiary shall be obligated to comply with the
other requirements of Section 5.11 as if it were newly acquired and (ii) on and
after the Collateral and Guarantee Release Date, (a) each Subsidiary (other than
the Borrower Parties) that is a party to the Amended and Restated Guarantee
Agreement and (b) any other Subsidiary that may be designated by the Borrower
(by way of delivering to the Administrative Agent a supplement to the Amended
and Restated Guarantee Agreement duly executed by such Subsidiary) in its sole
discretion from time to time to be a guarantor in respect of the Secured
Obligations, whereupon such Subsidiary shall be obligated to comply with the
other requirements of Section 5.11 as if it were subject to Section 5.11(b).

“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv).

“Successor Holdings” has the meaning assigned to such term in Section
6.03(a)(v).

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap Agreement.

“Swap Termination Amount” has the meaning assigned to such term in the
definition of “Indebtedness”.

 

-78-



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means (a) Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Deutsche Bank Securities Inc.

“Target” means Broadcom Corporation, a California corporation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term A Commitment” means, (a) the Initial Term A Commitment, (b) the Additional
Term A Commitment and (c) the Second Additional Term A Commitment.

“Term A Facility” means the Term A Loans and any Incremental Term A Loans or any
refinancing thereof.

“Term A Lenders” means the Persons listed on Schedule 2.01(a) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Facility Amendment in respect of any Term A Loans or
a Refinancing Amendment in respect of any Term A Loans, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Term A Loan Borrowing” means Term A Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Term A Loan Maturity Date” means February 1, 2021.

“Term A Loans” means (a) the Initial Term A Loans (including, for the avoidance
of doubt, (i) the Additional Term A Loans made in accordance with Section 2.20
by the Additional Term A Lender on the First Incremental Amendment Effective
Date constituting Incremental Term A Loans and made pursuant to the First
Incremental Term A Facility Amendment and (ii) the Second Additional Term A
Loans made in accordance with Section 2.20 by the Second

 

-79-



--------------------------------------------------------------------------------

Additional Term A Lenders on the Second Incremental Amendment Effective Date
constituting Second Incremental Term A Loans and made pursuant to the Second
Incremental Term A Facility Amendment) and (b) any other Incremental Term A
Loans made by Term A Lenders.

“Term A Ticking Fee Rate” means a rate per annum equal to 0.25% (or 0.30% if the
Ratings are below BB+/Ba1 (it being understood that the last paragraph of the
definition of “Applicable Rate” set forth herein shall be applicable, mutatis
mutandis, to the determination of the Ratings for purposes hereof)).

“Term B Commitment” means, collectively, the Term B-1 Dollar Commitment, the
Term B-1 Euro Commitment, the Term B-2 Commitment and the Term B-3 Commitment.

“Term B Facilities” means the Term B Loans and any Incremental Term B Loans or
any refinancing thereof.

“Term B Lenders” means, collectively, the Term B-1 Dollar Lenders, the Term B-1
Euro Lenders, the Term B-2 Lenders and Term B-3 Lenders.

“Term B Loan Borrowing” means Term B Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Term B Loans” means, collectively, the Term B-1 Dollar Loans, the Term B-1 Euro
Loans, the Term B-2 Loans and the Term B-3 Loans.

“Term B-1 Dollar Commitment” means, with respect to each applicable Term B-1
Dollar Lender, the commitment of such Term B-1 Dollar Lender to make a Term B-1
Dollar Loan hereunder on the Effective Date, expressed as an amount representing
the maximum principal amount of the Term B-1 Dollar Loan to be made by such Term
B-1 Dollar Lender hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Term B-1 Dollar Lender pursuant to an
Assignment and Assumption. The initial amount of each Term B-1 Dollar Lender’s
Term B-1 Dollar Commitment is set forth on Schedule 2.01(b) or in the Assignment
and Assumption pursuant to which such Term B-1 Dollar Lender shall have assumed
its Term B-1 Dollar Commitment, as the case may be. As of the date hereof, the
total Term B-1 Dollar Commitment is $9,750,000,000.

“Term B-1 Dollar Lenders” means the Persons listed on Schedule 2.01(b) under the
caption “Term B-1 Dollar Lenders” and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption in respect of any Term B-1
Dollar Loans, an Incremental Facility Amendment in respect of any Term B-1
Dollar Loans or a Refinancing Amendment in respect of any Term B-1 Dollar Loans,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Term B-1 Dollar Loans” means the term loans made by the Term B-1 Dollar Lenders
to a Borrower Party pursuant to Section 2.01(b)(i) and any Incremental Term B
Loans made in dollars by the Term B-1 Dollar Lenders.

 

-80-



--------------------------------------------------------------------------------

“Term B-1 Dollar Ticking Fee Rate” means a rate per annum equal to (a) from the
period commencing on December 14, 2015 through January 12, 2016, 50% of the
Applicable Rate in respect of the Term B-1 Dollar Loans that are Eurocurrency
Loans and (b) for the period from January 13, 2016 and thereafter, 100% of the
Applicable Rate in respect of the Term B-1 Dollar Loans that are Eurocurrency
Loans plus 0.75%.

“Term B-1 Euro Commitment” means, with respect to each applicable Term B-1 Euro
Lender, the commitment of such Term B-1 Euro Lender to make a Term B-1 Euro Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Term B-1 Euro Loan to be made by such Term B-1 Euro
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Term B-1 Euro Lender pursuant to an Assignment and
Assumption. The initial amount of each Term B-1 Euro Lender’s Term B-1 Euro
Commitment is set forth on Schedule 2.01(b) or in the Assignment and Assumption
pursuant to which such Term B-1 Euro Lender shall have assumed its Term B-1 Euro
Commitment, as the case may be. As of the date hereof, the total Term B-1 Euro
Commitment is € 900,000,000.

“Term B-1 Euro Lenders” means the Persons listed on Schedule 2.01(b) under the
caption “Term B-1 Euro Lenders” and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption in respect of any Term B-1
Euro Loans, an Incremental Facility Amendment in respect of any Term B-1 Euro
Loans or a Refinancing Amendment in respect of any Term B-1 Euro Loans, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Term B-1 Euro Loans” means the term loans made by the Term B-1 Euro Lenders to
a Borrower Party pursuant to Section 2.01(b)(ii) and any Incremental Term B
Loans made in euro by the Term B-1 Euro Lenders.

“Term B-1 Euro Ticking Fee Rate” means a rate per annum equal to (a) from the
period commencing on December 18, 2015 through January 16, 2016, 50% of the
Applicable Rate in respect of the Term B-1 Euro Loans that are Eurocurrency
Loans and (b) for the period from January 17, 2016 and thereafter, 100% of the
Applicable Rate in respect of the Term B-1 Euro Loans that are Eurocurrency
Loans plus 0.75%.

“Term B-1 Facility” means the Term B-1 Loans and any Incremental Term B-1 Loans
or any refinancing thereof.

“Term B-1 Lenders” means, collectively, the Term B-1 Dollar Lenders and the Term
B-1 Euro Lenders.

“Term B-1 Loan Borrowing” means Term B-1 Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Term B-1 Loan Dollar Borrowing” means Term B-1 Dollar Loans of the same
Class and Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

-81-



--------------------------------------------------------------------------------

“Term B-1 Loan Euro Borrowing” means Term B-1 Euro Loans of the same Class and
Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Term B-1 Loan Maturity Date” means February 1, 2023.

“Term B-1 Loans” means, collectively, the Term B-1 Dollar Loans and the Term B-1
Euro Loans.

“Term B-2 Commitment” means, with respect to each applicable Term B-2 Lender,
the commitment of such Term B-2 Lender to make a Term B-2 Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term B-2 Loan to be made by such Term B-2 Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Term B-2 Lender pursuant to an Assignment and Assumption. The initial amount of
each Term B-2 Lender’s Term B-2 Commitment is set forth on Schedule 2.01(b) or
in the Assignment and Assumption pursuant to which such Term B-2 Lender shall
have assumed its Term B-2 Commitment, as the case may be. As of the date hereof,
the total Term B-2 Commitment is $500,000,000.

“Term B-2 Facility” means the Term B-2 Loans or any refinancing thereof.

“Term B-2 Lenders” means the Persons listed on Schedule 2.01(b) under the
caption “Term B-2 Lenders” and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption in respect of any Term B-2
Loans, an Incremental Facility Amendment in respect of any Term B-2 Loans or a
Refinancing Amendment in respect of any Term B-2 Loans, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Term B-2 Loan Borrowing” means Term B-2 Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Term
Loans, as to which a single Interest Period is in effect.

“Term B-2 Loan Maturity Date” means February 1, 2017.

“Term B-2 Loans” means the term loans made by the Term B-2 Lenders to a Borrower
Party pursuant to Section 2.01(b)(iii) and any Incremental Term B Loans by the
Term B-2 Lenders.

“Term B-3 Commitment” means, with respect to each applicable Term B-3 Lender,
the commitment of such Term B-3 Lender to make a Term B-3 Loan under the First
Amendment on the First Amendment Effective Date, expressed as an amount
representing the maximum principal amount of the Term B-3 Loan to be made by
such Term B-3 Lender hereunder, as such commitment may be (a) reduced from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Term B-3 Lender pursuant to an Assignment
and Assumption. The initial amount of each Term B-3 Lender’s Term B-3 Commitment
is set forth on Schedule 2.01(d) or in the Assignment and Assumption pursuant to
which such Term B-3 Lender shall have assumed its Term B-3 Commitment, as the
case may be.

 

-82-



--------------------------------------------------------------------------------

As of the First Amendment Effective Date, the total Term B-3 Commitment is
$6,595,000,000.

“Term B-3 Facility” means the Term B-3 Loans and any Incremental Term B-3 Loans
or any refinancing thereof.

“Term B-3 Lenders” means the Persons listed on Schedule 2.01(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption in respect of any Term B-3 Loans, an Incremental Facility Amendment
in respect of any Term B-3 Loans or a Refinancing Amendment in respect of any
Term B-3 Loans, other than any such Person that ceases to be a party hereto in
respect of any Term B-3 Loans pursuant to an Assignment and Assumption.

“Term B-3 Loan Borrowing” means Term B-3 Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Term B-3 Loan Maturity Date” means February 1, 2023.

“Term B-3 Loans” means the term loans made pursuant to, and as defined in, the
First Amendment (including Converted Term B Loans).

“Term Facilities” means, collectively, the Term A Facility and the Term B
Facilities.

“Term Loan Standstill Period” has the meaning assigned to such term in Section
7.01(d).

“Term Loans” means, collectively, the Term A Loans and the Term B Loans.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been (or were required to have been)
delivered pursuant to Section 5.01(a) or Section 5.01(b); provided that prior to
the first date financial statements have been delivered pursuant to Section
5.01(a) or Section 5.01(b), the Test Period in effect shall be the period of
four consecutive fiscal quarters of Holdings ended November 1, 2015.

“Third Amendment” means the Third Amendment to this Agreement dated as of
January 19, 2017, among Holdings, the Borrowers, the Lenders party thereto and
the Administrative Agent.

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date minus unrestricted cash and cash equivalents of Holdings,
the Borrower and the Restricted Subsidiaries to (b) Consolidated EBITDA for the
Test Period as of such date.

“Trade Letter of Credit” has the meaning assigned to such term in the definition
of “Letter of Credit.”

“Transaction Costs” has the meaning assigned to such term in the definition of
the “Transactions.”

 

-83-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the Acquisition, (b) the funding of the
Term A Loans and the Term B Loans on the Effective Date, (c) the effectiveness
of the Revolving Commitments, (d) the Effective Date Refinancing, (e) the
consummation of any other transactions in connection with the foregoing
(including in connection with the Acquisition Documents) and (f) the payment of
the fees and expenses incurred in connection with any of the foregoing (the
“Transaction Costs”).

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Pledged Collateral (as defined in the U.S. Collateral
Agreement) is governed by the Uniform Commercial Code as in effect in a U.S.
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unrestricted Subsidiary” means any Subsidiary designated by Holdings or the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to
the Effective Date.

“U.S. Collateral Agreement” means the collateral agreement entered into by each
Loan Party organized under the laws of the United States of America, any State
thereof or the District of Columbia and any Loan Party pledging the Equity
Interests of any Subsidiary organized under the laws of the United States of
America, any State thereof or the District of Columbia and the Collateral Agent,
in form and substance reasonably satisfactory to the Administrative Agent.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

 

-84-



--------------------------------------------------------------------------------

“Voluntary Prepayment Incremental Amount” has the meaning assigned to such term
in the definition of “Incremental Cap.”

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any withholding tax, any other withholding agent, if applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term B-1 Dollar Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Term B-1 Dollar Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Term B-1 Dollar Loan
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Term B-1 Dollar Loan Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document

 

-85-



--------------------------------------------------------------------------------

as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04 Luxembourg Terms.

(a) Words in the English language used in this Agreement to describe Luxembourg
law concepts only intend to describe such concepts and the consequences of the
use of those words in English law or any other foreign law are to be
disregarded.

(b) Without prejudice to the generality of any provision of this Agreement, in
this Agreement where it relates to a Luxembourg entity, a reference to:

(i) a winding-up, administration, reorganisation or dissolution includes,
without limitation, bankruptcy (faillite), insolvency, liquidation, composition
with creditors (concordat préventif de la faillite), moratorium or suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (action paulienne), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally;

(ii) a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, compulsory manager, conservator or similar officer includes,
without limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad
hoc, administrateur provisoire, liquidateur or curateur;

(iii) a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

(iv) a person being unable to pay its debts includes that person being in a
state of cessation de paiements;

(v) by-laws, constitutional documents, articles of incorporation or organization
documents includes its up-to-date (restated) articles of association (statuts
coordonnés); and

(vi) a director includes a gérant or an administrateur.

 

-86-



--------------------------------------------------------------------------------

SECTION 1.05 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Parent or any Subsidiary at “fair value”, as defined therein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Leverage Ratio,
the First Lien Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio shall be calculated on a Pro Forma Basis to give effect to all
Specified Transactions that have been made during the applicable period of
measurement or (other than actual compliance with the Financial Covenants
pursuant to Section 6.10) subsequent to such period and prior to or
simultaneously with the event for which the calculation is made.

(c) Where reference is made to “Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of Holdings other than the Borrower and the
Restricted Subsidiaries.

(d) In the event that Holdings or any of its direct or indirect parents elects
to prepare its financial statements in accordance with IFRS and such election
results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
Holdings and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement (including the
levels applicable herein to any computation of the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage
Ratio) so as to reflect equitably the Accounting Changes with the desired result
that the criteria for evaluating Holdings’ financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
Holdings, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of Holdings) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.

SECTION 1.06 Effectuation of Transactions. All references herein to Holdings,
the Borrower and their subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

 

-87-



--------------------------------------------------------------------------------

SECTION 1.07 Currency Translation; Rates. Notwithstanding the foregoing, for
purposes of any determination under Article V, Article VI or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at the Spot Rate (rounded to the nearest currency unit,
with 0.5 or more of a currency unit being rounded upward); provided, however,
that for purposes of determining compliance with Article VI with respect to the
amount of any Indebtedness, Investment, Disposition or Restricted Payment in a
currency other than dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred or Disposition or
Restricted Payment made; provided, further, that, for the avoidance of doubt,
the foregoing provisions of this Section 1.07 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For the avoidance of doubt, if Holdings or the Borrower has
made an election to utilize the Limited Condition Acquisition Proviso and any of
the ratios or baskets for which compliance was determined or tested as such date
are exceeded as a result of fluctuations in any such ratio or basket (other than
as a result of usage of such basket), including due to fluctuations in
Consolidated EBITDA of Holdings, the Borrower or the Person subject to such
Limited Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will be deemed to not have been
exceeded as a result of such fluctuations. For purposes of any determination of
Consolidated Total Debt, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 5.01(a) or (b).
Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify with the
Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.08 Limited Condition Acquisition Proviso. Notwithstanding anything
herein to the contrary, with respect to any Limited Condition Acquisition only,
at the Borrower’s option, any First Lien Leverage Ratio, Secured Leverage Ratio,
Total Leverage Ratio or Interest Coverage Ratio test required for consummation
of such Limited Condition Acquisition shall be determined, and any default or
event of default blocker shall be tested, as of the date the definitive
acquisition agreement for such Limited Condition Acquisition is entered into and
calculated as if the acquisition and other pro forma events in connection
therewith were consummated on such date; provided that if the Borrower has made
such an election, in connection with the calculation of any ratio or basket with
respect to the incurrence of any Indebtedness or Liens, or the making of any
Investments, Restricted Payments, prepayments of

 

-88-



--------------------------------------------------------------------------------

subordinated or junior Indebtedness, Dispositions, fundamental changes or the
designation of a Restricted Subsidiary or Unrestricted Subsidiary on or
following such date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition is terminated, any such ratio shall be calculated
on a pro forma basis assuming such Limited Condition Acquisition and other pro
forma events in connection therewith (including any incurrence of indebtedness)
have been consummated; provided further that the Consolidated Net Income (and
any other financial defined term derived therefrom) shall not include any
Consolidated Net Income of or attributable to the target company or assets
associated with any such Limited Condition Acquisition for usages other than in
connection with the applicable transaction pertaining to such Limited Condition
Acquisition unless and until the closing of such Limited Condition Acquisition
shall have actually occurred (this sentence shall be referred to as the “Limited
Condition Acquisition Proviso”).

SECTION 1.09 Irish Law Terms. In this Agreement, where it relates to an Irish
Subsidiary Loan Party, a reference to “examinership” has the meaning given to it
in the Irish Companies Act.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. (a) (i) Subject to the terms and conditions set forth
herein, each applicable Term A Lender agrees to make an Initial Term A Loan to
the Borrower Parties on the Effective Date denominated in dollars in a principal
amount not exceeding its Initial Term A Commitment, (ii) subject to the terms
and conditions set forth in the First Incremental Term A Facility Amendment, the
Additional Term A Lender agrees to make an Additional Term A Loan to the
Borrower Parties on the First Incremental Amendment Effective Date in an
aggregate principal amount not to exceed its Additional Term A Commitment and
(iii) subject to the terms and conditions set forth in the Second Incremental
Term A Facility Amendment, each Second Additional Term A Lender agrees to make a
Second Additional Term A Loan to the Borrower Parties on the Second Incremental
Amendment Effective Date in an aggregate principal amount not to exceed its
Second Additional Term A Commitment. The Initial Term A Loans, the Additional
Term A Loans and the Second Additional Term A Loans shall together constitute a
single Class of Term Loans for purposes of this Agreement in all respects,
except that (i) interest on the Additional Term A Loans shall commence to accrue
from the First Incremental Amendment Effective Date and (ii) interest on the
Second Additional Term A Loans shall commence to accrue from the Second
Incremental Amendment Effective Date. Additional Term A Loans will (i) initially
be of the same Type and will have the same Interest Period as the Initial Term A
Loans outstanding immediately prior to the First Incremental Amendment Effective
Date and (ii) bear interest, until the last day of such initial Interest Period,
at the same rate as the Initial Term A Loans outstanding immediately prior to
the First Incremental Amendment Effective Date. Second Additional Term A Loans
will (i) initially be of the same Type and will have the same Interest Period as
the Term A Loans outstanding immediately prior to the Second Incremental
Amendment Effective Date and (ii) bear interest, until the last day of such
initial Interest Period, at the same rate as the Term A Loans outstanding
immediately prior to the Second Incremental Amendment Effective Date. Amounts
repaid or prepaid in respect of the Term A Loans may not be reborrowed other
than pursuant to the Voluntary Prepayment Incremental Amount.

 

-89-



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, (i) each applicable
Term B-1 Dollar Lender agrees to make a Term B-1 Dollar Loan to the Borrower
Parties on the Effective Date denominated in dollars in a principal amount not
exceeding its Term B-1 Dollar Commitment, (ii) each applicable Term B-1 Euro
Lender agrees to make a Term B-1 Euro Loan to the Borrower Parties on the
Effective Date denominated in euro in a principal amount not exceeding its Term
B-1 Euro Commitment, (iii) each applicable Term B-2 Lender agrees to make a Term
B-2 Loan to the Borrower Parties on the Effective Date denominated in Dollars in
a principal amount not exceeding its Term B-2 Commitment and (iv) each
applicable Term B-3 Lender agrees to make a Term B-3 Loan to the Borrower
Parties on the First Amendment Effective Date pursuant to the terms of the First
Amendment denominated in Dollars in a principal amount not exceeding its Term
B-3 Commitment. Amounts repaid or prepaid in respect of Term B Loans may not be
reborrowed other than pursuant to the Voluntary Prepayment Incremental Amount.

(c) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Revolving Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment or the Aggregate Revolving Credit Exposure
exceeding the aggregate Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the applicable Borrower Party may request in
accordance herewith; provided that Swingline Loans shall be ABR Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower Party to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
(i) $500,000 and not less than $1,000,000 in the case of Loans denominated in
dollars and (ii) €500,000 and not less than €1,000,000 in the case of Loans
denominated in euro; provided that a Eurocurrency Borrowing that results from a
continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving

 

-90-



--------------------------------------------------------------------------------

Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05. Each Swingline Loan shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that a Swingline Loan may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding (or such greater number as may be agreed to
by the Administrative Agent).

(d) Notwithstanding any other provision of this Agreement, the Borrower Parties
shall not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Term A Loan Maturity Date, the Term B-1 Loan Maturity Date,
the Term B-2 Loan Maturity Date, the Term B-3 Loan Maturity Date or the
Revolving Maturity Date, as the case may be.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
Parties shall notify the Administrative Agent of such request by telephone or a
Borrowing Request (provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request) (a)
in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., San
Francisco time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing to be made on the Effective Date,
such shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing, not later than 8:00 a.m., San Francisco
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall be delivered by hand delivery, facsimile or other
electronic transmission to the Administrative Agent and shall be signed by the
Borrower. Each such Borrowing Request shall specify the following information:

(i) the applicable Borrower Party;

(ii) whether the requested Borrowing is to be a Term A Loan Borrowing, a Term
B-1 Loan Borrowing (and whether such Term B-1 Loan Borrowing is a Term B-1 Loan
Dollar Borrowing or a Term B-1 Loan Euro Borrowing), a Term B-2 Loan Borrowing,
a Term B-3 Loan Borrowing, a Revolving Credit Borrowing or a Borrowing of any
other Class (specifying the Class thereof);

(iii) the aggregate amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower Party’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06 or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.

 

-91-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing, provided that Loans
denominated in euro shall be Eurocurrency Loans and may not be converted to ABR
Loans. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower Party shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, to make Swingline Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of the
outstanding Swingline Loans exceeding $150,000,000, (ii) the Aggregate Revolving
Credit Exposure exceeding the aggregate Revolving Commitments or (iii) any
Revolving Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s
Revolving Commitment; provided that the Swingline Lenders shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Upon the request of
any Swingline Lender, the Administrative Agent shall inform such Swingline
Lender of the aggregate amount of Swingline Loans then outstanding and the
Aggregate Revolving Credit Exposure then outstanding.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 10:00 a.m., San Francisco
time, on the day of the proposed Swingline Loan. Each such telephonic request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or other electronic delivery to the Administrative Agent of an executed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the requested date (which shall be a Business Day), the applicable
Swingline Lender and the amount of the requested Swingline Loan and the location
and number of the account to which funds are to be disbursed or, in the case of
any Swingline Loan requested to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(f), the identity of the Issuing Bank that has made
such LC Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lenders of the details thereof. The applicable Swingline Lender shall
make any Swingline Loan to be made by it available to the Borrower by means of a
wire transfer to the account specified in such Borrowing Request or to the
applicable Issuing Bank, as the case may be, by 2:00 p.m., San Francisco time,
on the requested date of such Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 8:00 a.m., San Francisco time, on any Business Day require the
Revolving

 

-92-



--------------------------------------------------------------------------------

Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans of such Swingline Lender outstanding. Such notice shall
specify the aggregate amount of the Swingline Loans in which the Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the applicable Swingline Lender, such
Revolving Lender’s Applicable Percentage of such Swingline Loan or Revolving
Loans. Each Revolving Lender acknowledges and agrees that, in making any
Swingline Loan, each Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of
Holdings, Safari (if applicable) and the Borrower deemed made pursuant to
Section 4.02. Each Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the applicable
Swingline Lender. Any amounts received by any Swingline Lender from the Borrower
(or other Person on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the applicable Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Borrower of its obligation to repay such Swingline Loan.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

-93-



--------------------------------------------------------------------------------

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of, and each Issuing Bank (in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05) agrees to
issue, Letters of Credit for the account of the Borrower or, so long as the
Borrower is a joint and several co-applicant with respect thereto, the account
of any Restricted Subsidiary, denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Restricted Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit. Each Existing Letter of
Credit shall be deemed, for all purposes of this Agreement (including paragraphs
(d) and (f) of this Section), to be a Letter of Credit issued hereunder for the
account of the Borrower. Notwithstanding anything contained in any letter of
credit application furnished to any Issuing Bank in connection with the issuance
of any Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, no later than five Business Days (or such shorter
period as such Issuing Bank may agree in its sole discretion with respect to any
issuance, amendment, renewal or extension) prior to the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or

 

-94-



--------------------------------------------------------------------------------

extension (which shall be a Business Day), whether such Letter of Credit is a
Standby Letter of Credit or a Trade Letter of Credit, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the face amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be reasonably necessary
to enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit; provided that (i) each Trade Letter of Credit shall be payable
at sight and (ii) no Trade Letter of Credit may be issued after the date that is
30 days prior to the Revolving Maturity Date. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any such request. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$100,000,000, (ii) the Aggregate Revolving Credit Exposure will not exceed the
aggregate Revolving Commitments and (iii) no Revolving Lender’s Revolving Credit
Exposure will exceed Revolving Lender’s Revolving Commitment. Each Issuing Bank
agrees that it shall not permit any issuance, amendment, renewal or extension of
a Letter of Credit to occur unless it shall have given to the Administrative
Agent written notice thereof required under paragraph (l) of this Section. Upon
the request of any Issuing Bank, the Administrative Agent shall inform such
Issuing Bank of the aggregate LC Exposure then outstanding and the Aggregate
Revolving Credit Exposure then outstanding. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if: (i) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it; (ii) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally; (iii) except as otherwise agreed by
the Administrative Agent and such Issuing Bank, such Letter of Credit is in an
initial stated amount less than $10,000; (iv) such Letter of Credit is to be
denominated in a currency other than dollars; (v) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder or (vi) any Lender is at that time a Defaulting Lender,
unless the applicable Issuing Bank has entered into arrangements, including the
delivery of cash collateral (consistent with Section 2.05(i)), satisfactory to
such Issuing Bank (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.22(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other LC Exposure as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
No Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

 

-95-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Standby Letter of Credit shall by its terms expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit or such longer period as may
be agreed by the applicable Issuing Bank (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three Business Days prior to the Revolving Maturity Date; provided that
any Standby Letter of Credit may contain customary automatic renewal provisions
agreed upon by the Borrower and the applicable Issuing Bank pursuant to which
the expiration date of such Letter of Credit shall automatically be extended for
a period of up to 12 months or such longer period as may be agreed by the
applicable Issuing Bank (but not to a date later than the date set forth in
clause (ii) above, except to the extent such Letter of Credit is cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the applicable Issuing Bank and consistent with Section 2.05(i)), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal.
Each Trade Letter of Credit shall by its terms expire at or prior to the close
of business on the earlier of (i) the date 180 days after the date of issuance
thereof and (ii) the date that is five Business Days prior to the Revolving
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit, the occurrence and continuance of a Default, any reduction
or termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of
Holdings, Safari (if applicable) and the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Business Day prior to the time by which the election not to extend must be made
by the applicable Issuing

 

-96-



--------------------------------------------------------------------------------

Bank), the Required Revolving Lenders shall have notified the applicable Issuing
Bank (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or Section 4.02(b) would not
be satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or other electronic delivery) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, such Issuing Bank shall notify the Borrower and the
Administrative Agent of such LC Disbursement and of the date and amount thereof
and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
(i) if the Borrower shall have received notice of such LC Disbursement prior to
8:00 a.m., San Francisco time, on any Business Day, then 12:00 noon, San
Francisco time, on the Business Day that the Borrower receives such notice or
(ii) otherwise, 12:00 noon, San Francisco time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if the
amount of such LC Disbursement is $500,000 or more, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing or a
Swingline Loan and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the Borrower fails to reimburse any LC Disbursement by the
time specified above, the Administrative Agent shall notify each Revolving
Lender of such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the amount then due
from the Borrower, in the same manner as provided in Section 2.06 with respect
to Revolving Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for an LC Disbursement (other than the
funding of an ABR Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

 

-97-



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Revolving
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, the Issuing Banks or any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit, any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Loans;

 

-98-



--------------------------------------------------------------------------------

provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment, and shall be payable on demand
or, if no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default under clause (a), (b), (h)
or (i) of Section 7.01 shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 7.01. The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.22. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
of the Borrower under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall, notwithstanding
anything to the contrary in the Security Documents, be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of the Required Revolving Lenders
and (ii) in the case of any such application at a time when any Revolving Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders), the consent of each Issuing Bank), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
the date on which all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.22, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as promptly as practicable to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Commitments
of the non-Defaulting Lenders and/or the remaining cash collateral and no
Default shall have occurred and be continuing.

 

-99-



--------------------------------------------------------------------------------

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Borrower, the
Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero
or such Letters of Credit have been backstopped, novated or cash collateralized
in a manner that is in form and substance satisfactory to such Issuing Bank and
consistent with Section 2.05(i). At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.12. Notwithstanding the
effectiveness of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not issue any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one

 

-100-



--------------------------------------------------------------------------------

or more automatic increases in the stated amount thereof shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at the
time of determination.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no Issuing Bank shall be responsible to the
Borrower for, and each Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the Requirements
of Law or any order of a jurisdiction where such Issuing Bank or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 11:00 a.m., San
Francisco time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower Party by
promptly remitting the amounts so received, in like funds, to an account of the
applicable Borrower Party or, in the case of ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the date of the proposed Borrowing in accordance with paragraph (a) of this
Section and may (but shall not be required to), in reliance on such assumption,
make available to the applicable Borrower Party a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower Party severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower Party to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a payment to be made by the applicable Borrower Party, the interest
rate applicable to ABR Loans. If the applicable Borrower Party and such Lender
shall pay such

 

-101-



--------------------------------------------------------------------------------

interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower Party the
amount of such interest paid by the applicable Borrower Party for such period.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the applicable Borrower Party shall be without prejudice to any claim the
applicable Borrower Party or the Administrative Agent may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the applicable
Borrower Party may elect to convert such Borrowing to a different Type (to the
extent such Borrowing is denominated in dollars) or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower Party may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower Party
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the applicable
Borrower Party were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and confirmed promptly by hand
delivery, facsimile or other electronic transmission to the Administrative Agent
of a written Interest Election Request signed by the applicable Borrower Party.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely to the
extent such Borrowing is denominated in dollars) or a Eurocurrency Borrowing;
and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

-102-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower Party shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower Party fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration.

(f) Notwithstanding the foregoing, no Eurocurrency Borrowing under a particular
Facility may be continued as such (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such continuations or (ii) if an Event of Default specified in clauses
(h) or (i) of Section 7.01 with respect to a Borrower Party is in existence.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated (i) the Initial Term A Commitment shall
terminate upon the funding of the Initial Term A Loans on the Effective Date,
(ii) the Additional Term A Commitment shall terminate upon the funding of the
Additional Term A Loans on the First Incremental Amendment Effective Date,
(iii) the Second Additional Term A Commitment shall terminate upon the funding
of the Second Additional Term A Loans on the Second Incremental Amendment
Effective Date, (iv) the Term B-1 Dollar Commitment, the Term B-1 Euro
Commitment and the Term B-2 Commitment shall terminate upon the funding of the
Term B-1 Dollar Loans, the Term B-1 Euro Loans or the Term B-2 Loans, as
applicable, on the Effective date and (v) the Term B-3 Commitment shall
terminate upon the funding of the Term B-3 Loans on the First Amendment
Effective Date. The Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of (i) $500,000 and not
less than $1,000,000 in the case of Loans denominated in dollars and (ii)
€ 500,000 and not less than € 1,000,000 in the case of Loans denominated in
euro.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving

 

-103-



--------------------------------------------------------------------------------

Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or the occurrence of some other
identifiable event or condition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to each Swingline Lender the then unpaid principal amount of each Swingline
Loan made by such Swingline Lender on the earlier to occur of (A) the date that
is 10 Business Days after such Loan is made and (B) the Revolving Maturity Date;
provided that on each date that a Revolving Loan Borrowing in any currency is
made, the Borrower shall repay all Swingline Loans in such currency that were
outstanding on the date such Borrowing was requested. Each Borrower Party,
jointly and severally, hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower Parties to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower Parties to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower Parties to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
Parties shall execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

 

-104-



--------------------------------------------------------------------------------

SECTION 2.10 Amortization of Loans.

(a) Subject to adjustment pursuant to paragraph (d) of this Section 2.10, each
Borrower Party, severally and jointly, agrees that it shall repay Term A Loan
Borrowings in equal quarterly installments on the 15th day of each March, June,
September and December (commencing with June 15, 2016), (i) for the first twelve
quarters, an amount equal to 1.25550% of the sum of (A) the original aggregate
principal amount of the Initial Term A Loans on the Effective Date, (B) the
original aggregate principal amount of the Additional Term A Loans made on the
First Incremental Amendment Effective Date and (C) solely with respect to any
such date that is on or after September 15, 2016, the original aggregate
principal amount of the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date, (ii) for the succeeding four quarters, an
amount equal to 2.51101% of the sum of (A) the original aggregate principal
amount of the Initial Term A Loans on the Effective Date, (B) the original
aggregate principal amount of the Additional Term A Loans made on the First
Incremental Amendment Effective Date and (C) the original aggregate principal
amount of the Second Additional Term A Loans made on the Second Incremental
Amendment Effective Date and (iii) thereafter until the Term A Loan Maturity
Date, an amount equal to 18.83257% of the sum of (A) the original aggregate
principal amount of the Initial Term A Loans on the Effective Date, (B) the
original aggregate principal amount of the Additional Term A Loans made on the
First Incremental Amendment Effective Date and (C) the original aggregate
principal amount of the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day.

(b) Subject to adjustment pursuant to paragraph (d) of this Section, each
Borrower Party, severally and jointly, agrees that it shall repay (i) Term B-1
Dollar Loan Borrowings in equal quarterly installments on the 15th day of each
March, June, September and December (commencing with June 15, 2016), each of
which shall be in an amount equal to 0.25% of the original aggregate principal
amount of the Term B-1 Dollar Loans on the Effective Date, (ii) Term B-1 Euro
Loan Borrowings in equal quarterly installments on the 15th day of each March,
June, September and December (commencing with June 15, 2016), each of which
shall be in an amount equal to 0.25% of the original aggregate principal amount
of the Term B-1 Euro Loans on the Effective Date and (iii) Term B-3 Loan
Borrowings in equal quarterly installments on the 15th day of each March, June,
September and December (commencing with September 15, 2016), each of which shall
be in an amount equal to 0.25% of the original aggregate principal amount of the
Term B-3 Loans on the First Amendment Effective Date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment; provided that if any such date is not a Business Day,
such payment shall be due on the next preceding Business Day.

(c) To the extent not previously paid, (i) all Term A Loans shall be due and
payable on the Term A Loan Maturity Date, (ii) all Term B-1 Loans shall be due
and payable on the

 

-105-



--------------------------------------------------------------------------------

Term B-1 Loan Maturity Date, (iii) all Term B-2 Loans shall be due and payable
on the Term B-2 Loan Maturity Date and (iv) all Term B-3 Loans shall be due and
payable on the Term B-3 Loan Maturity Date.

(d) Any prepayment of a Borrowing of any Class (i) pursuant to Section
2.11(a)(i) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Borrowings of such Class to be made pursuant to this Section
as directed by the Borrower (and absent such direction in direct order of
maturity) and (ii) pursuant to Section 2.11(b) or 2.11(c) shall be applied to
reduce the subsequent scheduled and outstanding repayments of the Borrowings of
such Class to be made pursuant to this Section, or, except as otherwise provided
in any Refinancing Amendment, pursuant to the corresponding section of such
Refinancing Amendment, as directed by the Borrower (and absent such direction,
in direct order of maturity).

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower Parties shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section; provided that (x) in the event that, on or prior to the date that
is six months after the Effective Date, the Borrower Parties (i) make any
prepayment of Term B-1 Loans in connection with any Repricing Transaction the
primary purpose of which is to decrease the Effective Yield on such Term B-1
Loans or (ii) effect any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Term B-1 Loans, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term B-1 Lenders, (x) in the case of
clause (i), a prepayment premium of 1.00% of the principal amount of the Term
B-1 Loans being prepaid in connection with such Repricing Transaction and (y) in
the case of clause (ii), an amount equal to 1% of the aggregate amount of the
applicable Term B-1 Loans outstanding immediately prior to such amendment that
are subject to an effective pricing reduction pursuant to such Repricing
Transaction and (y) in the event that, on or prior to the date that is six
months after the First Amendment Effective Date, the Borrower Parties (i) make
any prepayment of Term B-3 Loans in connection with any Repricing Transaction
the primary purpose of which is to decrease the Effective Yield on such Term B-3
Loans or (ii) effect any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Term B-3 Loans, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term B-3 Lenders, (x) in the case of
clause (i), a prepayment premium of 1.00% of the principal amount of the Term
B-3 Loans being prepaid in connection with such Repricing Transaction and (y) in
the case of clause (ii), an amount equal to 1% of the aggregate amount of the
applicable Term B-3 Loans outstanding immediately prior to such amendment that
are subject to an effective pricing reduction pursuant to such Repricing
Transaction.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing and no proceeds of
any Revolving Loans are used to consummate any prepayment pursuant to this
clause (a)(ii), the Borrower Parties may prepay the outstanding Term Loans on
the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of

 

-106-



--------------------------------------------------------------------------------

Term Loans at a discount to par (such prepayment, the “Discounted Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that the Borrower shall not initiate any
action under this Section 2.11(a)(ii) in order to make a Discounted Loan
Prepayment unless (I) at least ten (10) Business Days (or such shorter period as
the Administrative Agent may agree) shall have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Term Loan
and/or Other Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B) Subject to the proviso to subsection (A) above, the Borrower may from time
to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Borrower, to each Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis (but not for the
avoidance of doubt, to each Class of Term Facilities), (II) any such offer shall
specify the aggregate principal amount offered to be prepaid (the “Specified
Discount Prepayment Amount”) with respect to each applicable tranche, the
tranche or tranches of Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Loans
and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than (x) $10,000,000 and whole
increments of $1,000,000 in excess thereof in the case of Loans denominated in
dollars and (y) €10,000,000 and whole increments of €1,000,000 in excess thereof
in the case of Loans denominated in euro and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(the “Specified Discount Prepayment Response Date”).

(1) Each relevant Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its relevant then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount

 

-107-



--------------------------------------------------------------------------------

Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the applicable Borrower Offer of Specified Discount Prepayment.

(2) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (1); provided that, if
the aggregate principal amount of Term Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro-rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate principal amount and the tranches of Loans to be prepaid
at the Specified Discount on such date and (III) each Discount Prepayment
Accepting Lender of the Specified Discount Proration, if any, and confirmation
of the principal amount, tranche and Type of Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(C) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Discount Range Prepayment Offers by providing the Auction Agent
with three (3) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender and/or each Lender with respect to
any Class of Term Loans on an individual tranche basis (but not for the
avoidance of doubt, to each Class of Term Facilities), (II) any such notice
shall specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Loans willing to be prepaid by the Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less

 

-108-



--------------------------------------------------------------------------------

than (x) $10,000,000 and whole increments of $1,000,000 in excess thereof in the
case of Loans denominated in dollars and (y) €10,000,000 and whole increments of
€1,000,000 in excess thereof in the case of Loans denominated in euro and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
relevant Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to the relevant Lenders (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Lender is willing to have prepaid at the
Submitted Discount. Any Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Term Loans at any discount to their par value within the Discount Range.

(1) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (2)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(2) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a

 

-109-



--------------------------------------------------------------------------------

discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Loans to
be prepaid at the Applicable Discount on such date, (III) each Participating
Lender of the aggregate principal amount and tranches of such Lender to be
prepaid at the Applicable Discount on such date, and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(D) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Solicited Discounted Prepayment Offers by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Lender and/or each Lender with
respect to any Class of Term Loans on an individual tranche basis (but not for
the avoidance of doubt, to each Class of Term Facilities), (II) any such notice
shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans the Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than (x) $10,000,000 and whole increments of $1,000,000 in excess thereof in the
case of Loans denominated in dollars and (y) €10,000,000 and whole increments of
€1,000,000 in excess thereof in the case of Loans denominated in euro and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each relevant Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loan and the

 

-110-



--------------------------------------------------------------------------------

maximum aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(1) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (1) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(2) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata

 

-111-



--------------------------------------------------------------------------------

among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrower in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
the Borrower shall prepay such Loans on the Discounted Prepayment Effective
Date. The Borrower shall make such prepayment to the Auction Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s office in
immediately available funds not later than 8:00 a.m., San Francisco time, on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant tranche of Loans on a
pro rata basis across such installments. The Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11(a)(ii)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate principal amount of
the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

-112-



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.11(a)(ii) as well as
activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the Specified Discount
Prepayment Response Date, Discount Range Prepayment Response Date or Solicited
Discounted Prepayment Response Date, as applicable (and if such offer is revoked
pursuant to the preceding clauses, any failure by the Borrower to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.11(a)(ii)
shall not constitute a Default or Event of Default under Section 7.01 or
otherwise).

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any of the Restricted Subsidiaries in
respect of any Prepayment Event, the Borrower Parties shall, within ten Business
Days after such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (b) of the definition of the term “Prepayment Event,” on the
date of such Prepayment Event), prepay Term Loan Borrowings in an aggregate
amount equal to the Asset Sale Percentage of such Net Proceeds; provided that,
in the case of any event described in clause (a) of the definition of the term
“Prepayment Event,” if the Borrower or the relevant Restricted Subsidiaries
invest (or commit to invest) the Net Proceeds from such event (or a portion
thereof) within 450 days after receipt of such Net Proceeds in the business of
Holdings, the Borrower and the other Subsidiaries (including any acquisitions
and other investments permitted under Section 6.04), then no prepayment shall be
required pursuant to this paragraph in respect of such Net Proceeds in respect
of such event (or the applicable portion of such Net Proceeds, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
invested (or committed to be invested) by the end of such 450-day period (or if
committed to be so invested within such 450-day period, have not been so
invested within 540 days after receipt thereof), at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
invested (or committed to be invested); provided, further, that the Borrower may
use a portion of such Net Proceeds to prepay or repurchase any other
Indebtedness that is

 

-113-



--------------------------------------------------------------------------------

secured by the Collateral on a pari passu basis with the Borrowings (or, on or
after the Collateral and Guarantee Release Date, any Indebtedness that is
secured by the Collateral) to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness.

(c) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending October 31, 2017, the Borrower Parties shall prepay
Borrowings under the Term Facilities in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year; provided that such amount
shall be reduced, at the option of the Borrower, by the aggregate amount of
voluntary prepayments of (x) Term Loans (and to the extent the Revolving
Commitments are reduced in a corresponding amount pursuant to Section 2.08,
Revolving Loans) made pursuant to Section 2.11(a)(i) and (ii) (provided that
such reduction as a result of prepayments pursuant to clause (ii) thereof shall
be limited to the actual amount of such cash prepayment) and (y) Consolidated
First Lien Debt (or, on or after the Collateral and Guarantee Release Date,
Consolidated Total Debt) (in each case, other than Loans hereunder) (provided
that in the case of the prepayment of any revolving credit loans, there is a
corresponding reduction in such revolving credit commitments), in each case made
during such period or prior to the date of such Excess Cash Flow prepayment
excluding, in each case, all such prepayments funded with the proceeds of other
long-term Indebtedness or the issuance of Equity Interests. Each prepayment
pursuant to this paragraph shall be made on or before the date on which the
Compliance Certificate is required to be delivered pursuant to Section 5.01(c)
with respect to the fiscal year for which Excess Cash Flow is being calculated.

(d) Prior to any optional or mandatory prepayment of Borrowings under the Term
Facilities hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid, the remaining principal repayment installment to which such
prepayment shall be applied, and shall specify such selection in the notice of
such prepayment pursuant to paragraph (e) of this Section. In the event of any
mandatory prepayment of Borrowings, such prepayment shall be applied first, to
prepay the Term A Loans or the Term B-2 Loans, at the Borrowers’ discretion, and
second, after each of the Term A Loans and the Term B-2 Loans are repaid in
full, to repay the Term B-1 Loans, the Term B-3 Loans, any Incremental Loans and
other Classes of Term Loans on a pro rata basis; provided, that with respect to
any Permitted First Priority Refinancing Debt or any Incremental Equivalent Debt
that is secured by Liens having equal priority with the Liens on the Collateral
securing the Secured Obligations (or, on or after the Collateral and Guarantee
Release Date, any such Indebtedness that is secured by Liens on the Collateral),
such Indebtedness may share ratably or less than ratably in any repayments
required by paragraph (b) of this Section 2.11; provided further; that any
Lender (and, to the extent provided in the Refinancing Amendment for any
Class of Other Loans, any Lender that holds Other Loans of such Class) (but
solely to the extent the Borrower elects for this proviso to be applicable to a
given prepayment) may elect, by notice to the Administrative Agent in writing
(confirmed by facsimile) at least one Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Loans or Other Loans of
any such Class

 

-114-



--------------------------------------------------------------------------------

pursuant to this Section (other than a voluntary prepayment pursuant to
paragraph (a)(i) of this Section or a mandatory prepayment as a result of the
Prepayment Event set forth in clause (b) of the definition thereof, which may
not be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay Loans or Other Loans of any such Class but was
so declined shall be retained by Holdings, the Borrower and the Restricted
Subsidiaries (such amounts, “Retained Declined Proceeds”). Voluntary prepayments
of Borrowings shall be allocated among the Classes of Borrowings as directed by
the Borrower (including on a non-pro rata basis). In the absence of a
designation by the Borrower as described in the preceding provisions of this
paragraph (i) of the Type of Borrowing of any Class, the Administrative Agent
shall make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16 and (ii) of the
remaining principal repayment installments to which such prepayment shall apply,
such repayments shall be applied to the remaining principal repayment
installments in direct order of maturity.

(e) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 8:00 a.m., San Francisco time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 8:00 a.m., San Francisco time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, the remaining principal repayment installment to
which such prepayment shall be applied and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, so long as the Administrative Agent is notified prior to the
prepayment date, a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans of a particular
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. In connection with any
prepayment pursuant to this Section 2.11, such prepayment shall not be applied
to any Loan of a Defaulting Lender and amounts that would otherwise be owing to
a Defaulting Lender shall be applied as provided in Section 2.22(a)(ii).

(f) Notwithstanding any other provisions of Section 2.11(b) or (c), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event set forth in
clause (a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(b) (or any distribution of cash to the
Borrower in connection with such prepayment) (a “Foreign Prepayment Event”) or
Excess Cash Flow are prohibited or delayed by any Requirement of Law from being
repatriated to the Borrower, the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times

 

-115-



--------------------------------------------------------------------------------

provided in Section 2.11(b) or (c), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable Requirement of Law will not permit repatriation to the Borrower (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable Requirement of Law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to Section 2.11(b) or (c), as applicable, and (B) to the extent that
and for so long as the Borrower has determined in good faith that repatriation
of any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow would have a material adverse tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times provided in Section 2.11(b) or (c), as the case may be,
and such amounts may be retained by the applicable Foreign Subsidiary; provided
that when the Borrower determines in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow would
no longer have a material adverse tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow shall be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to Section 2.11(b) or (c), as applicable.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender a commitment fee, which shall
accrue at the Commitment Fee Rate on the actual daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the 15th day
of each of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on March 15, 2016. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank in dollars a
fronting fee, which

 

-116-



--------------------------------------------------------------------------------

shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure. Participation fees and fronting fees
accrued through and including the 15th day of each of March, June, September and
December of each year shall be payable on such day, commencing on March 15,
2016, provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
an agency fee payable in the amount and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) The Borrower Parties shall pay to the Administrative Agent for the account
of each Term B-1 Dollar Lender a ticking fee accruing from and after
December 14, 2015 and until the earlier of the Commitment Termination Date and
the Effective Date at a rate equal to the Term B-1 Dollar Ticking Fee Rate on
the outstanding allocated amount of the commitments of such Lender in respect of
the Term B-1 Dollar Loans as of each day during such period. Such ticking fees
shall be earned as they accrue and will be due and payable on the earlier of the
Commitment Termination Date and the Effective Date.

(e) The Borrower Parties shall pay to the Administrative Agent for the account
of each Term B-1 Euro Lender a ticking fee accruing from and after December 18,
2015 and until the earlier of the Commitment Termination Date and the Effective
Date at a rate equal to the Term B-1 Euro Ticking Fee Rate on the outstanding
allocated amount of the commitments of such Lender in respect of the Term B-1
Euro Loans as of each day during such period. Such ticking fees shall be earned
as they accrue and will be due and payable on the earlier of the Commitment
Termination Date and the Effective Date.

(f) The Borrower Parties shall pay to Credit Suisse AG for the account of each
Term A Lender a ticking fee accruing from and after October 17, 2015 and until
the earlier of the Commitment Termination Date and the Effective Date at a rate
equal to the Term A Ticking Fee Rate on the outstanding allocated amount of the
commitments of such Lender in respect of the Term A Facility as of each day
during such period. Such ticking fees shall be earned as they accrue and will be
due and payable on the earlier of the Commitment Termination Date and the
Effective Date.

 

-117-



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 2.12, except as
provided by Section 2.22.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower Parties hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to Revolving Loans that are ABR Loans
as provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, in the case of Revolving Loans, upon termination of
the Revolving Commitments and in the case of Term Loans, the applicable final
date of maturity thereof; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest for ABR Loans (including ABR Loans determined
by reference to the Adjusted LIBO Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.16, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-118-



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. (a) If at least two Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing, (i) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period with respect to a Borrowing; or
(ii) the Administrative Agent is advised by the Majority Facility Lenders in
respect of any Facility that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period (in
each case with respect to the Loans impacted by this clause (ii) or clause
(i) above, “Impacted Loans”), then the Administrative Agent shall give notice
thereof to the Borrower and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
under any applicable Facility shall be ineffective and (y) if any Borrowing
Request in respect of any applicable Facility requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing and the utilization of the
LIBO Rate component in determining the Alternate Base Rate shall be suspended;
provided, however, that, in each case, the Borrower may revoke any Borrowing
Request that is pending when such notice is received.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 2.14 and/or is advised
by the Majority Facility Lenders of their determination in accordance with
clause (a)(ii) of this Section 2.14 and the Borrower shall so request, the
Administrative Agent, the Majority Facility Lenders and the Borrower shall
negotiate in good faith to amend the definition of “LIBO Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its Loans, letters of credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto

 

-119-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to materially increase the cost to such
Lender or to materially reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then, from
time to time upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased costs actually incurred or reduction actually suffered, provided that
to the extent any such costs or reductions are incurred by any Lender as a
result of any requests, rules, guidelines or directives enacted or promulgated
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
Basel III after the Effective Date, then such Lender shall be compensated
pursuant to this Section 2.15(a) only to the extent such Lender is imposing such
charges on similarly situated borrowers under other syndicated credit facilities
that such Lender is a lender under. Notwithstanding the foregoing, this
paragraph will not apply to (A) Indemnified Taxes or Other Taxes or (B) Excluded
Taxes.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has the effect of materially reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender or
participation in Letters of Credit or Swingline Loans by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then, from time to time upon
written request of such Lender (with a copy of such request to the
Administrative Agent), the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow,

 

-120-



--------------------------------------------------------------------------------

convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(e) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the actual loss, cost and expense
attributable to such event (but not lost profits). For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.16, each
Lender shall be deemed to have funded each Eurocurrency Loan made by it at the
Adjusted LIBO Rate for such Loan by a matching deposit or other borrowing for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Loan was in fact so funded. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt of such demand. Notwithstanding the foregoing, this
Section 2.16 will not apply to losses, costs or expenses resulting from Taxes,
as to which Section 2.17 shall govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by Requirements of Law; provided
that if the applicable Withholding Agent shall be required by applicable
Requirements of Law to deduct or withhold any Taxes from such payments, then
(i) the applicable Withholding Agent shall make such deduction or withholding,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if such Tax is an Indemnified Tax or Other Tax,
the amount payable by the applicable Loan Party shall be increased as necessary
so that after all such required deductions or withholdings have been made
(including such deductions and withholdings applicable to additional amounts
payable under this Section 2.17) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

-121-



--------------------------------------------------------------------------------

(d) As soon as reasonably practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 2.17, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall deliver to the Borrower Parties and the Administrative
Agent at the time or times prescribed by Requirements of Law and reasonably
requested by the Borrower Parties or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Requirements of
Law and such other documentation reasonably requested by the Borrower Parties or
the Administrative Agent (1) as will permit such payments to be made without, or
at a reduced rate of, withholding or (2) as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in Section
2.17(e)(i) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender shall, whenever a lapse of time
or change in circumstances renders such documentation obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

(i) Without limiting the foregoing,

(A) any Lender that is a U.S. person (within the meaning of Section 7701(a)(30)
of the Code) shall deliver to the Borrower Parties and the Administrative Agent
on or prior to the date on which such Person becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Parties or the Administrative Agent), two duly executed original copies of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding;

 

-122-



--------------------------------------------------------------------------------

(B) any Lender that is not a U.S. person (within the meaning of Section
7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver to the Borrower
Parties and the Administrative Agent on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Parties or the
Administrative Agent), two duly executed original copies of whichever of the
following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed copies of IRS Form W-8BEN
or W-8BEN-E (or any successor forms) establishing a complete exemption from U.S.
federal withholding Tax;

(2) executed copies of IRS Form W-8ECI (or any successor form);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit R-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
that no payments in connection with the Loan Documents are effectively connected
with such Lender’s conduct of a U.S. trade or business and (y) executed copies
of IRS Form W-8BEN or W-8BEN-E (or any successor forms); or

(4) to the extent a Non-U.S. Lender is not the beneficial owner (e.g., where the
Non-U.S. Lender is a partnership or a participating Lender), executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-2 or
Exhibit R-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, in each case, establishing a complete exemption
from U.S. federal withholding tax; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit R-4 on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower or the Administrative Agent, executed copies of any
other form requested by the Borrower or the Administrative Agent and prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Loan Parties or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to Tax imposed by FATCA if such Lender or the
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or the Administrative Agent, as
applicable, shall deliver to the Borrower Parties and the Administrative Agent
at the time or times prescribed by Requirements of Law and at such time or times
reasonably requested by the Borrower Parties or the Administrative Agent such
documentation prescribed by Requirements of

 

-123-



--------------------------------------------------------------------------------

Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower Parties or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender or the Administrative Agent has or has not complied with such Lender’s or
Administrative Agent’s obligations under FATCA and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date
hereof.

(E) On or before the date any Administrative Agent becomes the Administrative
Agent hereunder, it shall deliver to the Borrower Parties a duly executed
original of either (1) IRS Form W-9 (or any successor form) or (2) (A) a U.S.
branch withholding certificate on IRS Form W-8IMY evidencing its agreement with
the Borrower Parties to be treated as a U.S. Person for U.S. federal withholding
Tax purposes with respect to payments made by the Loan Parties hereunder to the
Administrative Agent on behalf of the Lenders and (B) with respect to payments
received by the Administrative Agent for its own account, an IRS Form W-8ECI.

(ii) Notwithstanding any other provisions of this clause (e), a Lender and
Administrative Agent shall not be required to deliver any form or other
documentation that such Lender and Administrative Agent is not legally eligible
to deliver; provided that, no Lender shall become a party to this
Agreement(including through an Assignment and Assumption or participation)
unless such Lender is legally eligible to deliver an IRS form or other
documentation described in Section 2.17(e)(i)(A), Section 2.17(e)(i)(B)(1)
through (4) or Section 2.17(e)(i)(E) pursuant to Requirements of Law in effect
on the date on which such Lender would become a party hereto.

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower; provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or a Lender shall claim
any refund that it determines is reasonably available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses (including Taxes) of the Administrative Agent or such

 

-124-



--------------------------------------------------------------------------------

Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, in no event will
the Administrative Agent or any Lender be required to pay any amount to a Loan
Party pursuant to this Section 2.17(f) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the Administrative Agent or any Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(f) shall
not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to Taxes which it
deems confidential to any Loan Party or any other Person).

(g) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or the Issuing Bank, the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower Party shall make each payment required to be made by it under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursement, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 11:00 a.m., San Francisco time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except payment to be made directly
to any Issuing Bank or Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next

 

-125-



--------------------------------------------------------------------------------

succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate for the period of such extension. All
payments or prepayments of any Loan shall be made in the currency in which such
Loan is denominated, all reimbursements of any LC Disbursements shall be made in
dollars, all payments of accrued interest payable on a Loan or LC Disbursement
shall be made in dollars, and all other payments under each Loan Document shall
be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same
Class or participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class or participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans of such
Class or participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
(C) any disproportionate payment obtained by a Lender of any Class as a result
of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or Commitments of that Class or any increase in the Applicable
Rate in respect of Loans of Lenders that have consented to any such extension.
Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
Party in the amount of such participation.

 

-126-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Borrower
Party prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the Issuing Banks hereunder that such Borrower
Party will not make such payment, the Administrative Agent may assume that such
Borrower Party has made such payment on such date in accordance herewith and
may, in reliance upon such assumption and in its sole discretion, distribute to
the Lenders or the Issuing Banks, as the case may be, the amount due. In such
event, if such Borrower Party has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a) or 2.04(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall (except as provided herein with respect to a Defaulting Lender) be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.03(c).

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder, or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17 or mitigate the applicability of Section 2.23, as the case may be,
and (ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be inconsistent
with the internal policies of, or otherwise be disadvantageous in any material
economic, legal or regulatory respect to, such Lender.

 

-127-



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation), provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii), (D)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15, payment required to be made pursuant to Section 2.17 or a notice
given under Section 2.23, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment does not conflict with
applicable Requirements of Law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20 Incremental Term Loans and Incremental Revolving Commitments.

(a) The Borrower may at any time or from time to time after the Effective Date,
by written notice delivered to the Administrative Agent request (i) one or more
additional Classes of term loans or additional term loans of the same Class of
any existing Class of term loans (other than Term B-2 Loans), including Term A
Loans, Term B-1 Loans or Term B-3 Loans (the “Incremental Term Loans”); provided
that Incremental Term Loans denominated in euro shall only be provided as
additional term loans of the same Class as the Term B-1 Euro Loans, (ii) one or
more increases in the amount of the Revolving Commitments of any Class (each
such increase, an “Incremental Revolving Commitment”) or (iii) one or more
additional Classes of revolving credit commitments (the “Additional/Replacement
Revolving Commitments,” and, together with the Incremental Term Loans and the
Incremental Revolving Commitments, the “Incremental Facilities”); provided that,
both at the time of any such request and after giving effect to the
effectiveness of any Incremental Facility Amendment referred to below and at the
time that any such Incremental Term Loan, Incremental Revolving Commitment or
Additional/Replacement Revolving Commitment is made or effected, no Event of
Default under clause (a), (b), (h) or (i) of Section 7.01 (except in the case of
the incurrence or provision of any Incremental Facility in connection with a
Permitted Acquisition

 

-128-



--------------------------------------------------------------------------------

or other Investment not prohibited by the terms of this Agreement, which shall
be subject to the Limited Condition Acquisition Proviso, and if otherwise agreed
to by the Lenders providing such Incremental Facilities, customary “Sungard” or
“certain funds” conditionality) shall have occurred and be continuing.
Notwithstanding anything to contrary herein, the sum of (i) the amount of all
Incremental Facilities and (ii) the aggregate principal amount of Incremental
Equivalent Debt incurred after the Effective Date shall not at the time of (and
immediately after giving effect to) incurrence of any such Incremental Facility
or Incremental Equivalent Debt exceed the Incremental Cap at such time. Each
Incremental Facility shall be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof if such Incremental
Facilities are denominated in dollars (unless the Borrower and the arranger of
such Incremental Facility otherwise agree); provided that such amount may be
less than $10,000,000 if such amount represents all the remaining availability
under the aggregate principal amount of Incremental Facilities set forth above.
Each Incremental Facility shall be in a minimum principal amount of €10,000,000
and integral multiples of €1,000,000 in excess thereof if such Incremental
Facilities are denominated in euro (unless the Borrower and the arranger of such
Incremental Facility otherwise agree); provided that such amount may be less
than €10,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Facilities set forth above.

(b) (i) The Incremental Term Loans (i) shall (x) rank equal in right of payment
with the applicable Term Loans (or be subordinated if agreed by the Lenders
providing such Incremental Term Loans), (y) be secured only by the Collateral
securing the Loan Document Obligations (or less Collateral as may be agreed by
the Lenders providing such Incremental Term Loans) and on a pari passu basis
with the Liens securing the Secured Obligations and (z) only be guaranteed by
the Loan Parties, (ii) shall not mature earlier than the Latest Maturity Date of
the then outstanding Term A Loans, Term B-1 Loans or Term B-3 Loans as
applicable, (iii) shall not have a shorter Weighted Average Life to Maturity
than the longest remaining Weighted Average Life to Maturity of the then
outstanding Term A Loans, Term B-1 Loans or Term B-3 Loans as applicable,
(iv) shall have a maturity date (subject to clause (ii)), an amortization
schedule (subject to clause (iii)), and interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment terms and premiums for the Incremental
Term Loans as determined by the Borrower Parties and the lenders of the
Incremental Term Loans; provided that, prior to the 24-month anniversary of the
Effective Date, in the event that the Effective Yield for any Incremental Term
Loans is greater than the Effective Yield for the Term Loans by more than 0.50%
per annum, then the Effective Yield for the Term Loans shall be increased to the
extent necessary so that the Effective Yield for the Term Loans is equal to the
Effective Yield for the Incremental Term Loans minus 0.50% per annum (provided
that the “LIBOR floor” applicable to the outstanding Term Loans shall be
increased to an amount not to exceed the “LIBOR floor” applicable to such
Incremental Term Loans prior to any increase in the Applicable Rate applicable
to such Term Loans then outstanding); and (v) may otherwise have terms and
conditions different from those of the Term A Loans, Term B-1 Loans or Term B-3
Loans as applicable (including currency denomination); provided that (x) except
with respect to matters contemplated by clauses (ii), (iii) and (iv) above, any
differences shall be in consultation with the Administrative Agent (except for
(1) provisions applicable only to the periods after the Latest Maturity Date in
existence immediately prior to giving effect to such Incremental Term Loans and
(2) terms that are more favorable to the existing Lenders than the comparable
terms

 

-129-



--------------------------------------------------------------------------------

in the existing Loan Documents, in which case such terms may be incorporated
into this Agreement (or any other applicable Loan Document) for the benefit of
all existing Lenders (to the extent applicable to such Lender) without further
amendment or consent requirements (it being understood that at the option of the
Borrower, any increase in the applicable margin relating to the existing Term A
Facility, the existing Term B-1 Facility or the existing Term B-3 Facility, as
applicable, may be made to bring such provisions in line with the Incremental
Term Loans to achieve fungibility)) and (y) the documentation governing any
Incremental Term Loans may include a financial maintenance covenant, it being
understood that, to the extent that any financial maintenance covenant is added
for the benefit of any Incremental Term Loan, no consent shall be required from
the Administrative Agent or any of the existing Lenders to the extent that such
financial maintenance covenant is (1) also added for the benefit of any existing
Term Loans or (2) only applicable after the Latest Maturity Date in effect
immediately prior to giving effect to such Incremental Term Loan.

(ii) The Incremental Revolving Commitments shall be treated the same as the
Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate the provision of Incremental Revolving Commitments, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased and additional upfront or
similar fees may be payable to the lenders providing the Incremental Revolving
Commitments (without any requirement to pay such fees to any existing Revolving
Lenders)).

(iii) The Additional/Replacement Revolving Commitments (i) shall (x) rank equal
in right of payment with the Revolving Loans (or be subordinated if agreed by
the Lenders providing such Additional/Replacement Revolving Commitments), (y) be
secured only by the Collateral securing the Secured Obligations (or less
Collateral as may be agreed by the Lenders providing such Additional/Replacement
Revolving Commitments) and on a pari passu basis with the Liens securing the
Secured Obligations and (z) only be guaranteed by the Loan Parties, (ii) shall
not mature earlier than the Revolving Maturity Date and shall require no
mandatory commitment reduction prior to the Revolving Maturity Date, (iii) shall
have interest rates (including through fixed interest rates), interest margins,
rate floors, upfront fees, undrawn commitment fees, funding discounts, original
issue discounts, prepayment terms and premiums and commitment reduction and
termination terms as determined by the Borrower and the lenders of such
commitments, (iv) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (v) may include provisions relating to letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
similar (except for the overall size of such subfacilities, the fees payable in
connection therewith and the identity of the letter of credit issuer, as
applicable, which shall be determined by the Borrower, the lenders of such
commitments and the applicable letter of credit issuers and borrowing, repayment
and termination of commitment procedures with respect thereto, in each case
which shall be specified in the applicable Incremental Facility Amendment) to
the terms relating to the Letters of Credit with respect to the applicable
Class of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (vi) may otherwise have terms and conditions different
from those of the Revolving Credit Facility (including currency denomination);
provided that (x) except with respect to matters contemplated by clauses (ii),
(iii), (iv) and (v) above, any differences shall be reasonably

 

-130-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (except for covenants and other
provisions applicable only to the periods after the Latest Maturity Date) and
(y) the documentation governing any Additional/Replacement Revolving Commitments
may include financial maintenance covenant so long as the Administrative Agent
shall have been given prompt written notice thereof and this Agreement is
amended to include such financial maintenance covenant for the benefit of each
facility (provided, further, however, that, if the applicable new financial
maintenance covenant is a “springing” financial maintenance covenant for the
benefit of such revolving credit facility or covenant only applicable to, or for
the benefit of, a revolving credit facility, such financial maintenance covenant
shall be automatically included in this Agreement only for the benefit of each
revolving credit facility hereunder (and not for the benefit of any term loan
facility hereunder)).

(c) Each notice from Holdings or the Borrower pursuant to this Section 2.20
shall be given in writing and shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans, Incremental Revolving Commitments
or Additional/Replacement Revolving Commitments.

(d) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitments and Additional/Replacement Revolving Commitments shall become
Commitments (or in the case of an Incremental Revolving Commitment to be
provided by an existing Lender with a Revolving Commitment, an increase in such
Lender’s applicable Revolving Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower,
Safari (solely to the extent on or after the Collateral and Guarantee Release
Date) and each Additional Lender party thereto. For the avoidance of doubt, no
existing Lender shall be required to provide any portion of any Incremental
Facility. Incremental Term Loans and loans under Incremental Revolving
Commitments and Additional/Replacement Revolving Commitments shall be a “Loan”
for all purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the arranger providing such
Incremental Facility and the Borrower, in consultation with the Administrative
Agent, to effect the provisions of this Section 2.20 (including, in connection
with an Incremental Revolving Commitment, to reallocate Revolving Credit
Exposure on a pro rata basis among the relevant Revolving Lenders). The
effectiveness of any Incremental Facility Amendment and the occurrence of any
credit event (including the making (but not the conversion or continuation) of a
Loan and the issuance, increase in the amount, or extension of a Letter of
Credit thereunder) pursuant to such Incremental Facility Amendment shall be
subject to the satisfaction of such conditions as the parties thereto shall
agree. The Borrower will use the proceeds of the Incremental Term Loans, loans
made in respect of Incremental Revolving Commitments and loans made in respect
of Additional/Replacement Revolving Commitments for any purpose not prohibited
by this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

-131-



--------------------------------------------------------------------------------

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans) or (b) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (b) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
have such pricing and optional prepayment terms as may be agreed by the Borrower
and the Lenders thereof, (ii) (x) with respect to any Other Revolving Loans or
Other Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date of
the Term Loans being refinanced, and (iii) the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Commitments (and repayment of outstanding Revolving Loans) being so
refinanced, as the case may be; provided further that the terms and conditions
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. Each
Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.21 shall be in an aggregate principal amount that is (x) not less than
(i) $10,000,000 in the case of Other Term Loans denominated in dollars, (ii)
€10,000,000 in the case of Other Term Loans denominated in euro or (iii)
$10,000,000 in the case of Other Revolving Loans and (y) an integral multiple of
(i) $1,000,000 in excess thereof in the case of Other Revolving Loans and Other
Term Loans denominated in dollars or (ii) €1,000,000 in the case of Other Term
Loans denominated in euro. Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower, or the provision
to the Borrower of Swingline Loans, pursuant to any Other Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Revolving
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the arranger providing such Credit
Agreement Refinancing Indebtedness and the Borrower, in consultation with the
Administrative Agent, to effect the provisions of this Section. In addition, if
so provided in the relevant Refinancing

 

-132-



--------------------------------------------------------------------------------

Amendment and with the consent of each Issuing Bank, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. For the avoidance of doubt,
the proceeds of any Credit Agreement Refinancing Indebtedness provided pursuant
to this Section 2.21 by any Lender holding any of the applicable Refinanced Debt
may be applied to such Lender’s applicable Refinanced Debt on a non-ratable
basis.

(b) Notwithstanding anything to the contrary, this Section 2.21 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. The Loans, Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.18(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender hereunder; third, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default exists, to the
payment of any amounts owing to the

 

-133-



--------------------------------------------------------------------------------

Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to subparagraph (a)(iv) of this Section. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and such Defaulting Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.12(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.12(b) in respect of its participations in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral in accordance with the procedures
provided in Section 2.05(i).

(C) With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Exposure
shall be reallocated among the non-Defaulting Lenders that are Revolving Lenders
in accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

 

-134-



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure on account of such Defaulting Lender and (y) second,
cash collateralize the Issuing Banks’ Fronting Exposure on account of such
Defaulting Lender in accordance with the procedures set forth in Section
2.05(i).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent (unless
the Administrative Agent is the Defaulting Lender), the Swingline Lenders and
Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent (unless the Administrative Agent is the Defaulting Lender)
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the relative amounts of their Commitments
(without giving effect to subparagraph (a)(iv) of this Section), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), in the
case of Eurocurrency Loans, prepay or, if applicable, convert all Eurocurrency
Loans of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates

 

-135-



--------------------------------------------------------------------------------

based upon the Adjusted LIBO Rate. Each Lender agrees to notify the
Administrative Agent and the Borrower in writing promptly upon becoming aware
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Adjusted LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Borrower, the Luxco Borrower
(if applicable), Safari (solely to the extent on or after the Collateral and
Guarantee Release Date), each applicable Accepting Lender and the Administrative
Agent; provided that no Permitted Amendment shall become effective unless
Holdings and, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) and the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall be reasonably
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected

 

-136-



--------------------------------------------------------------------------------

Class to one or more Eligible Assignees (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that (a) the applicable assignee
shall have agreed to provide Loans and/or Commitments on the terms set forth in
the applicable Permitted Amendment, (b) such Non-Accepting Lender shall have
received payment of an amount equal to the outstanding principal of the Loans of
the Affected Class assigned by it pursuant to this Section 2.24(c), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the Eligible Assignee (to the extent of such outstanding principal and
accrued interest and fees), (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (d) in connection with any
replacement of a Non-Accepting Lender on or prior to the date that is six months
after the Effective Date, any such Non-Accepting Lender that is a Term B-1
Lender shall receive the prepayment premium payable pursuant to Section 2.11(a)
as if the assignment of such Non-Accepting Lender’s Term Loans were a prepayment
of Term Loans in connection with a Repricing Transaction and (e) in connection
with any replacement of a Non-Accepting Lender on or prior to the date that is
six months after the First Amendment Effective Date, any such Non-Accepting
Lender that is a Term B-3 Lender shall receive the prepayment premium payable
pursuant to Section 2.11(a) as if the assignment of such Non-Accepting Lender’s
Term Loans were a pre-payment of Term Loans in connection with a Repricing
Transaction.

(d) If the Aggregate Revolving Credit Exposure exceeds the Aggregate Revolving
Commitment as a result of the occurrence of the maturity date with respect to
any Class of Revolving Commitments or Other Revolving Commitments when a
Class of Revolving Commitments or Other Revolving Commitments remains
outstanding, the Borrower shall make such payments and provide such cash
collateral (in accordance with the provisions set forth in Section 2.05(i)) as
may be required to eliminate such excess on such maturity date (which payments
and provision of cash collateral shall, for the avoidance of doubt, be deemed a
payment in respect of principal of Loans); provided that, without derogation of
the Borrower Parties’ obligations to make such payments and provide such cash
collateral, if the Borrower Parties fail to make such payment (or any portion
thereof) or provide such cash collateral (or any portion thereof), then until
the earlier of (x) the date on which the Aggregate Revolving Credit Exposure no
longer exceeds the Aggregate Revolving Commitment or (y) the date the Borrower
Parties provide sufficient cash collateral to eliminate such excess, Required
Lenders and Majority Facility Lenders in respect of the Revolving Credit
Facility shall be calculated to include the outstanding exposure of any
non-extending Lenders.

(e) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings (and (solely to the extent on or after the Collateral and
Guarantee Release Date) Safari (in each case with respect to Section 3.01,
Section 3.02, Section 3.03, Section 3.04, Section 3.08, Section 3.09,
Section 3.10, Section 3.11, Section 3.12, Section 3.15, Section 3.17(c), Section
3.17(d) and Section 3.19) and each Borrower Party represents and warrants to the
Lenders (after giving effect to the Transactions) that:

 

-137-



--------------------------------------------------------------------------------

SECTION 3.01 Organization; Powers. Each of Holdings and each Restricted
Subsidiary is (i) duly organized and/or incorporated, validly existing and in
good standing (to the extent such concept exists in the relevant jurisdictions)
under the laws of the jurisdiction of its organization and/or incorporation, and
(ii) has the corporate or other organizational power and authority to carry on
its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party, except in the case
of clause (i) (other than with respect to any Loan Party), and clause (ii)
(other than with respect to Holdings, Safari, the Borrower and the Luxco
Borrower), where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date) and each Borrower
Party and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of Holdings, each Borrower Party or such
Loan Party, as the case may be, enforceable (in the case of any Irish Subsidiary
Loan Party, once registered or recorded in compliance with the provisions of
section 409 of the Irish Companies Act) against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement and the other Loan Document by each Loan Party
party thereto (a) does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents and in the case of
any Irish Subsidiary Loan Party, filings required in order to comply with the
“Summary Approval Procedure” required pursuant to section 82 of the Irish
Companies Act, (b) will not violate (i) the Organizational Documents of
Holdings, any Borrower Party or any other Loan Party, or (ii) any Requirements
of Law applicable to Holdings, the Borrower or any Restricted Subsidiary (in the
case of any Irish Subsidiary Loan Party, subject to compliance with the
provisions of section 82 of the Irish Companies Act), (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any other Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by Holdings, the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation thereunder, and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents, except, in
the case of each of clauses (a), (b)(ii) and (c), to the extent that the failure
to obtain or make such consent, approval, registration, filing or action, or
such violation, default or right as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

-138-



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly indicated therein, including the notes thereto, and (ii) fairly
present in all material respects the financial condition of the Target and its
consolidated subsidiaries or Avago Technologies Limited and its consolidated
subsidiaries, as applicable, in each case as of the respective dates thereof and
the consolidated results of their operations for the respective periods then
ended in accordance with GAAP consistently applied during the periods referred
to therein, except as otherwise expressly indicated therein, including the notes
thereto.

(b) Holdings has heretofore furnished to the Lead Arrangers the pro forma
financial information contained in each of the Information Memoranda (the “Pro
Forma Financial Statements”), which has been prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date or at the
beginning of such period, as the case may be. The Pro Forma Financial Statements
have been prepared in good faith, based on assumptions believed by Holdings to
be reasonable as of the date of delivery thereof; it being understood that no
assurance can be given that any particular projections will be realized, actual
results may vary from such forecasts and that such variations may be material.

(c) Since the Effective Date, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of the Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, if any (including the Mortgaged Properties), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or as proposed to be conducted or to utilize such
properties for their intended purposes, in each case, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) As of the Effective Date, after giving effect to the Transactions, Schedule
3.05 contains a true and complete list of each fee owned parcel of real property
owned by a Loan Party (other than any Principal Property) having a fair market
value equal to or in excess of $50,000,000.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
the Luxco Borrower, threatened in writing against the Borrower or any Restricted
Subsidiary or against any of their properties that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain,

 

-139-



--------------------------------------------------------------------------------

maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Borrower or the Luxco
Borrower, become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) has, to the knowledge of the Borrower or the Luxco Borrower, any basis to
reasonably expect that the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws. Each Borrower Party and each Restricted
Subsidiary is in compliance with all Requirements of Law applicable to it or its
property, except, in such instances where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or any
other Loan Party is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns required to have been filed and (b) have paid or caused to be paid
all Taxes, required to have been paid (whether or not shown on a Tax return)
including in their capacity as tax withholding agents, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that
Holdings, the Borrower or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur,
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), and
(iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

SECTION 3.11 Disclosure. As of the Effective Date, neither (a) any Information
Memorandum nor (b) any of the other reports, financial statements, certificates
or other written information furnished by or on behalf of any Loan Party (other
than information of a general economic or industry specific nature) to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein,

 

-140-



--------------------------------------------------------------------------------

in the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to projected financial information, each
Borrower Party represents only that such information was prepared in good faith
based upon assumptions believed by them to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date, it being understood that any such
projected financial information may vary from actual results and such variations
could be material.

SECTION 3.12 Subsidiaries. As of the Effective Date, after giving effect to the
Transactions, Schedule 3.12 sets forth the name of, and the ownership interest
of Holdings, the Borrower and each Subsidiary in, each Subsidiary.

SECTION 3.13 Intellectual Property; Licenses, Etc. Each Borrower Party and each
Restricted Subsidiary owns, licenses or possesses the right to use, all of the
rights to Intellectual Property that are necessary for the operation of its
business as currently conducted, free and clear of all Liens other than Liens
permitted hereunder, and, without conflict with the rights of any Person, except
to the extent such conflicts, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. All proprietary,
registered Intellectual Property owned by the Borrower or a Restricted
Subsidiary that is reasonably necessary for the operation of the business of the
Borrower and each Restricted Subsidiary as currently conducted is subsisting
and, to the knowledge of each Borrower Party, is valid and enforceable except as
could not reasonably be expected to have a Material Adverse Effect. The
operation of the businesses of the Borrower and each Restricted Subsidiary, as
currently conducted, do not infringe upon any Intellectual Property rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the Intellectual Property owned by the
Borrower or any of the Restricted Subsidiaries is pending or, to the knowledge
of the Borrower and the Luxco Borrower, threatened in writing against the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. On the Effective Date, immediately after the consummation
of the Transactions to occur on the Effective Date, the Borrower and its
Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.

SECTION 3.15 Federal Reserve Regulations. None of the Loan Parties is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any margin stock or to refinance
any Indebtedness originally incurred for such purpose, or for any other purpose
that entails a violation (including on the part of any Lender) of the provisions
of Regulations U or X of the Board of Governors.

SECTION 3.16 Use of Proceeds. The Borrower Parties will use the proceeds of the
Loans made on the Effective Date to finance a portion of the Transactions and
pay Transaction Costs. The Borrower Parties will use the proceeds of (a) the
Additional Term A Loans made on the First Incremental Amendment Effective Date
to prepay in whole the outstanding Term B-2

 

-141-



--------------------------------------------------------------------------------

Loans pursuant to Section 2.11(a) of the Credit Agreement and (b) the Second
Additional Term A Loans made on the Second Incremental Amendment Effective Date
to prepay (x) $2,520,625,000.00 of the outstanding Term B-1 Dollar Loans
pursuant to Section 2.11(a) of the Credit Agreement and (y) $473,649,082.99 of
Term A Loans outstanding immediately prior to the Second Incremental Effective
Date pursuant to Section 2.11(a) of the Credit Agreement and Section 1.04 of the
Second Incremental Term A Facility Amendment.

SECTION 3.17 PATRIOT Act, OFAC and FCPA.

(a) The Borrower Parties will not, directly or indirectly, use the proceeds of
the transaction, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, for the purpose of
funding (i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

(b) The Borrower Parties will not use the proceeds of the Loans directly or, to
the knowledge of the Borrower Parties, indirectly for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”).

(c) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Borrower Parties, none of Holdings, the Borrower or the Restricted Subsidiaries
has, in the past three years, committed a violation of applicable regulations of
the United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), Title III of the USA Patriot Act or the FCPA.

(d) (i) None of the Loan Parties is an individual or entity currently on OFAC’s
list of Specially Designated Nationals and Blocked Persons and (ii) except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, none of the Restricted Subsidiaries that are not Loan
Parties, or, to the knowledge of Holdings, Safari (solely to the extent on or
after the Collateral and Guarantee Release Date), or the Borrower Parties, any
director, officer, employee or agent of any Loan Party or other Restricted
Subsidiary, in each case, is an individual or entity currently on OFAC’s list of
Specially Designated Nationals and Blocked Persons, nor is Holdings, the
Borrower or any Restricted Subsidiary located, organized, incorporated or
resident in a country or territory that is the subject of Sanctions.

SECTION 3.18 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Junior Financing.

SECTION 3.19 Security Documents

 

-142-



--------------------------------------------------------------------------------

(a) Unless the Collateral and Guarantee Release Date shall have occurred, each
Collateral Agreement is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and (in the case of
(i) any Irish Subsidiary Loan Party, once registered or recorded in compliance
with the provisions of section 409 of the Irish Companies Act and (ii) the
Luxembourg Pledge Agreements, once recorded in accordance with the provisions of
the law of 5 August 2005 on financial collateral arrangements, to the extent
applicable) enforceable security interest in the Collateral described therein
and proceeds thereof, subject to applicable bankruptcy, insolvency,
reorganization, examinership, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law. Unless the Collateral
and Guarantee Release Date shall have occurred, in the case of the Pledged
Equity Interests, when stock certificates representing such Pledged Equity
Interests are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the U.S. Collateral Agreement, when financing statements
and other filings specified on Schedule 3.19(a) in appropriate form are filed in
the offices specified on Schedule 3.19(a), the U.S. Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties party thereto in such Collateral and the
proceeds thereof to the extent required pursuant to the U.S. Collateral
Agreement, as security for the Secured Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity Interests, Liens permitted by Section 6.02).

(b) Unless the Collateral and Guarantee Release Date shall have occurred, each
of the Mortgages, when granted, is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and (in
the case of any Irish Subsidiary Loan Party, once registered or recorded in
compliance with the provisions of section 409 of the Irish Companies Act)
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on Schedule
3.19(b), each such Mortgage shall give appropriate notice to third parties of
the existence of such Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Secured Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person subject
to Liens permitted by Section 6.02.

SECTION 3.20 COMI For the purposes of the Council Regulation (EC) 1346/2000 on
insolvency proceedings (the “European Insolvency Regulation”) the centre of main
interest (as that term is used in Article 3(1) of the European Insolvency
Regulation) of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg or Ireland is situated in its jurisdiction of incorporation and
except with respect to Avago Technologies Luxembourg S.à r.l., which has a
branch established in the United States, they have no “establishment” (as that
term is used in Article 2(h) of the European Insolvency Regulation) in any other
European Union jurisdiction.

SECTION 3.21 Luxembourg Representations

(a) Each of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg has its central administration (administration centrale) at the place
of its registered office (siège statutaire) in Luxembourg.

 

-143-



--------------------------------------------------------------------------------

(b) Each of the Luxco Borrower and any Subsidiary organized under the laws of
Luxembourg is in compliance with the Luxembourg law dated May 31, 1999 on the
domiciliation of companies, as amended (and the relevant regulations).

(c) The Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
are not subject to bankruptcy (faillite), insolvency, voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), nor to composition with
creditors (concordat préventif de la faillite), and have not been reprieved from
payments (sursis de paiement) or controlled management (gestion controlée).

(d) The Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
are not in a state of cessation of payments (cessation de paiements) and have
not lost their creditworthiness.

(e) No application has been made by the Luxco Borrower or any Subsidiary
organized under the laws of Luxembourg or, as far as they are aware, by any
other person for the appointment of a commissaire, juge commissaire,
liquidateur, curateur or similar officer pursuant to any insolvency or similar
proceedings.

(f) No application has been made by the Luxco Borrower or any Subsidiary
organized under the laws of Luxembourg for a voluntary or judicial winding up or
liquidation.

(g) the Luxco Borrower and any Subsidiary organized under the laws of Luxembourg
do not meet, and will not meet as a result of entering into the Loan Documents,
any of the criteria set forth in paragraphs (c) to (f) of this Section 3.21.

SECTION 3.22 EEA Financial Institution Status. None of the Loan Parties is an
EEA Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived by the Administrative Agent):

(a) The Administrative Agent (or its counsel) shall have received from Holdings
and each Borrower Party (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Latham & Watkins LLP, New York counsel for the Loan Parties, (ii) Allen &
Gledhill LLP, Singapore

 

-144-



--------------------------------------------------------------------------------

counsel for the Loan Parties, (iii) Maples and Calder, Cayman Islands counsel
for the Loan Parties, (iv) Loyens & Loeff, Luxembourg counsel for the Loan
Parties, (v) Loyens & Loeff, Dutch counsel for the Administrative Agent,
(vi) Appleby (Bermuda) Limited, Bermuda counsel for the Administrative Agent and
(vii) Arthur Cox, Irish counsel for the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit F with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists and delivery is customary in the applicable jurisdiction)
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Administrative Agent or the Lead Arrangers
and Holdings to be due and payable on or prior to the Effective Date, to the
extent invoiced at least three Business Days prior to the Effective Date (except
as otherwise reasonably agreed by the Borrower Parties), including reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by Holdings and the Borrower of commercially
reasonable efforts to cause the Collateral and Guarantee Requirement to be
satisfied on the Effective Date, the requirements thereof (other than (i) the
execution and delivery of the Guarantee Agreement by the Loan Parties (other
than the Post-Closing Guarantors) and the U.S. Collateral Agreement by the Loan
Parties that are parties thereto, (ii) the Cayman Islands Collateral Agreements
by the Loan Parties that are parties thereto, (iii) the Singapore Collateral
Agreements by the Loan Parties that are parties thereto (other than the
Post-Closing Guarantors), (iv) the Luxembourg Pledge Agreements by the Loan
Parties that are parties thereto, (v) creation of and perfection of security
interests in the certificated Equity Interests of the Borrower and Material
Subsidiaries, and (vi) delivery of Uniform Commercial Code financing statements
with respect to perfection of security interests in other assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code) are not satisfied as of the Effective Date, the
satisfaction of such requirements shall not be a condition to the availability
of the initial Loans on the Effective Date (but shall be required to be
satisfied as promptly as practicable after the Effective Date and in any event
within the period specified therefor in Schedule 5.14 or such later date as the
Administrative Agent may reasonably agree).

 

-145-



--------------------------------------------------------------------------------

(g) Since May 28, 2015, there shall not have occurred any Company Material
Adverse Effect.

(h) The Lead Arrangers shall have received the (i) Pro Forma Financial
Statements, (ii) Audited Financial Statements and (iii) unaudited consolidated
statement of financial position and related statements of income and cash flow
of (x) the Target and its consolidated subsidiaries (excluding notes thereto)
for each fiscal quarter ended after December 31, 2014 (other than the fourth
fiscal quarter of a fiscal year) which is ended at least 45 days before the
Effective Date, together with the consolidated balance sheet and related
statements of income and cash flow for the corresponding portion of the previous
year, in each case prepared in accordance with GAAP and (y) Avago Technologies
Limited and its consolidated subsidiaries (excluding notes thereto) for each
fiscal quarter ended after November 2, 2014 (other than the fourth fiscal
quarter of a fiscal year) which is ended at least 45 days before the Effective
Date, together with the consolidated balance sheet and related statements of
income and cash flow for the corresponding portion of the previous year, in each
case prepared in accordance with GAAP.

(i) The Specified Representations shall be accurate in all material respects on
and as of the Effective Date; provided that any Specified Representations set
forth in clause (b) of the definition thereof that are qualified by materiality,
Company Material Adverse Effect or Material Adverse Effect, shall be accurate in
all respects on and as of the Effective Date.

(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date shall be consummated, in
all material respects in accordance with the Acquisition Agreement (without
giving effect to any amendments, supplements, consents, waivers or other
modifications to or of the Acquisition Agreement that are materially adverse to
the interests of the Lenders or the Lead Arrangers in their capacities as such,
except to the extent that the Lead Arrangers have consented thereto in writing)
(such consent not to be unreasonably withheld, delayed or conditioned).

(k) Substantially simultaneously with the initial Borrowing under the Term
Facilities and the consummation of the Acquisition, the Effective Date
Refinancing shall be consummated.

(l) The Administrative Agent shall have received a certificate from a Financial
Officer of Holdings certifying that the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions are Solvent.

(m) The Administrative Agent shall have received a certificate of the Luxco
Borrower and each Subsidiary Loan Party organized under the laws of Luxembourg,
signed by a Responsible Officer, in a form reasonably satisfactory to the
Administrative Agent, certifying that:

(i) it is not subject to bankruptcy (faillite), voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de la

 

-146-



--------------------------------------------------------------------------------

faillite), suspension of payments (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganization or similar legal provisions affecting the rights
of creditors generally in Luxembourg or abroad, or any analogous procedure in
any jurisdiction, nor subject to any proceedings under the Council Regulation
1346/2000/EC of 29 May 2000 on insolvency proceedings;

(ii) no corporate action, legal proceedings or other procedure or step has been
taken by it nor has been notified to it in relation to bankruptcy (faillite),
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganization or similar legal provisions affecting the rights of creditors
generally in Luxembourg or abroad, or any analogous procedure in any
jurisdiction, nor subject to any proceedings under the Council Regulation
1346/2000/EC of 29 May 2000 on insolvency proceedings;

(iii) it is not, on the date hereof and will not, as a result of the execution
of the Loan Documents to which it is a party, be in a state of cessation of
payments (cessation de payments) and lose its creditworthiness (ébranlement de
crédit);

(iv) no application has been made by it for a voluntary or judicial winding-up
or liquidation; and

(v) it complies with, and adheres to, the provisions of the Luxembourg law dated
May 31, 1999 concerning the domiciliation of companies, as amended, and the
related regulations.

(n) The Administrative Agent shall have received a certificate of the Luxco
Borrower and any Subsidiary Loan Party organized under the laws of Luxembourg
confirming that borrowing the Loans or guaranteeing or securing, as appropriate,
the Secured Obligations, would not cause any borrowing, guarantee, security or
similar limit binding on it to be exceeded.

(o) The Administrative Agent shall have received, in respect of each Irish
Subsidiary Loan Party: (i) a certificate containing evidence of compliance with
Section 82 of the Irish Companies Act and (ii) a certificate (signed by a
director) regarding Section 239 of the Irish Companies Act.

(p) The Administrative Agent and the Lead Arrangers shall have received all
documentation at least two Business Days prior to the Effective Date (or such
shorter period as the Administrative Agent shall otherwise agree) and other
information about the Loan Parties that shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agents and the Lead Arrangers have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

 

-147-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the third paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than Borrowings pursuant to Sections 2.20
and 2.21), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, in each case other than on the Effective Date, is subject to receipt
of the request therefor in accordance herewith and to the satisfaction of the
following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be (in each case, unless such date is
the Effective Date); provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be (unless such Borrowing is on the Effective Date), no Default or Event of
Default shall have occurred and be continuing.

(c) Each Borrowing other than on the Effective Date (provided that a conversion
or a continuation of a Borrowing shall not constitute a “Borrowing” for purposes
of this Section) and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by
Holdings and, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) and the Borrower on the date thereof as to the matters
specified in clauses (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due, Secured Cash Management Obligations and Secured
Swap Obligations) payable under any Loan Document shall have been paid in full
and all Letters of Credit have been backstopped or cash collateralized (in each
case on terms reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank) or have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, Safari (solely to
the extent

 

-148-



--------------------------------------------------------------------------------

on or after the Collateral and Guarantee Release Date) and the Borrower Parties
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. (a) The Borrower will
furnish to the Administrative Agent, on behalf of each Lender on or before the
date on which such financial statements are required to be filed with the SEC
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 90 days (or, in the case of the fiscal year ending
October 31, 2016, 120 days) after the end of each such fiscal year of Holdings),
audited consolidated statements of financial position and audited consolidated
statements of income, stockholders’ equity and cash flows of Holdings as of the
end of and for such year, and related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than any exception or explanatory paragraph, but not a qualification, that is
expressly solely with respect to, or expressly resulting solely from, (A) an
upcoming maturity date of any Indebtedness occurring within one year from the
time such opinion is delivered or (B) any potential inability to satisfy a
financial maintenance covenant (including the springing financial covenant
described herein) on a future date or in a future period)) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations and cash flows of Holdings and
its Subsidiaries as of the end of and for such year on a consolidated basis in
accordance with GAAP consistently applied;

(b) The Borrower will furnish to the Administrative Agent, on behalf of each
Lender on or before the date on which such financial statements are required to
be filed with the SEC with respect to each of the first three fiscal quarters of
each fiscal year of Holdings (or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 45 days (or, in the case
of the first three fiscal quarters (excluding the fourth fiscal quarter of a
fiscal year) ending on or after the Effective Date, 60 days) after the end of
each such fiscal quarter of Holdings), unaudited consolidated statements of
financial position and unaudited consolidated statements of income and cash
flows of Holdings as of the end of and for such fiscal quarter (except in the
case of cash flows) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the statement of financial position, as of the
end of) the previous fiscal year, all certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial position
and results of operations and cash flows of Holdings and the Subsidiaries as of
the end of and for such fiscal quarter (except in the case of cash flows) and
such portion of the fiscal year on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) Not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, the Borrower will furnish to the Administrative
Agent, on behalf of each Lender, a Compliance Certificate of a Financial Officer
of the Borrower: (i) setting forth the related consolidating financial
statements reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
(ii) to the extent delivered prior to the occurrence of the Collateral and
Guarantee Release Date, setting forth (A) any Indebtedness for borrowed money
incurred during the applicable period by

 

-149-



--------------------------------------------------------------------------------

Holdings, the Borrower or any Subsidiary in a principal amount of $50,000,000 or
more in favor of a Loan Party, which remains outstanding on the date of delivery
of the applicable Compliance Certificate, (B) any fee-owned real property with a
fair market value of greater than $50,000,000 acquired (and not sold,
transferred or otherwise disposed of) during the applicable period, and (C) any
material assets as described in Section 5.12(b) acquired (and not sold,
transferred or otherwise disposed of) during the applicable period;
(iii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (iv) setting forth reasonably detailed calculations
in the case of financial statements delivered under paragraph (a) above,
beginning with the financial statements for the fiscal year of Holdings ending
October 31, 2017, of Excess Cash Flow for such fiscal year; (v) setting forth
reasonably detailed calculations in the case of financial statements delivered
under paragraph (a) and (b) above, of the First Lien Leverage Ratio for such
fiscal quarter or, on or after the occurrence of the Collateral and Guarantee
Release Date, the Total Leverage Ratio for such fiscal quarter; (vi) in the case
of financial statements delivered under paragraph (a) above, setting forth a
reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of Holdings or any Subsidiary in respect of
any event described in clause (a) of the definition of the term “Prepayment
Event” and the portion of such Net Proceeds that has been invested or that is
intended to be reinvested in accordance with the proviso in Section 2.11(b); and
(vii) setting forth any information required by Section 5.03(b) hereto;
provided, that, each reference to the applicable period in this clause (c) shall
mean, with respect to any Compliance Certificate, the period from the date of
delivery of the immediately preceding Compliance Certificate (or in the case of
the first Compliance Certificate, the Effective Date) until the date of delivery
of such Compliance Certificate;

(d) Not later than 90 days after the commencement of each fiscal year of
Holdings (or in the case of the fiscal year ending October 31, 2016, on or
before the date that is 120 days at the end of such fiscal year), the Borrower
will furnish to the Administrative Agent, on behalf of each Lender a budget
report for Holdings in the form customarily prepared by management and presented
to the Board of Directors for review;

(e) Not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, to the extent that the Borrower or any Parent Entity
is a public company, the Borrower will furnish to the Administrative Agent a
narrative discussion and analysis of the financial condition and results of
operations of Holdings and its Restricted Subsidiaries for the applicable period
and for the period from the beginning of the then current fiscal year to the end
of such fiscal quarter, as compared to the comparable portions of the previous
year;

(f) Promptly after the same become publicly available, the Borrower will furnish
to the Administrative Agent, on behalf of each Lender copies of all periodic and
other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Parent or any Subsidiary with the
SEC or with any national securities exchange;

(g) Promptly following any request therefor, the Borrower will furnish to the
Administrative Agent, on behalf of each Lender such other reasonably available
information

 

-150-



--------------------------------------------------------------------------------

otherwise prepared by the Borrower regarding the operations, business affairs
and financial condition of Holdings, the Borrower or any Restricted Subsidiary,
or compliance with the terms of any Loan Document, as the Administrative Agent
on its own behalf or on behalf of any Lender may reasonably request in writing.

(h) Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and
(f) of this Section 5.01 may be satisfied with respect to financial information
of Holdings and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of Parent or any parent thereof filed with the SEC
or with a similar regulatory authority in a foreign jurisdiction; provided that
to the extent such information relates to a parent of Holdings, such information
is accompanied by a description that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings, the Borrower and the Restricted
Subsidiaries, on a stand-alone basis, on the other hand; and to the extent such
information is in lieu of information required to be provided under Section
5.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
exception or explanatory paragraph, but not a qualification, that is expressly
solely with respect to, or expressly resulting solely from, (i) an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or (ii) any potential inability to satisfy a financial
maintenance covenant (including the springing financial covenant described
herein) on a future date or in a future period).

Documents required to be delivered pursuant to Section 5.01(a), (b), (e) and (f)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of the date (A) on which the Borrower posts
such documents, or provides a link thereto, on the Borrower’s (or Parent’s)
website on the Internet or (B) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver such documents to the Administrative Agent
upon its reasonable request until a written notice to cease delivering such
documents is given by the Administrative Agent and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and upon its reasonable request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to

 

-151-



--------------------------------------------------------------------------------

receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower Parties hereby agree that they will, upon the
Administrative Agent’s reasonable request, identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.12); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of Holdings, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) or the Borrower obtains actual knowledge thereof,
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date) or the Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer of the Borrower or another executive officer of Holdings, the
Borrower or any of its Subsidiaries, affecting the Borrower or any of its
Subsidiaries or the receipt of a written notice of an Environmental Liability or
the occurrence of an ERISA Event, in each case, that could reasonably be
expected to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) Prior to the Collateral and Guarantee Release Date, Holdings or the Borrower
will furnish to the Administrative Agent promptly (and in any event within 30
days or such longer period as reasonably agreed to by the Administrative Agent)
written notice of any change (i) in any Loan Party’s legal name (as set forth in
its certificate of organization, incorporation or like document), or (ii) in the
jurisdiction of incorporation or organization of any Loan Party or in the form
of its organization.

 

-152-



--------------------------------------------------------------------------------

(b) The Compliance Certificate will (i) unless the Collateral and Guarantee
Release Date shall have occurred, set forth the information required pursuant to
Schedules I through IV of the U.S. Collateral Agreement and any analogous
schedules of any other Security Document or confirm that there has been no
change in such information since the Effective Date or the date of the most
recent Compliance Certificate, (ii) unless the Collateral and Guarantee Release
Date shall have occurred, identify any wholly-owned Subsidiary that has become,
or ceased to be, a Material Subsidiary during the most recently ended fiscal
quarter and, (iii) unless the Collateral and Guarantee Release Date shall have
occurred, certify that all notices required to be given prior to the date of
such Compliance Certificate by Section 5.03 orand 5.12 have been given and (iv)
on or after the Collateral and Guarantee Release Date, certify that all notices
required to be given prior to the date of such Compliance Certificate by Section
5.11 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings, Safari (solely to
the extent on or after the Collateral and Guarantee Release Date) and the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, the Intellectual Property material to the conduct of its business,
in each case (other than the preservation of the existence of Holdings, Safari
(solely to the extent on or after the Collateral and Guarantee Release Date) and
the Borrower Parties) to the extent that the failure to do so could reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, etc. Each of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date) and the Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations in
respect of Taxes before the same shall become delinquent or in default, except
where the failure to make payment could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Except as permitted under Section 6.03
and Section 6.05, each of Holdings, Safari (solely to the extent on or after the
Collateral and Guarantee Release Date) and the Borrower will, and will cause
each Restricted Subsidiary to, keep and maintain all tangible property material
to the conduct of its business in good working order and condition (casualty,
condemnation and ordinary wear and tear excepted), except where the failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance.

(a) Each of Holdings, Safari (solely to the extent on or after the Collateral
and Guarantee Release Date) and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with insurance companies that Holdings,
Safari (if applicable) and the Borrower believe (in the good faith judgment of
the management of Holdings, Safari (if applicable) and the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings, Safari (if applicable) and the Borrower believes
(in the good faith judgment of

 

-153-



--------------------------------------------------------------------------------

management of Holdings, Safari (if applicable) and the Borrower) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as Holdings, Safari (if
applicable) and the Borrower believe (in the good faith judgment of the
management of Holdings, Safari (if applicable) and the Borrower) are reasonable
and prudent in light of the size and nature of its business; and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. Prior to the
Collateral and Guarantee Release Date, each general liability policy of
insurance maintained by a Loan Party shall name the Administrative Agent, on
behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear and each property insurance policy maintained by a Loan
Party shall contain a lender loss payee/mortgagee clause or endorsement that
names Administrative Agent, on behalf of the Secured Parties, as the lender loss
payee/mortgagee thereunder; provided that, unless an Event of Default shall have
occurred and be continuing, (A) all proceeds from insurance policies shall be
paid to the Borrower, (B) to the extent the Collateral Agent receives any
proceeds, the Collateral Agent shall turn over to the Borrower any amounts
received by it as an additional insured or lender loss payee under any property
insurance maintained by the Borrower and its Subsidiaries, and (C) the
Collateral Agent agrees that the Borrower and/or its applicable Subsidiary shall
have the sole right to adjust or settle any claims under such insurance.
Notwithstanding anything to the contrary herein, with respect to Foreign
Subsidiaries and Collateral located outside of the United States, the
requirements of this Section 5.07(a) shall be deemed satisfied if the Borrower
obtains insurance policies that are customary and appropriate for the applicable
jurisdiction.

(b) IfPrior to the Collateral and Guarantee Release Date, if any portion of any
Mortgaged Property subject to FEMA rules and regulations is at any time located
in an area identified by FEMA (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto, the “Flood Insurance Laws”), then the Borrower shall, or
shall cause the relevant Loan Party to, (i) maintain or cause to be maintained,
flood insurance sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance, which evidence complies with
applicable Flood Insurance Laws and rules and regulations promulgated pursuant
thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings,
Safari (solely to the extent on or after the Collateral and Guarantee Release
Date) and the Borrower will, and will cause each Restricted Subsidiary to,
maintain proper books of record and account in a manner to allow financial
statements to be prepared in all material respects in conformity with GAAP (or
applicable local standards) consistently applied in respect of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or the Restricted Subsidiaries, as the case may be. Each
of Holdings, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) and the Borrower will, and will cause the Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties (subject to the rights of lessees or sublessees thereof and subject
to any restrictions or limitations in the applicable lease, sublease or other
written occupancy arrangement pursuant to which Borrower or such Restricted
Subsidiary is a party (provided that each of Holdings, Safari (solely to the

 

-154-



--------------------------------------------------------------------------------

extent on or after the Collateral and Guarantee Release Date) and the Borrower
will use commercially reasonable efforts to cause such visit and inspection to
be permitted)), to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (subject to such accountants’ customary policies and procedures),
all at such reasonable times and as often as reasonably requested; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default, which
visitation and inspection shall be at the reasonable expense of the Borrower;
provided, further that (a) when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice, (b) the
Administrative Agent and the Lenders shall give Holdings and the Borrower the
opportunity to participate in any discussions with Holdings’ or the Borrower’s
independent public accountants and (c) none of Holdings or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding third-party agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

SECTION 5.09 Compliance with Laws. Each of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date) and the Borrower
will, and will cause each Restricted Subsidiary to, comply with its
Organizational Documents and all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds. The Borrower Parties will use the proceeds of the
Loans, together with cash on hand of Holdings and its Subsidiaries, on the
Effective Date to directly or indirectly finance a portion of the Transactions.
Following the Effective Date, Holdings and its subsidiaries will use the
proceeds of (i) any Incremental Loan for working capital or any other purpose
not prohibited by this Agreement (including but not limited to the financing of
Permitted Acquisitions, other Permitted Investments and dividends and other
distributions permitted hereunder in respect of shares of capital stock or other
Equity Interests of the Borrower), (ii) any Revolving Loan for working capital
and other corporate purposes, including the financing of Permitted Acquisitions,
other Permitted Investments and dividends and other distributions permitted
hereunder in respect of shares of capital stock or other Equity Interests of the
Borrower and (iii) any Credit Agreement Refinancing Indebtedness, applied among
the Loans and any Incremental Loans as directed by the Borrower. Notwithstanding
the foregoing, the Borrower Parties will use the proceeds of (a) the Additional
Term A Loans made on the First Incremental Amendment Effective Date to prepay in
whole the outstanding Term B-2 Loans pursuant to Section 2.11(a) of the Credit
Agreement and (b) the Second Additional Term A Loans made on the Second
Incremental Amendment Effective Date to prepay (x) $2,520,625,000.00 of the
outstanding Term B-1 Dollar Loans pursuant to Section 2.11(a) of the Credit
Agreement and (y) $473,649,082.99 of Term A Loans outstanding immediately prior
to the Second Incremental Effective Date pursuant to Section 2.11(a) of the
Credit Agreement and Section 1.04 of the Second Incremental Term A Facility
Amendment.

 

-155-



--------------------------------------------------------------------------------

SECTION 5.11 Additional Subsidiaries. (a) If any additional Restricted
Subsidiary is formed or acquired after the Effective Date but prior to the
Collateral and Guarantee Release Date, Holdings or the Borrower will, together
with the first delivery of a Compliance Certificate after such newly formed or
acquired Restricted Subsidiary is formed or acquired (unless such Subsidiary is
an Excluded Subsidiary), notify the Administrative Agent thereof, and all
actions (if any) required to be taken with respect to such newly formed or
acquired Subsidiary in order to satisfy the Collateral and Guarantee Requirement
shall have been taken with respect to such Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf of
any Loan Party within 30 days after such notice (or such longer period as the
Administrative Agent shall reasonably agree); and (b) on and after the
Collateral and Guarantee Release Date, if any Restricted Subsidiary that is not
a Loan Party is or becomes an issuer, borrower, guarantor or otherwise an
obligor in respect of any Indebtedness (other than any intercompany
indebtedness) in an aggregate principal amount (including any unfunded
commitments with respect thereto) for all such Indebtedness that constitutes a
single issuance or facility, or that is governed by the same governing document
or related governing documents in excess of $500,000,000, Holdings, Safari or
the Borrower will notify the Administrative Agent promptly after any such
incurrence and shall cause such Restricted Subsidiary to become a party to the
Amended and Restated Guarantee Agreement within 30 days of the date of such
incurrence, by way of delivering to the Administrative Agent a supplement to the
Amended and Restated Guarantee Agreement duly executed by such Subsidiary,
together with documents of the type referred to in Section 4.01(c) and, to the
extent reasonably requested by the Administrative Agent, opinions of the type
referred to in Section 4.01(b).

SECTION 5.12 Further Assurances. (a) Each of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date) and the Borrower
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law and that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.

(b) If, after the Effective Date but prior to the Collateral and Guarantee
Release Date, any material assets (including any owned (but not leased) real
property or improvements thereto or any interest therein) with a fair market
value in excess of $50,000,000 are acquired by Holdings, the Borrower or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to Section 5.11 (other than assets constituting Collateral
under a Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof or constituting Excluded Assets), the
Borrower will, together with the first delivery of the Compliance Certificate
immediately after such acquisition, notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take
and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent and consistent with the
Collateral and Guarantee Requirement to

 

-156-



--------------------------------------------------------------------------------

grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”

SECTION 5.13 Ratings. Each of Holdings and, Safari (solely to the extent on or
after the Collateral and Guarantee Release Date) and the Borrower will use
commercially reasonable efforts to cause (a) the Borrower to continuously have a
public corporate credit rating from each of S&P and Moody’s (but not to maintain
a specific rating) and (b) the credit facilities made available under this
Agreement to be continuously rated by each of S&P and Moody’s (but not to
maintain a specific rating).

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Administrative Agent reasonably agrees
to, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Schedule 5.14 that would have
been required to be delivered or taken on the Effective Date but for the proviso
to Section 4.01(f), in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”.

SECTION 5.15 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate any Restricted Subsidiary (other than any Borrower
Party or (after the Collateral and Guarantee Release Date) Safari or any other
parent of a Borrower Party) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation on a Pro Forma Basis as of the end of the most recent
Test Period, no Event of Default shall have occurred and be continuing and
(ii) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” the purpose of
any Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

SECTION 5.16 Change in Business. Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Effective Date and other business activities which are extensions
thereof or otherwise incidental, reasonably related or ancillary to any of the
foregoing.

SECTION 5.17 Changes in Fiscal Periods. The Borrower shall not make any change
in its fiscal year; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the

 

-157-



--------------------------------------------------------------------------------

Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 5.18 Financial Assistance. Each Irish Subsidiary Loan Party shall comply
in all respects with Section 82 of the Irish Companies Act including in relation
to the execution of any Loan Documents to which it is a party and payment of
amounts due under any Loan Document.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due, Secured Cash Management Obligations and Secured
Swap Obligations) payable under any Loan Document shall have been paid in full
and all Letters of Credit have been backstopped or cash collateralized (in each
case on terms reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank) or have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, Safari (solely to
the extent on or after the Collateral and Guarantee Release Date) and the
Borrower Parties covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to
Section 2.20, 2.21 or 2.24); (it being understood, for the avoidance of doubt,
that on and after the Collateral and Guarantee Release Date, any obligor in
respect of such Indebtedness must also be an obligor in respect of the Revolving
Credit Facility and the Term A Facility);

(ii) Indebtedness (a) outstanding on the date hereof and listed on Schedule 6.01
and any Permitted Refinancing thereof and (b) that is intercompany Indebtedness
outstanding on the date hereof and any Permitted Refinancing thereof;

(iii) Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) such Guarantee is otherwise
permitted by Section 6.04, (B) prior to the Collateral and Guarantee Release
Date, no Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and, (C) if
the Indebtedness being Guaranteed is subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Guarantee of the Loan
Document

 

-158-



--------------------------------------------------------------------------------

Obligations (on and after the Collateral and Guarantee Release Date, solely to
the extent such Guarantee is being provided by a Loan Party) on terms at least
as favorable to the Lenders as those contained in the subordination of such
Indebtedness; and (D) on and after the Collateral and Guarantee Release Date,
the aggregate principal amount of Indebtedness (and, without duplication, any
commitments in respect thereof) that is both (a) Indebtedness incurred by the
Loan Parties at any one time outstanding that is permitted to be incurred
pursuant to Section 6.01(a)(viii), (xiv), (xix), (xx), (xxi), (xxiii), or
(xxv) and (b) Indebtedness with respect to which any Restricted Subsidiary that
is not a Loan Party provides a Guarantee in reliance on this clause (iii) (any
such debt the “Permitted Guaranteed Debt”), shall not exceed, together with the
aggregate principal amount of Permitted Non Loan Party Debt outstanding at such
time, the greater of $1,250,000,000 and 20% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

(iv) Indebtedness of Holdings, the Borrower or of any Restricted Subsidiary
owing to any other Restricted Subsidiary, the Borrower or Holdings to the extent
permitted by Section 6.04; provided that all such Indebtedness of any Loan Party
owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by applicable law and not giving rise
to material adverse Tax consequences) on terms (A) at least as favorable to the
Lenders as those set forth in the form of Intercompany Note attached as
Exhibit G or (B) otherwise reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of Holdings, the
Borrower or any of the Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed the greater
of $750,000,000 and 12% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

(vi) Indebtedness in respect of (A) Swap Agreements entered into to hedge or
mitigate risks to which Holdings, the Borrower or any Restricted Subsidiary has
actual exposure (other than those in respect of shares of capital stock or other
Equity Interests of Holdings, the Borrower or any Restricted Subsidiary) and
(B) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Restricted Subsidiary;

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) after the date hereof as a
result of a Permitted Acquisition, or Indebtedness of any Person that is assumed
by Holdings, the Borrower or any Restricted Subsidiary in connection with an
acquisition of assets by the Borrower or such

 

-159-



--------------------------------------------------------------------------------

Restricted Subsidiary in a Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition;
provided further that the Interest Coverage Ratio after giving Pro Forma Effect
to the assumption of such Indebtedness and such Permitted Acquisition is either
(x) equal to or greater than 2.0 to 1.0 or (y) equal to or greater than the
Interest Coverage Ratio immediately prior to the incurrence of such Indebtedness
and such Permitted Acquisition for the most recently ended Test Period as of
such time and (B) any Permitted Refinancing of Indebtedness incurred pursuant to
the foregoing clause (A);

(viii) Indebtedness in respect of Permitted Receivables Financings;

(ix) Indebtedness representing deferred compensation to employees of Holdings,
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party (or, on or after the Collateral and Guarantee Release Date, Holdings or a
Restricted Subsidiary) to current or former officers, directors and employees or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests in Parent permitted by Section 6.08(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;

(xiv) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries;
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) shall not exceed the greater of $2,000,000,000 and
32% of Consolidated EBITDA for the most recently ended Test Period as of such
time; provided, further, that the aggregate principal amount of Indebtedness of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party outstanding in reliance on this clause (xiv) shall not exceed, at
the time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $1,000,000,000 and 16% of Consolidated EBITDA for the most recently
ended Test Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

 

-160-



--------------------------------------------------------------------------------

(xvi) (A) Indebtedness incurred by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims
and (B) Indebtedness of Holdings, the Borrower or any of the Restricted
Subsidiaries as an account party in respect of letters of credit, bank
guarantees or similar instruments in favor of suppliers or trade creditors
issued in the ordinary course of business; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (B) shall not
exceed, at the time of incurrence thereof and after giving Pro Forma Effect
thereto, the greater of $400,000,000 and 6% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance, bankers acceptance facilities and completion guarantees and similar
obligations provided by Holdings, the Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

(xviii) unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (A) that
is not subject to any Guarantee by any subsidiary thereof, (B) that will not
mature prior to the date that is 91 days after the Latest Maturity Date in
effect on the date of issuance or incurrence thereof, (C) that has no scheduled
amortization or payments, repurchases or redemptions of principal (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemption provisions satisfying the requirements of clause (E) below), (D) that
permits payments of interest or other amounts in respect of the principal
thereof to be paid in kind rather than in cash, (E) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior or senior subordinated discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, and in any
event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior or senior subordinated discount notes of a
holding company); provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days (or such shorter period
as Administrative Agent may agree) prior to the issuance or incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees in good faith with such determination (including a
reasonable description of the basis upon which it disagrees) and (F) that any
such Indebtedness of Holdings is subordinated in right of payment to its
Guarantee under the Guarantee Agreement (or, if after the Collateral and
Guarantee Release Date, the Amended and Restated Guarantee Agreement); provided
further that any such Indebtedness shall constitute Permitted Holdings Debt only
if immediately after giving effect to the issuance or incurrence thereof, no
Event of Default shall have occurred and be continuing;

 

-161-



--------------------------------------------------------------------------------

(xix) (A) Indebtedness of Holdings, the Borrower or any of the Restricted
Subsidiaries; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis, the Interest Coverage Ratio is greater than
or equal to 2.0 to 1.0 and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing clause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xix) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $1,000,000,000
and 16% of Consolidated EBITDA for the most recently ended Test Period as of
such time;

(xx) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;
provided that, on and after the Collateral and Guarantee Release Date, no such
Permitted Refinancing may be incurred by any Restricted Subsidiary that is not a
Loan Party;

(xxi) Permitted First Priority Refinancing Debt and Permitted Junior Refinancing
Debt, and any Permitted Refinancing thereof, provided that, on and after the
Collateral and Guarantee Release Date, no such Permitted Refinancing may be
incurred by any Restricted Subsidiary that is not a Loan Party;

(xxii) (A) Indebtedness of Holdings or the Borrower issued in lieu of
Incremental Loans (“Incremental Equivalent Debt”) consisting of (i) secured or
unsecured bonds, notes or debentures (and prior to the Collateral and Guarantee
Release Date, if such bonds, notes or debentures are secured, such bonds, notes
or debentures may be secured either by Liens having equal priority with the
Liens on the Collateral securing the Secured Obligations (but without regard to
control of remedies) or by Liens having a junior priority relative to the Liens
on the Collateral securing the Secured Obligations and, in each case if secured,
subject to an appropriate Intercreditor Agreement) or (ii) secured or unsecured
loans (and prior to the Collateral and Guarantee Release Date, if such loans are
secured, such loans must be secured by Liens having a junior priority relative
to the Liens on the Collateral securing the Secured Obligations and subject to
an appropriate Intercreditor Agreement); provided that (i) the aggregate
principal amount of all Incremental Equivalent Debt plus the amount of all
Incremental Term Loans, Incremental Revolving Commitments and
Additional/Replacement Revolving Commitments incurred pursuant to Section 2.20
shall not at the time of (and immediately after giving effect to) incurrence of
any such Incremental Facility or Incremental Equivalent Debt exceed the
Incremental Cap at such time, (ii) such Indebtedness shall be considered
Consolidated First Lien Debt (or, on and after the Collateral and Guarantee
Release Date, Consolidated Total Debt) for purposes of this clause and Section
2.20, and (iii) such Indebtedness complies with the Required Additional Debt
Terms and (B) any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing clause (A);

(xxiii) (A) Indebtedness of any Borrower Party or any Subsidiary Loan Party
consisting of (i) secured bonds, notes or debentures (and prior to the
Collateral and Guarantee Release Date, such bonds, notes or debentures must be
secured by Liens having a junior priority relative to the Liens on the
Collateral securing the Secured Obligations) or (ii) secured loans (and prior to
the Collateral and Guarantee Release Date, such loans must be secured by Liens
having a junior priority relative to the Liens on the Collateral securing the
Secured Obligations and subject to an appropriate Intercreditor Agreement);
provided that (i) after giving effect to the incurrence of such Indebtedness on
a Pro Forma Basis, the Secured Leverage Ratio (or, on an

 

-162-



--------------------------------------------------------------------------------

after the Collateral and Guarantee Release Date, the Total Leverage Ratio) is
equal to or less than 3.00 to 1.00, (ii) such Indebtedness complies with the
Required Additional Debt Terms, (iii) to the extent incurred prior to the
Collateral and Guarantee Release Date, a Senior Representative acting on behalf
of the holders of such Indebtedness shall have become party to the First
Lien/Second Lien Intercreditor Agreement and (iv) such Indebtedness is not
secured by any assets other than Collateral and (B) any Permitted Refinancing of
Indebtedness incurred pursuant to the foregoing clause (A); provided that, on
and after the Collateral and Guarantee Release Date, no such Permitted
Refinancing may be incurred by any Restricted Subsidiary that is not a Loan
Party;

(xxiv) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxiv) shall not exceed, at the
time of incurrence thereof and after giving Pro Forma Effect thereto, the
greater of $750,000,000 and 12% of Consolidated EBITDA for the most recently
ended Test Period as of such time; provided further that any such Indebtedness
may be secured only pursuant to Section 6.02(ix);

(xxv) (A) Indebtedness incurred to finance a Permitted Acquisition; provided
that (i) the Interest Coverage Ratio after giving Pro Forma Effect to the
incurrence of such Indebtedness and such Permitted Acquisition is either
(x) equal to or greater than 2.0 to 1.0 or (y) equal to or greater than the
Interest Coverage Ratio immediately prior to the incurrence of such Indebtedness
and such Permitted Acquisition for the most recently ended Test Period as of
such time and (ii) such Indebtedness complies with the Required Additional Debt
Terms and to the extent secured by Liens on Collateral, such Liens shall, prior
to the Collateral and Guarantee Release Date, be junior in priority relative to
the Liens on the Collateral securing the Secured Obligations and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A);

(xxvi) Indebtedness in the form of Capital Lease Obligations arising out of any
Sale Leaseback and any Permitted Refinancing thereof;

(xxvii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(xxviii) (i) guarantees incurred in the ordinary course of business in respect
of obligations to suppliers, customers, distributors, contract manufacturers,
franchisees, lessors, licensees, sub-licensees and distribution partners and
(ii) guarantees by the Borrower or any Restricted Subsidiary of leases entered
into in the ordinary course of business; provided any guarantees made by Loan
Parties for Subsidiaries that are not Loan Parties are permitted by
Section 6.04;

(xxix) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under the
applicable employee benefit plan and applicable law and could not reasonably be
expected to result in a Material Adverse Effect;

 

-163-



--------------------------------------------------------------------------------

(xxx) Indebtedness represented by the Remaining Target Notes and the Guarantees
thereof, as applicable;

(xxxi) Indebtedness contemplated by the Reorganization Transactions; and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above;

provided that, notwithstanding anything to the contrary set forth above, on and
after the occurrence of the Collateral and Guarantee Release Date, the aggregate
principal amount of all Indebtedness (and, without duplication, any commitments
in respect thereof) of all Restricted Subsidiaries that are not Loan Parties at
any one time outstanding in reliance on Sections 6.01(a)(viii), (xiv), (xix),
(xx), (xxi), (xxiii), (xxiv) and (xxv) (collectively, the “Permitted Non Loan
Party Debt”) shall not exceed, when combined with the aggregate principal amount
of all Permitted Guaranteed Debt outstanding at such time, the greater of
$1,250,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time.

(b) Neither Holdings, Safari (solely to the extent on or after the Collateral
and Guarantee Release Date) nor the Borrower will, nor will they permit any
Restricted Subsidiary to, issue any preferred Equity Interests or any
Disqualified Equity Interests, except (A) in the case of Holdings, preferred
Equity Interests that are Qualified Equity Interests, (B) in the case of the
Borrower or any Restricted Subsidiary, preferred Equity Interests or
Disqualified Equity Interests issued to and held by Holdings, the Borrower or
any Restricted Subsidiary and (C) in the case of any Restricted Subsidiary that
is not a Borrower Party or a Subsidiary Loan Party, preferred Equity Interests
(other than Disqualified Equity Interests) issued to and held by joint venture
partners after the Effective Date; provided that in the case of this clause
(C) any such issuance of preferred Equity Interests shall be deemed to be an
incurrence of Indebtedness and subject to the provisions set forth in Section
6.01(a).

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (i) through (xxxii) above, the Borrower shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (i). For the avoidance of doubt, in no event shall any Guarantee of
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party be
counted as both Permitted Guaranteed Debt and Permitted Non Loan Party Debt.

SECTION 6.02 Liens. Neither Holdings, Safari (solely to the extent on or after
the Collateral and Guarantee Release Date) nor the Borrower will, nor will they
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:

(i) (x) Prior to the Collateral and Guarantee Release Date, Liens created under
the Loan Documents and (y) on and after the Collateral and Guarantee Release
Date, Liens on Designated Cash Collateral created under the Loan Documents;

 

-164-



--------------------------------------------------------------------------------

(ii) Permitted Encumbrances;

(iii) Liens existing on Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $2,500,000 individually shall
only be permitted if set forth on Schedule 6.02, and any modifications,
replacements, renewals or extensions thereof; provided that (1) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (a) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (b) proceeds and products thereof;
provided that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates and
(2) the obligations secured or benefited by such modified, replacement, renewal
or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v) or (xxvi);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease of such property (including accessions thereto)
and the proceeds and products thereof and (C) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for accessions to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole or (B) secure any
Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution or other financial institutions or entities, or electronic
payment service providers, arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

-165-



--------------------------------------------------------------------------------

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of Restricted Subsidiary that is not a Loan Party and Liens
granted by a Loan Party in favor of any other Loan Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(v) or
(vii);

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to pooling, commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(xvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

-166-



--------------------------------------------------------------------------------

(xviii) Prior to the Collateral and Guarantee Release Date, Liens (A) on the
Collateral securing Permitted First Priority Refinancing Debt, (B) on the
Collateral securing Permitted Junior Refinancing Debt, (C) on the Collateral
securing Incremental Equivalent Debt and (D) on the Collateral securing
Indebtedness permitted pursuant to Section 6.01(a)(xxiii);

(xix) other Liens; provided that at the time of incurrence of the obligations
secured thereby (after giving Pro Forma Effect to any such obligations) the
aggregate outstanding face amount of obligations secured by Liens existing in
reliance on this clause (xix) shall not exceed the greater of $500,000,000 and
8% of Consolidated EBITDA for the Test Period then last ended;

(xx) Liens on property and assets used to satisfy or discharge Indebtedness;
provided such satisfaction or discharge is permitted hereunder;

(xxi) Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings; provided that, on and after the Collateral and
Guarantee Release Date, the aggregate principal amount of Indebtedness secured
by Liens existing in reliance on this clause (xxi) shall not exceed the greater
of $500,000,000 and 8.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

 

-167-



--------------------------------------------------------------------------------

(xxii) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxiii) Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;

(xxiv) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(xxv) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business; and

(xxvi) ground leases in respect of real property on which facilities owned or
leased by Holdings, the Borrower or any of the Restricted Subsidiaries are
located.

For purposes of determining compliance with this Section 6.02, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Encumbrances,” the Borrower may divide and classify such Lien (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Lien so long as the Lien (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

SECTION 6.03 Fundamental Changes; Holding Companies.

(a) Neither Holdings, Safari (solely to the extent on or after the Collateral
and Guarantee Release Date) nor the Borrower will, nor will they permit any
Restricted Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

(i) any Restricted Subsidiary (other than a Borrower Party) may merge,
amalgamate or consolidate with (A) a Borrower Party; provided that a Borrower
Party shall be the continuing or surviving Person or (B) one or more other
Restricted Subsidiaries of a Borrower Party (other than a Borrower Party);
provided that when any Subsidiary Loan Party is merging or amalgamating with
another Restricted Subsidiary (other than the Luxco Borrower) either (1) the
continuing or surviving Person shall be a Subsidiary Loan Party or (2) if the
continuing or surviving Person is not a Subsidiary Loan Party, the acquisition
of such Subsidiary Loan Party by such surviving Restricted Subsidiary is
permitted under Section 6.04;

(ii) any Restricted Subsidiary (other than a Borrower Party) may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of Holdings, the Borrower and the
Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

 

-168-



--------------------------------------------------------------------------------

(iii) any Restricted Subsidiary (other than a Borrower Party) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04; ;

(iv) any Borrower Party may merge, amalgamate or consolidate with any other
Person (other than a Borrower Party or Holdings); provided that (A) a Borrower
Party shall be the continuing or surviving Person or (B) if the Person formed by
or surviving any such merger or consolidation is not the applicable Borrower
Party (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity incorporated or formed under the laws of the Cayman Islands
or Luxembourg or any political subdivision thereof (in the case of a Successor
Borrower to the Borrower) or an entity organized under the laws of Luxembourg or
any political subdivision thereof (in the case of a Successor Borrower to the
Luxco Borrower), (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the applicable Borrower Party is a party pursuant to a supplement hereto
or thereto in form and substance reasonably satisfactory to the Administrative
Agent and shall provide such other documentation reasonably requested by the
Administrative Agent, (3) each Loan Party other than a Borrower Party, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and, at all times prior to the
Collateral and Guarantee Release Date, grant of any Liens as security for, the
Secured Obligations shall apply to the Successor Borrower’s obligations under
this Agreement and (4) the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer, stating that such merger,
amalgamation or consolidation complies with this Agreement; provided, further,
that (y) if such Person is not a Loan Party, no Event of Default exists after
giving effect to such merger or consolidation and (z) if the foregoing
requirements are satisfied, the Successor Borrower will succeed to, and be
substituted for, the applicable Borrower Party under this Agreement and the
other Loan Documents; provided, further, that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act;

(v) Holdings may merge, amalgamate or consolidate with any other Person (other
than a Borrower Party), so long as no Event of Default exists after giving
effect to such merger, amalgamation or consolidation; provided that (A) Holdings
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not Holdings or is a
Person into which Holdings has been liquidated (any such Person, the “Successor
Holdings”), (1) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agent, (2) each Loan
Party other than Holdings unless it is the

 

-169-



--------------------------------------------------------------------------------

other party to such merger, amalgamation or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of and, at all
times prior to the Collateral and Guarantee Release Date, grant of any Liens as
security for the Secured Obligations shall apply to the Successor Holdings’
obligations under this Agreement, (3) the Successor Holdings shall, immediately
following such merger, amalgamation or consolidation, directly or indirectly own
all Subsidiaries owned by Holdings immediately prior to such transaction,
(4) Holdings shall have delivered to the Administrative Agent a certificate of a
Responsible Officer, stating that such merger or consolidation complies with
this Agreement and (5) Holdings may not merge, amalgamate or consolidate with
any Subsidiary Guarantor if any Permitted Holdings Debt is then outstanding
unless the Interest Coverage Ratio is greater than or equal to 2.00 to 1.00 on a
Pro Forma Basis; provided, further, that if the foregoing requirements are
satisfied, the Successor Holdings will succeed to, and be substituted for,
Holdings under this Agreement and the other Loan Documents; provided, further,
that Holdings and the Borrower agree to provide any documentation and other
information about the Successor Holdings as shall have been reasonably requested
in writing by any the Lender through the Administrative Agent that such Lender
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the USA Patriot Act;

(vi) any Restricted Subsidiary (other than a Borrower Party) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of the
Restricted Subsidiaries, shall have complied with the requirements of
Sections 5.11 and 5.12; provided further that, on and after the Collateral and
Guarantee Release Date, if any party to such merger, consolidation or
amalgamation is a Guarantor, the surviving Person shall be or become
(substantially simultaneously with the consummation of such merger) a Guarantor;

(vii) Holdings, the Borrower and the Restricted Subsidiaries may consummate the
Transactions and the Reorganization Transactions; and

(viii) any Restricted Subsidiary (other than a Borrower Party) may effect a
merger, dissolution, liquidation consolidation or amalgamation to effect a
Disposition permitted pursuant to Section 6.05.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date) nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made;

(b) loans or advances to officers, directors and employees of Holdings, the
Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests in Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances made in cash to such Person

 

-170-



--------------------------------------------------------------------------------

shall be contributed to Holdings or the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that at the time of incurrence thereof
and after giving Pro Forma Effect thereto, the aggregate principal amount
outstanding in reliance on this clause (iii) shall not to exceed $50,000,000;

(c) Investments by Holdings, the Borrower or any Restricted Subsidiary in any of
Holdings, the Borrower or any Restricted Subsidiary; provided that, in the case
of any Investment by a Loan Party in a Restricted Subsidiary that is not a Loan
Party, no Event of Default shall have occurred and be continuing or would result
therefrom;

(d) Investments consisting of prepayments to suppliers in the ordinary course of
business;

(e) Investments consisting of extensions of trade credit in the ordinary course
of business;

(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by Holdings,
the Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment to the extent as set forth on Schedule 6.04(f) or as otherwise
permitted by this Section 6.04;

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions;

(j) the Transactions or the Reorganization Transactions;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 6.08(a);

 

-171-



--------------------------------------------------------------------------------

(n) other Investments and other acquisitions; provided that at the time any such
Investment or other acquisition is made, the aggregate outstanding amount of
such Investment or acquisition made in reliance on this clause (n) together with
the aggregate amount of all consideration paid in connection with Investments
and acquisitions made in reliance on this clause (n) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the sum of (A) the greater of $1,000,000,000 and
16% of Consolidated EBITDA for the most recently ended Test Period after giving
Pro Forma Effect to the making of such Investment or other acquisition, plus
(B) subject to the Limited Condition Acquisition Proviso, so long as immediately
after giving effect to any such Investment no Event of Default under Section
7.01(a), (j), (h) or (l) has occurred and is continuing, the Available Amount
that is Not Otherwise Applied as in effect immediately prior to the time of
making of such Investment (after giving effect to any payments made pursuant to
the provisos to Section 6.08(a)(vii)(B)), plus (C) the Available Equity Amount
that is Not Otherwise Applied as in effect immediately prior to the time of
making such Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of Holdings (or any direct
or indirect parent thereof); provided that (i) such amounts used pursuant to
this clause (p) shall not increase the Available Equity Amount and (ii) any
amounts used for such an Investment or other acquisition that are not Qualified
Equity Interests of Holdings (or any direct or indirect parent thereof) shall
otherwise be permitted pursuant to this Section 6.04;

(q) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) non-cash Investments in connection with tax planning and reorganization
activities; provided that at all times prior to the Collateral and Guarantee
Release Date, after giving effect to any such activities, the security interests
of the Lenders in the Collateral, taken as a whole, would not be materially
impaired;

(s) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(s)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;

(t) additional Investments; provided that after giving effect to such Investment
(A) on a Pro Forma Basis, the Total Leverage Ratio is less than or equal to 3.00
to 1.00 and (B) there is no continuing Event of Default;

(u) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of Holdings or
the Borrower;

(v) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business;

 

-172-



--------------------------------------------------------------------------------

(w) Investments in Subsidiaries in the form of receivables and related assets
required in connection with a Permitted Receivables Financing (including the
contribution or lending of cash and cash equivalents to Subsidiaries to finance
the purchase of such assets from Holdings, the Borrower or other Restricted
Subsidiaries or to otherwise fund required reserves);

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”;

(y) Guarantees of operating leases (for the avoidance of doubt, excluding
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by Holdings or any Restricted
Subsidiary in the ordinary course of business; provided that, in the case of any
Guarantee by a Loan Party of obligations of a Restricted Subsidiary that is not
a Loan Party, no Event of Default shall have occurred and be continuing or would
result therefrom; and

(z) the forgiveness or conversion to equity of any intercompany Indebtedness
owed to Holdings, the Borrower or any Restricted Subsidiary permitted by Section
6.01(a)(iv).

For purposes of determining compliance with this Section 6.04, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” the Borrower may divide and classify such Investment
(or a portion thereof) in any manner that complies with this covenant and may
later divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

SECTION 6.05 Asset Sales. Neither Holdings, Safari (solely to the extent on or
after the Collateral and Guarantee Release Date) nor the Borrower will, nor will
they permit any Restricted Subsidiary, to, (i) sell, transfer, lease, license or
otherwise dispose of any asset, including any Equity Interest owned by it or
(ii) permit any Restricted Subsidiary to issue any additional Equity Interest in
such Restricted Subsidiary (other than issuing directors’ qualifying shares,
nominal shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to Holdings, the
Borrower or a Restricted Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

(a) Dispositions of obsolete, or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful, or economically practicable to maintain, in
the conduct of the business of Holdings, the Borrower and the Restricted
Subsidiaries (including allowing any registration or application for
registration of any Intellectual Property that is no longer used or useful, or
economically practicable to maintain, to lapse or go abandoned);

 

-173-



--------------------------------------------------------------------------------

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property to Holdings, the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04 (other than Section 6.04(s)), Restricted Payments permitted by
Section 6.08 and Liens permitted by Section 6.02, in each case, other than by
reference to this Section 6.05(e);

(f) Dispositions of Permitted Investments;

(g) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and
(B) receivables and related assets pursuant to any Permitted Receivables
Financing;

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and that do not materially interfere with the business of
Holdings, the Borrower and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property to Persons other than Holdings, the Borrower or any
of the Restricted Subsidiaries (including (x) the sale or issuance of Equity
Interests in a Restricted Subsidiary and (y) any Sale Leaseback) not otherwise
permitted under this Section 6.05; provided that (i) such Disposition is made
for Fair Market Value and (ii) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $200,000,000 for any transaction or
series of related transactions, the Borrower or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that (1) for the purposes of this clause (ii),
(A) any liabilities (as shown on the most recent balance sheet of Holdings
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which Holdings, the Borrower and the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities received by Holdings, the Borrower or such Restricted
Subsidiary from such transferee that are converted by Holdings, the Borrower

 

-174-



--------------------------------------------------------------------------------

or such Restricted Subsidiary into cash or Permitted Investments (to the extent
of the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Holdings, the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (j) that is at that time outstanding, not in
excess (at the time of receipt of such Designated Non-Cash Consideration) of
1.00% of Consolidated Total Assets for the most recently ended Test Period, with
the Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash and (2) the requirement that not less than 75%
of consideration be received in the form of cash or Permitted Investments shall
not apply to any Disposition of property designated by the Borrower, promptly
after consummation of such disposition, in a certificate of a Responsible
Officer delivered to the Administrative Agent, as the “Permitted Non-Cash
Disposition”; provided that the Fair Market Value of all Permitted Non-Cash
Dispositions shall in no event exceed $700,000,000 in the aggregate;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of Holdings, the Borrower and the Restricted Subsidiaries and (B) made to obtain
the approval of any applicable antitrust authority in connection with a
Permitted Acquisition;

(m) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(n) Dispositions of property not otherwise permitted under this Section 6.05
having an aggregate purchase price not to exceed $500,000,000;

(o) the sale or discount (with or without recourse) (including by way of
assignment or participation) of receivables (including, without limitation,
trade and lease receivables) and related assets in connection with a Permitted
Receivables Financing;

(p) (i) non-exclusive licenses and sublicenses of Intellectual Property or other
general intangibles, and (ii) exclusive licenses and sublicenses of Intellectual
Property or other general intangibles, in each case, in the ordinary course of
business and that do not materially interfere with the business of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole;

(q) the surrender or waiver of obligations of trade creditors or customers or
other

 

-175-



--------------------------------------------------------------------------------

contract rights that were incurred in the ordinary course of business of the
Borrower Parties or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes;

(r) Dispositions contemplated by the Reorganization Transactions;

(s) the unwinding of Swap Agreements permitted hereunder pursuant to their
terms; and

(t) the Disposition of any Unrestricted Subsidiary.

SECTION 6.06 Holdings Covenant. Prior to the Collateral and Guarantee Release
Date, Holdings will not conduct, transact or otherwise engage in any material
business or operations other than (i) the ownership and/or acquisition of the
Equity Interests of the Borrower and the Restricted Subsidiaries and any
Subsidiary of Holdings (that is not a Borrower Party or a Subsidiary of a
Borrower Party) which is formed solely for purposes of acting as a co-obligor
with respect to any Permitted Holdings Debt and which does not conduct, transact
or otherwise engage in any material business or operation, and, in each case,
activities incidental thereto, (ii) the maintenance of its legal existence,
including the ability to incur fees, costs and expenses relating to such
maintenance and performance of activities relating to its officers, directors,
managers and employees and those of its Subsidiaries, (iii) participating in
tax, accounting, cash management, intercompany indebtedness and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, including compliance with applicable laws and legal, tax and
accounting matters related thereto and activities relating to its officers,
directors, managers and employees, (iv) the performance of its obligations under
and in connection with the Loan Documents, any documentation governing any
Indebtedness or Guarantee permitted to be incurred or made by it under Article
VI, the Acquisition Agreement, the Transactions, the Reorganization
Transactions, the other agreements contemplated by the Acquisition Agreement and
the other agreements contemplated hereby and thereby, (v) financing activities,
including any public offering of its common stock or any other issuance or
registration of its Equity Interests for sale or resale not prohibited by this
Agreement, including the costs, fees and expenses related thereto, (vi) any
transaction that Holdings is permitted to enter into or consummate under Article
VI (including, but not limited to, the making of any Restricted Payment
permitted by Section 6.08 or holding of any cash or Permitted Investments
received in connection with Restricted Payments made in accordance with
Section 6.08 pending application thereof in the manner contemplated by
Section 6.04, the incurrence of any Indebtedness permitted to be incurred by it
under Section 6.01 and the making of (and activities as necessary to consummate)
any Investment permitted to be made by it under Section 6.04), (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(viii) providing indemnification to officers and directors and as otherwise
permitted in Section 6.09, (ix) activities incidental to the consummation of the
Transactions and the Reorganization Transactions and (x) activities as necessary
to consummate any Permitted Acquisition or other Investment permitted hereunder
and (xi) activities incidental to the businesses or activities described in
clauses (i) to (x) of this paragraph.

 

-176-



--------------------------------------------------------------------------------

SECTION 6.07 Negative Pledge. At all times prior to the Collateral and Guarantee
Release Date, Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to enter into any agreement, instrument, deed or lease
that prohibits or limits the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of their respective properties or revenues
(and at all times on and after the Collateral and Guarantee Release Date,
Holdings, Safari and the Borrower will not, and will not permit any Restricted
Subsidiary to enter into any agreement, instrument, deed or lease that prohibits
or limits the ability of any Loan Party to create, incur, assume or suffer to
exist any Lien on any Designated Cash Collateral), whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

(a) restrictions and conditions imposed by (i) Requirements of Law, (ii) any
Loan Document, (iii) any documentation relating to any Permitted Receivables
Financing, (iv) any documentation governing Incremental Equivalent Debt, (v) any
documentation governing Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt or Permitted Junior Refinancing Debt, (vi) any
documentation governing Indebtedness incurred pursuant to Section 6.01(a)(xxii),
(vii) any documentation governing any Permitted Refinancing incurred to
refinance any such Indebtedness referenced in clauses (i) through (vi) above,
and (viii) the Existing Target Notes with respect to any Remaining Target Notes;
provided that with respect to Indebtedness referenced in (A) clauses (iv) and
(vi) above, such restrictions shall be no more restrictive in any material
respect than the restrictions and conditions in the Loan Documents or, in the
case of Junior Financing, are market terms at the time of issuance and
(B) clause (vii) above, such restrictions shall not expand the scope in any
material respect of any such restriction or condition contained in the
Indebtedness being refinanced; customary restrictions and conditions existing on
the Effective Date and any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to Holdings, the Borrower or any other Restricted
Subsidiary;

 

-177-



--------------------------------------------------------------------------------

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Junior Financing, are market terms at the time
of issuance and are imposed solely on such Restricted Subsidiary and its
Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.04 and applicable
solely to such joint venture and entered into in the ordinary course of
business; and

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of Holdings and its Subsidiaries to meet their ongoing obligations.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date) nor the Borrower will, nor will they permit any Restricted
Subsidiary to, pay or make, directly or indirectly, any Restricted Payment,
except:

(i) The Borrower and each Restricted Subsidiary may make Restricted Payments,
directly or indirectly, to Holdings, the Borrower or any other Restricted
Subsidiary; provided that in the case of any such Restricted Payment by a
Restricted Subsidiary that is not a wholly-owned Subsidiary of the Borrower (or,
after the Collateral and Guarantee Release Date, Holdings), such Restricted
Payment is made to Holdings, the Borrower, any Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests; provided
further that, on and after the Collateral and Guarantee Release Date, in the
case of any such Restricted Payment by a Loan Party to a Restricted Subsidiary
that is not a Loan Party, no Event of Default shall have occurred and be
continuing or would result therefrom; provided further that in the case of any
Restricted Payment to Holdings the proceeds of which shall be used by Holdings
to make any payments in respect of any Permitted Holdings Debt, such Restricted
Payment shall only be permitted to be made pursuant to Section 6.08(a)(vii) or
(xiii);

(ii) Holdings may declare and make dividend payments or other distributions
payable solely in the Equity Interests of Holdings;

(iii) repurchases of Equity Interests in Holdings (or Restricted Payments by
Holdings to allow repurchases of Equity Interest in any direct or indirect
parent of Holdings) or

 

-178-



--------------------------------------------------------------------------------

the Borrower or, after the Collateral and Guarantee Release Date, any Parent
Entity, deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such stock options
or warrants;

(iv) Restricted Payments made to consummate the Transactions or made to
consummate (and contemplated by) the Reorganization Transactions;

(v) Restricted Payments, directly or indirectly, to Holdings which Holdings may
use to redeem, acquire, retire or repurchase its Equity Interests (or any
options, warrants, restricted stock units or stock appreciation rights issued
with respect to any of such Equity Interests) (or make Restricted Payments to
allow any of Holdings’ direct or indirect parent companies to so redeem, retire,
acquire or repurchase their Equity Interests) held by current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of Holdings (or any direct or indirect parent thereof),
Holdings, the Borrower and the Restricted Subsidiaries, upon the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any stock option or stock appreciation rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement; provided that the aggregate
amount of Restricted Payments permitted by this clause (v) after the Effective
Date, together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 6.04(m) in lieu thereof, shall not exceed the sum of (A)
$250,000,000 in any fiscal year of the Borrower and (B) the amount in any fiscal
year equal to the cash proceeds of key man life insurance policies received by
Holdings, the Borrower or the Restricted Subsidiaries after the Effective Date;
provided that any unused portion of the preceding basket calculated pursuant to
clauses (A) and (B) above for any fiscal year may be carried forward to
succeeding fiscal years;

(vi) the Borrower may make Restricted Payments, directly or indirectly, in cash
to Holdings or (after the Collateral and Guarantee Release Date, Safari) and,
where applicable, Holdings may make Restricted Payments in cash:

(A) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay),
for any taxable period for which Holdings and/or any of its Subsidiaries are
members of a consolidated, combined or unitary tax group for U.S. federal and/or
applicable state, local or foreign income Tax purposes of which a direct or
indirect parent of Holdings is the common parent (a “Tax Group”), the portion of
any U.S. federal, state, local or foreign Taxes (as applicable) of such Tax
Group for such taxable period that are attributable to the income of Holdings
and/or its Subsidiaries; provided that Restricted Payments made pursuant to this
subclause (a)(vi)(A) shall not exceed the Tax liability that Holdings and/or its
applicable Subsidiaries would have incurred in respect of such Taxes were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group; and provided, further, that Restricted Payments under this
subclause (A) in respect of any Taxes attributable to the income of any
Unrestricted Subsidiaries of Holdings may be made only to the extent that such
Unrestricted Subsidiaries have made cash payments for such purpose to Holdings
or its Restricted Subsidiaries;

 

-179-



--------------------------------------------------------------------------------

(B) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to
pay) (1) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses payable to third parties) that are reasonable
and customary and incurred in the ordinary course of business, (2) any
reasonable and customary indemnification claims made by directors or officers of
Holdings (or any parent thereof) attributable to the ownership or operations of
Holdings, the Borrower and the Restricted Subsidiaries, (3) fees and expenses
(x) due and payable by any of Holdings, the Borrower and the Restricted
Subsidiaries and (y) otherwise permitted to be paid by Holdings, the Borrower
and the Restricted Subsidiaries under this Agreement and (4) payments that would
otherwise be permitted to be paid directly by Holdings, the Borrower or the
Restricted Subsidiaries pursuant to Section 6.09(iii) or 6.09(ix);

(C) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
franchise and similar Taxes, and other fees and expenses, required to maintain
its corporate existence;

(D) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

(E) to finance any Investment permitted to be made pursuant to Section 6.04
other than Section 6.04(m); provided that (1) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and
(2) Holdings shall, immediately following the closing thereof, cause (x) all
property acquired (whether assets or Equity Interests but not including any
loans or advances made pursuant to Section 6.04(b)) to be contributed to
Holdings, the Borrower or the Restricted Subsidiaries or (y) the Person formed
or acquired to merge into or consolidate with Holdings, the Borrower or any of
the Restricted Subsidiaries to the extent such merger or consolidation is
permitted in Section 6.03 in order to consummate such Investment, in each case
in accordance with the requirements of Sections 5.11 and 5.12;

(F) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of Holdings, the
Borrower and the Restricted Subsidiaries;

(G) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses related to any equity or debt offering not prohibited by this
Agreement (whether or not such offering is successful); and

(H) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) taxes
related to any restricted stock units held by current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees);

 

-180-



--------------------------------------------------------------------------------

(vii) in addition to the foregoing Restricted Payments, Holdings may make
additional Restricted Payments or payments in respect of Permitted Holdings Debt
in an aggregate amount, when taken together with the aggregate amount of
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings made pursuant to Section 6.08(b)(iv), not to exceed the sum
of (A) an amount at the time of making any such Restricted Payment and together
with any other Restricted Payment made utilizing this clause (A) not to exceed
the greater of $1,000,000,000 and 16% of Consolidated EBITDA for the most
recently ended Test Period after giving Pro Forma Effect to the making of such
Restricted Payment plus (B) so long as no Event of Default shall have occurred
and be continuing or would result therefrom, the Available Amount that is Not
Otherwise Applied (after giving effect to any payments made pursuant to the
following provisos to this Section 6.08(a)(vii)(B)) (provided that,
notwithstanding the proviso set forth at the end of the definition of “Available
Amount” herein, if at the time of the making of the applicable Restricted
Payment, (x) the Available Amount is greater than $0 and (y) on a Pro Forma
Basis after giving effect to such Restricted Payment, the Interest Coverage
Ratio is less than 2.00 to 1.00, Holdings shall be permitted to use up to
$1,250,000,000 per fiscal year, on a non-cumulative basis, of the Available
Amount to pay (or to make Restricted Payments to allow any Parent Entity to pay)
regularly scheduled dividends or distributions to shareholders or unitholders of
any Parent Entity (including the Broadcom Shareholders in respect of their
Exchangeable Units); provided further that the Available Amount (excluding the
Starter Basket) shall be reduced on a dollar-for-dollar basis by the amount of
any such Restricted Payment (it being understood that the Available Amount may
be negative as a result)) plus (C) the Available Equity Amount that is Not
Otherwise Applied;

(viii) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(ix) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(x) Holdings, the Borrower or a Parent Entity may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

(xi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any Parent Entity to pay) regularly scheduled
dividends or

 

-181-



--------------------------------------------------------------------------------

distributions to shareholders or unitholders of any Parent Entity (including the
Broadcom Shareholders in respect of their Exchangeable Units) in an amount not
to exceed $1,000,000,000 in any fiscal year;    

(xii) payments made or expected to be made by Holdings, the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, officer, manager or consultant (or their respective controlled
Affiliates or Immediate Family Members) and any repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or required withholding or similar taxes;

(xiii) additional Restricted Payments; provided that after giving effect to such
Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 2.75 to 1.00 and (B) there is no continuing Event of Default;

(xiv) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings, the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are Permitted Investments);

(xv) the Borrower may make Restricted Payments, directly or indirectly, to
Holdings and, prior to the Collateral and Guarantee Release Date, Holdings may
make Restricted Payments directly or indirectly to Parent, in an amount not to
exceed $1,000,000 in any fiscal year to pay the liquidation preference upon
redemption of any voting preference shares issued by Parent; and

(xvi) so long as no Event of Default is continuing, any Restricted Payment made
to any Parent Entity in connection with stock-based compensation programs so
long as the aggregate amount of any such Restricted Payment is contributed or
otherwise paid by a Parent Entity to a Borrower or a Restricted Subsidiary in
the same form as the original Restricted Payment or in cash within seven
(7) Business Days of such Restricted Payment.

 

-182-



--------------------------------------------------------------------------------

(b) Neither Holdings, Safari (solely to the extent on or after the Collateral
and Guarantee Release Date) nor the Borrower will, nor will they permit any
Restricted Subsidiary to make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and on or around when due in respect of any Indebtedness, other
than payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

(ii) refinancings of Indebtedness with proceeds of Indebtedness permitted to be
incurred under Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents;

(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, when taken together with the aggregate amount of Restricted Payments
made pursuant to Section 6.08(a)(vii), not to exceed the sum of (A) an amount at
the time of making any such prepayment, redemption, purchase, defeasance or
other payment and together with any other prepayment, redemption, purchase,
defeasance or other payment made utilizing this clause (A) not to exceed the
greater of $1,000,000,000 and 16% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such
prepayment, redemption, purchase, defeasance or other payment plus (B) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom, the Available Amount that is Not Otherwise Applied (after giving
effect to any payments made pursuant to the provisos to Section 6.08(a)(vii)(B))
plus (C) the Available Equity Amount that is Not Otherwise Applied;

(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity; provided that
after giving effect to such Restricted Payment (A) on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 2.75 to 1.00 and (B) there is no
continuing Event of Default; and

(vi) prepayments of Indebtedness contemplated by the Reorganization
Transactions.

(c) Neither Holdings, Safari (solely to the extent on or after the Collateral
and Guarantee Release Date) nor the Borrower will, nor will they permit any
Restricted Subsidiary to, amend or modify any documentation governing any Junior
Financing, in each case if the effect of such amendment or modification (when
taken as a whole) is materially adverse to the Lenders.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

 

-183-



--------------------------------------------------------------------------------

SECTION 6.09 Transactions with Affiliates. Neither Holdings, Safari (solely to
the extent on or after the Collateral and Guarantee Release Date) nor the
Borrower will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(i) (A) transactions with Holdings, the Borrower or any Restricted Subsidiary
and (B) transactions involving aggregate payments or consideration of less than
$50,000,000;

(ii) on terms substantially as favorable to Holdings, the Borrower or such
Restricted Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;

(iii) the Transactions and the Reorganization Transactions and the payment of
fees and expenses related to the Transactions and the Reorganization
Transactions;

(iv) issuances of Equity Interests of Holdings or the Borrower to the extent
otherwise permitted by this Agreement;

(v) employment and severance arrangements between Holdings, the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to Sections 6.04(b) and 6.04(o));

(vi) payments by Holdings (and any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries pursuant to tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, to the extent
payments are permitted by Section 6.08;

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
(or any direct or indirect parent company thereof), the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) (A) Restricted Payments permitted under Section 6.08 and (B) Investments in
Unrestricted Subsidiaries permitted under Section 6.04 to the extent such
Investments are made to form or to initially capitalize such Unrestricted
Subsidiaries;

(x) the issuance or transfer of Equity Interests (other than Disqualified Equity

 

-184-



--------------------------------------------------------------------------------

Interests) of Holdings to any former, current or future director, manager,
officer, employee or consultant (or any Affiliate of any of the foregoing) of
the Borrower, any of the Restricted Subsidiaries or any direct or indirect
parent thereof; and

(xi) transactions in connection with any Permitted Receivables Financing.

SECTION 6.10 Financial Covenants.

(a) On the last day of any Test Period occurring prior to the earlier of (i) the
Term A Loan Maturity Date and (ii) the Collateral and Guarantee Release Date,
Holdings and the Borrower will not permit the First Lien Leverage Ratio to
exceed 3.90:1.00 as of the last day of such Test Period; provided, that upon the
repayment in full of the Term A Facility (including at any time prior to the
Term A Loan Maturity Date) or the occurrence of the Collateral and Guarantee
Release Date, this Section 6.10(a) will no longer be applicable.

(b) Commencing with the second full fiscal quarter after the Effective Date, if
on the last day of any Test Period occurring prior to the Collateral and
Guarantee Release Date the sum of (i) the aggregate principal amount of
Revolving Loans then outstanding, plus (ii) the aggregate principal amount of
Swingline Loans then outstanding, plus (iii) the amount by which the face amount
of Letters of Credit then outstanding (other than undrawn Letters of Credit,
whether or not cash collateralized, and any guarantees and performance or
similar bonds issued under the Revolving Credit Facility) exceeds 35% of the
aggregate principal amount of Revolving Commitments then in effect, Holdings and
the Borrower will not permit the First Lien Leverage Ratio to exceed 3.90:1.00
as of the last day of such Test Period.

(c) On the last day of any Test Period occurring on or after the Collateral and
Guarantee Release Date, Holdings, Safari and the Borrower will not permit the
Total Leverage Ratio to exceed 3.90:1.00 as of the last day of such Test Period.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise, and such failure shall continue unremedied for a period of one
Business Day;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;

 

-185-



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of the Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable) shall remain incorrect for a period of
30 days after notice thereof from the Administrative Agent to the Borrower;

(d) Holdings, the Borrower or any of the Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in Sections
5.02(a), 5.04 (with respect to the existence of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date), the Borrower or
the Luxco Borrower) or in Article VI; provided that (i) any Event of Default
under Section 6.10(a), (b) or (c) is subject to cure as provided in Section 7.02
and an Event of Default with respect to such Section shall not occur until the
expiration of the 10th Business Day subsequent to the date on which the
Compliance Certificate is required to be delivered pursuant to Section 5.01(c),
(ii) a default under Section 6.10(a) shall not constitute an Event of Default
with respect to the Revolving Loans and the Term B Loans unless and until the
Required Term A Lenders shall have declared all amounts under the Term A Loans
to be due and payable (such period commencing with a default under Section
6.10(a) and ending on the date on which the Required Term A Lenders accelerate
the Term A Loans, the “Revolving and Term B Loan Standstill Period”); and (ii) a
default under Section 6.10(b) shall not constitute an Event of Default with
respect to the Term Loans unless and until the Required Revolving Lenders shall
have terminated their Revolving Commitments and declared all amounts under the
Revolving Loans to be due and payable (such period commencing with a default
under Section 6.10(b) and ending on the date on which the Required Lenders with
respect to the Revolving Credit Facility terminate and accelerate the Revolving
Loans, the “Term Loan Standstill Period”);

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

(f) Holdings, the Borrower or any of the Restricted Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such

 

-186-



--------------------------------------------------------------------------------

sale, transfer or other disposition is not prohibited under this Agreement) or
(ii) termination events or similar events occurring under any Swap Agreement
that constitutes Material Indebtedness (it being understood that paragraph
(f) of this Section will apply to any failure to make any payment required as a
result of any such termination or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, judicial management, court protection,
reorganization or other relief in respect of Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date), the Borrower, the
Luxco Borrower or any Material Subsidiary or its debts, or of a material part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, judicial manager, liquidator, trustee, custodian,
examiner, sequestrator, conservator or similar official for Holdings, theSafari
(solely to the extent on or after the Collateral and Guarantee Release Date),
the Borrower, the Luxco Borrower or any Material Subsidiary or for a material
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed or unstayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Subject to Section 6.03, Holdings, Safari (solely to the extent on or after
the Collateral and Guarantee Release Date), the Borrower, the Luxco Borrower or
any Material Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, judicial management, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
liquidation, insolvency, receivership, examinership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, judicial manager, liquidator, trustee, examiner, custodian,
sequestrator, conservator or similar official for Holdings, theSafari (solely to
the extent on or after the Collateral and Guarantee Release Date), the Borrower,
the Luxco Borrower or any Material Subsidiary or for a material part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $300,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
its obligation) shall be rendered against Holdings, the Borrower, any of the
Restricted Subsidiaries or any combination thereof and the same shall remain
unpaid or undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;

 

-187-



--------------------------------------------------------------------------------

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, except (i) as a result of the sale or
other disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, (ii) as a result of
the Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of real property, to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage, (iv) as a result of acts or omissions of the Administrative
Agent or any Lender, or (v) afterother than with respect to Designated Cash
Collateral, upon the occurrence of the Collateral and Guarantee Release Date;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto (other than
as expressly permitted hereunder or thereunder, including, with respect to any
release expressly provided for hereunder or thereunder upon the occurrence of
the Collateral and Guarantee Release Date);

(n) this Agreement or any Guarantees of the Loan Document Obligations by
Holdings, a Borrower Party or a Subsidiary Loan Party pursuant to the Guarantee
Agreement (or, if after the Collateral and Guarantee Release Date, the Amended
and Restated Guarantee Agreement) shall cease to be in full force and effect (in
each case, other than in accordance with the terms of the Loan Documents,
including, with respect to any release of any Guarantee expressly provided for
herein or therein after the occurrence of the Collateral and Guarantee Release
Date);

(o) a Change in Control shall occur;

(p) A Loan Party is declared by the Minister for Finance to be a company to
which Part IX of the Companies Act, Chapter 50 of Singapore applies;

then, (A) (x) in every such event (other than an event with respect to Holdings
or, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date) or the Borrower Parties described in paragraph (h) or (i) of this
Article and other than the occurrence of an Event of Default under clause
(d) above with respect to Section 6.10(a) or (b)), and (y) at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, (B) at any time after and
during the continuance of an Event of Default under clause (d) above with
respect to Section 6.10(b), at the request of the Required Revolving Lenders
(but solely with respect to the Revolving Loans, the Revolving Commitments and
Letters of Credit), the Administrative Agent shall, (C) at any time after and
during the continuance of an Event of Default under clause (d) above with
respect to Section 6.10(a), at the request of the Required Term A Lenders (but
solely with respect to the Term A Loans), the Administrative Agent shall, (D) at
any time after and during the continuance of an Event of Default under clause
(d) above with respect to Section 6.10(a) and after the Revolving and Term B
Loan Standstill Period, at the request of the Majority Facility Lenders in
respect of the Revolving Credit Facility and the Term B Facilities, the
Administrative Agent shall, and (E) at any time after and during the continuance
of an Event of Default under clause (d) above with

 

-188-



--------------------------------------------------------------------------------

respect to Section 6.10(b) and after the Term Loan Standstill Period, at the
request of the Majority Facility Lenders in respect of the Term Facilities, the
Administrative Agent shall, in each case of clause (A), (B), (C), (D) and
(E) above, by notice to the Borrower, take either or all of the following
actions, at the same or different times (except in the case of an event under
paragraph (d) above in respect of the Borrower’s failure to comply with the
requirements of Section 6.10 for a particular period if at such time Holdings is
permitted to exercise its Cure Right pursuant to Section 7.02 with respect to
such period, in which case the following actions may not be commenced solely as
a result of the Borrower’s failure to comply with Section 6.10 with respect to
such period until Holdings’ ability to exercise its Cure Right with respect to
such period as set forth below has expired): (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower Parties and (iii) in the
case of an Event of Default under clause (a) or clause (b) of this Article,
require the Borrower Parties to cash collateralize all or a portion of the LC
Exposure pursuant to Section 2.05(i); and in case of any event with respect to
Holdings or, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date) or a Borrower Party described in paragraph (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower Parties accrued hereunder, shall
automatically become due and payable and the Borrower Parties shall be required
to cash collateralize all of the LC Exposure pursuant to Section 2.05(i),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower Parties.

SECTION 7.02 Financial Covenant Cure. Notwithstanding anything to the contrary
contained in this Article VII, in the event that Holdings and the Borrower fail
(or, but for the operation of this paragraph, would fail) to comply with the
requirements of Section 6.10 (the “Financial Covenants”), Holdings shall have
the right from the date of delivery of a Notice of Intent to Cure with respect
to the fiscal quarter most recently ended for which financial results have been
provided under Section 5.01(a) or 5.01(b) and until 10 Business Days after the
Compliance Certificate is required to be delivered thereunder, to issue
Permitted Cure Securities to any Pparent Eentity of Holdings for cash or
otherwise receive cash contributions from any Pparent Eentity of Holdings to the
capital of Holdings, and, in each case, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by Holdings of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings of such Cure Right, the Financial Covenants shall be recalculated
giving effect to the following pro forma adjustments: (a) Consolidated EBITDA
shall be increased with respect to such applicable fiscal quarter and any four
fiscal quarter period that contains such fiscal quarter, solely for the purpose
of measuring the Financial Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; (b) if, after giving effect to
the foregoing recalculations, Holdings shall then be in compliance with the
requirements of the Financial Covenants, then Holdings shall be deemed to have
satisfied the requirements of the Financial Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of any Financial
Covenant that had

 

-189-



--------------------------------------------------------------------------------

occurred shall be deemed cured for the purposes of this Agreement; and (c) to
the extent a fiscal quarter ended for which a Financial Covenant was initially
recalculated as a result of a Cure Right and such fiscal quarter is included in
the calculation of a Financial Covenant in a subsequent fiscal quarter, the Cure
Amount shall be included in Consolidated EBITDA of such initial fiscal quarter
for purposes of calculating the Financial Covenants. Notwithstanding anything
herein to the contrary, (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in respect of which the Cure Right is not
exercised, (ii) there shall be no more than a total of five Cure Rights in the
aggregate exercised after the Effective Date, (iii) for purposes of this
paragraph, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Covenants, determined at the time the
Cure Right is exercised with respect to the fiscal quarter ended for which a
Financial Covenant was initially recalculated as a result of a Cure Right, and
(iv) Cure Amounts shall not result in pro forma reduction in Indebtedness for
purposes of calculating the Financial Covenants for the most recently ended
fiscal quarter; provided, that if such Cure Amount is applied to prepay
indebtedness, indebtedness in subsequent quarters may be reduced.

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, subject to any applicable Intercreditor Agreement, the
Collateral Agent shall apply the proceeds of any collection or, prior to the
Collateral and Guarantee Release Date, sale of Collateral, including any
Collateral consisting of cash, as follows.

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel
payable under Section 9.03 of this Agreement, the repayment of all advances made
by the Collateral Agent hereunder or under any other Loan Document on behalf of
any Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document
payable to the Collateral Agent;

SECOND, to the payment of amounts then due and owing and remaining unpaid in
respect of the Secured Obligations (the amounts so applied to be distributed
among the Secured Parties pro rata in accordance with the amounts of the Secured
Obligations owed to them on the date of any such distribution);

THIRD, to the repayment of any remaining Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations then held by the Secured Parties) (other
than contingent indemnification obligations not yet due and owing); and

FOURTH, after no Letters of Credit shall be outstanding (other than Letters of
Credit cash-collateralized to the reasonable satisfaction of the Issuing Bank)
and the Commitments shall have been terminated, any remaining balance shall be
paid to the Loan Parties, their successors and assigns, or as a court of
competent jurisdiction may otherwise direct.

 

-190-



--------------------------------------------------------------------------------

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Prior to the Collateral and Guarantee Release Date, upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

For the avoidance of doubt, notwithstanding the foregoing, no amounts received
from any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Appointment and Authority. (a) Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and none of Holdings,
the Borrower or any other Loan Party shall have rights as a third party
beneficiary of any of such provisions (other than with respect to the agency
resignation provisions set forth in this Article VIII). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each Lender (including in its capacity as a Lender and a
potential holder of Secured Cash Management Obligations and Secured Swap
Obligations) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of (and to hold any security interest created by the
Security Documents for and on behalf of or in trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
The Administrative Agent as Collateral Agent (and any sub-agents appointed by
the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Section 9.03 as if set forth in full herein
with respect thereto and all references to Administrative Agent in this Article
VIII shall, where applicable, be read as including a reference to the Collateral
Agent. Without limiting the generality of the foregoing, the Lenders

 

-191-



--------------------------------------------------------------------------------

hereby expressly authorize the Administrative Agent as Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
any intercreditor agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders (including in its
capacities as a Lender and (if applicable) holder of Secured Cash Management
Obligations and Secured Swap Obligations). For the avoidance of doubt, the
Lenders hereby expressly authorize the Administrative Agent (including in its
capacity as Collateral Agent) to execute any and all documents on and after the
Collateral and Guarantee Release Date (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto in order
to effect the Collateral and Guarantee Release Date or to better implement the
intentions thereof.

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower Parties or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower Parties or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

-192-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 7.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. No Agent
shall be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The

 

-193-



--------------------------------------------------------------------------------

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for Holdings, the Borrower or any Restricted
Subsidiary), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06 Resignation of Administrative Agent. (a) The Administrative Agent
may resign upon 30 days’ notice to the Lenders, the Issuing Bank and Holdings.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of Holdings (unless an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Holdings and
such Person remove such Person as Administrative Agent and, with the consent of
Holdings (unless an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing), appoint a successor. If no such

 

-194-



--------------------------------------------------------------------------------

successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 2.17(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Exposure with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in Letters of
Credit pursuant to Section 2.05(d). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make ABR Loans or fund risk participations in outstanding Swingline Loans

 

-195-



--------------------------------------------------------------------------------

pursuant to Section 2.04(c). Upon the appointment by the Borrower of a successor
Issuing Bank or Swingline Lender hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as applicable, (b) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Notwithstanding anything herein to the
contrary, neither any Lead Arranger, any First Amendment Lead Arranger, any
First Amendment Joint Bookrunner, any First Amendment Co-Managing Agent nor any
Person named on the cover page of this Agreement as a Joint Bookrunner, a
Syndication Agent or a Co-Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, including under Section 9.03, fully as if
named as an indemnitee or indemnified person therein and irrespective of whether
the indemnified losses, claims, damages, liabilities and/or related expenses
arise out of, in connection with or as a result of matters arising prior to, on
or after the effective date of any Loan Document.

SECTION 8.09 Collateral and Guaranty Matters. No Lender shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Lenders in accordance with the terms
thereof. Prior to the Collateral and Guarantee Release Date, in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Lenders at such sale or other

 

-196-



--------------------------------------------------------------------------------

disposition. Each Lender, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and/or of the Guarantees of the
Secured Obligations, to have agreed to the foregoing provisions.

SECTION 8.10 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the U.S. Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices; Electronic Communication. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight internationally recognized courier service, mailed by
certified or registered mail or sent by fax as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

  (i) If to Holdings, Safari or a Borrower Party, to:

c/o Avago Technologies U.S. Inc.

1320 Ridder Park Drive

San Jose, CA 95131

Attention: Anthony E. Maslowski, Senior Vice President and Chief Financial
Officer

Fax: 408-433-8646

Email: anthony.maslowski@avagotech.com

 

-197-



--------------------------------------------------------------------------------

With a copy to:

c/o Avago Technologies U.S. Inc.

1320 Ridder Park Drive

San Jose, CA 95131

Attention: Patricia McCall, Vice President and General Counsel

Fax: 408-433-6336

Email: phmccall@avagotech.com

 

  (ii) If to the Administrative Agent, to:

Bank of America, N.A.

Credit Services

Mail Code: NC1-001-05-46

One Independence Center

101 N Tryon St.

Charlotte, NC 28255-0001

Attention: Wayne Richard

Phone: 980-388-6484

Fax: 704-208-3075

Email: wayne.a.richard@baml.com

With a copy to:

Bank of America, N.A.

Mail Code: CA5-705-04-09

555 California St., 4th Floor

San Francisco, CA 94104

Attention: Anthea Del Bianco

Phone: 415-436-2776

Fax 415-503-5101

Email: anthea.del_bianco@baml.com

 

  (iii) If to the Swingline Lender, to:

Bank of America, N.A.

Credit Services

Mail Code: NC1-001-05-46

One Independence Center

101 N Tryon St.

Charlotte, NC 28255-0001

Attention: Wayne Richard

Phone: 980-388-6484

Fax: 704-208-3075

Email: wayne.a.richard@baml.com

 

-198-



--------------------------------------------------------------------------------

  (iv) If to Bank of America, N.A., as Issuing Bank, to:

Bank of America, N.A.

Mail Code: PA6-580-02-30

One Fleet Way

Scranton, PA 18507

Phone: 570-496-9619

Fax: 800-755-8740

Email: tradeclientserviceteamus@baml.com

(v) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight internationally
recognized courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below, shall be effective as provided in such
clause (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swingline Lender, any Issuing Bank,
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date) or a Borrower Party may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

-199-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(d) Change of Address, Etc. Each of Holdings, Safari (solely to the extent on or
after the Collateral and Guarantee Release Date), the Borrower Parties, the
Administrative Agent, any Issuing Bank and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing Banks
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the Issuing Banks and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Borrowing Requests and letter of
credit applications) purportedly given by or on behalf of any Borrower Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise

 

-200-



--------------------------------------------------------------------------------

of any other right or power. The rights and remedies of the Administrative Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Borrower Party, Safari (solely
to the extent on or after the Collateral and Guarantee Release Date) or Holdings
in any case shall entitle any Borrower Party or, Safari (solely to the extent on
or after the Collateral and Guarantee Release Date) or Holdings to any other or
further notice or demand in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Loans,
Section 2.21 with respect to any Refinancing Amendment and Section 2.24 with
respect to any Permitted Amendment, neither any Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date), the Borrower Parties, the Administrative Agent (to the extent
that such waiver, amendment or modification does not affect the rights, duties,
privileges or obligations of the Administrative Agent under this Agreement, the
Administrative Agent shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders) and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that any amendment or modification of Section 6.10(a) or (b)
(or for the purposes of determining compliance with Section 6.10(a) or (b), any
defined terms used therein), or waiver or consent to any Default or Event of
Default resulting from a breach of Section 6.10(a) or (b) or alteration of the
rights or remedies of the Required Term A Lenders or the Required Revolving
Lenders, as applicable, arising pursuant to Article VII as a result of a breach
of Section 6.10(a) or (b), as applicable, in each case shall not require the
consent of any Lenders other than the Required Term A Lenders or the Required
Revolving Lenders, as applicable; provided further, that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender), (ii)
reduce the principal amount of any Loan (it being understood that a waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction or forgiveness in principal) or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that any change to the definition of First Lien
Leverage Ratio or Total Leverage Ratio or in the component definitions thereof
shall not constitute a reduction of interest or fees), provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower Parties to pay default interest pursuant to Section 2.13(c), (iii)
postpone the maturity of any Loan (it being understood that a waiver of any
Default, Event of Default, mandatory prepayment or

 

-201-



--------------------------------------------------------------------------------

mandatory reduction of the Commitments shall not constitute an extension of any
maturity date), or the date of any scheduled amortization payment of the
principal amount of any Loan under Section 2.10 or the applicable Refinancing
Amendment or any date for the payment of any interest or fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly and adversely affected thereby, (iv) change any of the
provisions of this Section without the written consent of each Lender directly
and adversely affected thereby, provided that any such change which is in favor
of a Class of Lenders holding Loans maturing after the maturity of other Classes
of Lenders (and only takes effect after the maturity of such other Classes of
Loans or Commitments) will require the written consent of the Required Lenders
with respect to each Class directly and adversely affected thereby, (v) change
any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders”, “Required Term A Lenders”, “Required Revolving
Lenders”, “Majority Facility Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all the value of the Guarantees under the Guarantee Agreement
(or, on and after the Collateral and Guarantee Release Date, the Amended and
Restated Guarantee Agreement) (except as expressly provided in the Loan
Documents) without the written consent of each Lender (other than a Defaulting
Lender), (vii) release all or substantially all the Collateral from the Liens of
the Security Documents, without the written consent of each Lender (other than a
Defaulting Lender) (except as expressly provided in the Loan Documents), (viii)
change the currency in which any Loan is denominated, without the written
consent of each Lender directly affected thereby or (ix) change the provisions
of Section 7.03 and/or the similar application of proceeds provisions in any
Security Document, in each case with respect to the application of the proceeds
of Collateral after the exercise of any remedies set forth in Section 7.01,
without the written consent of each Lender directly and adversely affected
thereby; provided, further, that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Banks or the Swingline Lenders without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lenders, as applicable,
(B) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by Holdings, Safari (solely to the extent
on or after the Collateral and Guarantee Release Date), the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect, technical error or
inconsistency without the consent of any Lender (including, for the avoidance of
doubt, entering into the Amended and Restated Guarantee Agreement on the
Collateral and Guarantee Release Date), (C) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Guarantee Agreement,
the Amended and Restated Guarantee Agreement, the Collateral Agreements or the
Security Documents or enter into any new agreement or instrument, to better
implement the intentions of this Agreement and the other Loan Documents or as
required by local law to give effect to any guaranty, or to give effect to or to
protect any security interest for the benefit of the Secured Parties, in any
property so that the security interests comply with applicable law, without the
consent of any Lender, and (D) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not

 

-202-



--------------------------------------------------------------------------------

the Lenders holding Loans or Commitments of any other Class) may be effected by
an agreement or agreements in writing entered into by Holdings, Safari (solely
to the extent on or after the Collateral and Guarantee Release Date), the
Borrower Parties and the requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower Parties (i) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders on substantially the
same basis or a lesser basis as the Lenders prior to such inclusion, (b) this
Agreement and other Loan Documents may be amended or supplemented by an
agreement or agreements in writing entered into by the Administrative Agent and
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date), the Borrower Parties or any Loan Party as to which such agreement
or agreements is to apply, without the need to obtain the consent of any Lender,
to include “parallel debt” or similar provisions, and any authorizations or
granting of powers by the Lenders and the other Secured Parties in favor of the
Administrative Agent, in each case required to create in favor of the
Administrative Agent any security interest contemplated to be created under this
Agreement, or to perfect any such security interest, where the Administrative
Agent shall have been advised by its counsel that such provisions are necessary
or advisable under local law for such purpose (with Holdings, Safari (if
applicable) and the Borrower Parties hereby agreeing to, and to cause their
subsidiaries to, enter into any such agreement or agreements upon reasonable
request of the Administrative Agent promptly upon such request) and (c) upon
notice thereof by the Borrower to the Administrative Agent with respect to the
inclusion of any previously absent financial maintenance covenant, this
Agreement shall be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent without the need to obtain the consent of
any Lender to include such covenant on the date of the incurrence of the
applicable Indebtedness to the extent required by the terms of such definition
or section. Notwithstanding anything herein to the contrary, changes made or
proposed to be made in connection with any Incremental Facility or Refinanced
Debt that benefit existing Lenders may be effected by the Borrower, in
consultation with the Administrative Agent, without the affirmative vote of such
Lender or Lenders. Further, notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
Holdings, Safari (solely to the extent on or after the Collateral and Guarantee
Release Date), the Borrower and the Administrative Agent to give effect to the
Collateral and Guarantee Release Date or to better implement the intentions
thereof (including, for the avoidance of doubt, deletion of any definitions no
longer required as a result thereof); provided that the Administrative Agent
shall give written notice to the Lenders of such amendment and such amendment
shall be effective on the 5th Business Day following such notice unless the
Administrative Agent shall have received, prior to such 5th Business Day,
written notice from the Required Lenders stating that the Required Lenders
object to such amendment. For the avoidance of doubt, notwithstanding anything
to the contrary set forth herein, on the Collateral and Guarantee Release Date,
this Agreement may be

 

-203-



--------------------------------------------------------------------------------

modified pursuant to the execution and delivery by Parent and Safari of joinder
agreements hereto, in form and substance reasonably acceptable to the
Administrative Agent, pursuant to which each of Parent and Safari shall join
this Agreement as a party hereto with the same force and effect as if originally
named as a party herein.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), the Borrower may, at its sole expense
and effort, upon notice to such Non-Consenting Lender and the Administrative
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment), provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under Section
9.04(b) for an assignment of Loans or Commitments, as applicable, which consent
shall not unreasonably be withheld, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts (including any
amounts under Section 2.11(a)(i)), payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) unless waived,
the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b), (iv) in
respect of any assignment of Term Loans of a Non-Consenting Lender on or prior
to the date that is six months after the Effective Date, such Non-Consenting
Lender shall receive the prepayment premium payable pursuant to Section 2.11(a)
as if such assignment were a prepayment in connection with a Repricing
Transaction, (v) such assignment does not conflict with applicable Requirements
of Law, (vi) the applicable assignee consents to the Proposed Change and
(vii) in respect of any assignment of Term B-3 Loans of a Non-Consenting Lender
on or prior to the date that is six months after the First Amendment Effective
Date, such Non-Consenting Lender shall receive the prepayment premium payable
pursuant to Section 2.11(a) as if such assignment were a prepayment in
connection with a Repricing Transaction. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Revolving Credit Exposure and Loans of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class) or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that any waiver, amendment or modification
(i) requiring the consent of all Lenders or (ii) each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

-204-



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the U.S. Bankruptcy Code or any other
Federal, state or foreign bankruptcy, liquidation, insolvency, receivership,
examinership or similar law shall be commenced by or against the Borrower or any
other Loan Party at a time when such Lender is an Affiliated Lender, such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of such Affiliated Lender with respect to the Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Secured Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar Secured Obligations held by Lenders that
are not Affiliates of the Borrower.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Administrative
Agent and its Affiliates (without duplication), including the reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP and to the extent
reasonably determined by the Administrative Agent to be necessary one local
counsel in each relevant jurisdiction or otherwise retained with the Borrower’s
consent, in each case for the Administrative Agent, and to the extent retained
with the Borrower’s consent, consultants, in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof, (ii) each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder and (iii) all
reasonable and documented or invoiced out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent and the Lenders, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided that such counsel shall be limited (except with the Borrower’s
consent (such consent not to be unreasonable withheld, conditioned or delayed))
to one lead counsel and one local counsel in each applicable jurisdiction
material to their interests for both the Agents and the Lenders and, in the case
of a conflict of interest, one additional separate counsel for all similarly
affected parties after notice to the Borrower.

(b) The Borrower Parties shall, jointly and severally, indemnify each Agent,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called

 

-205-



--------------------------------------------------------------------------------

an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of one lead counsel and one local counsel in
each appropriate jurisdiction (and, in the case of a conflict of interest, where
the Indemnitee affected by such conflict notifies the Borrower of the existence
of such conflict and thereafter retains its own counsel, one additional separate
counsel for all similarly affected Indemnitees) for all Indemnitees (which may
include a single special counsel acting in multiple jurisdictions), incurred by
or asserted against any Indemnitee by any third party or by Holdings or any
Subsidiary arising out of, in connection with, or as a result of any actual or
prospective claim, litigation, investigation or proceeding relating to (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby (or, in the case of the
Administrative Agent (or any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents), (ii) any
Loan, Letter of Credit or the use of the proceeds therefrom (including any
refusal by the relevant Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) to the
extent in any way arising from or relating to any of the foregoing, any actual
or alleged presence or Release of Hazardous Materials on, at or from any
Mortgaged Property or any other property currently or formerly owned or operated
by Holdings, the Borrower or any Restricted Subsidiary, or any other
Environmental Liability, in each case, whether based on contract, tort or any
other theory, whether brought by a third party or by Holdings or any Subsidiary
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnitee or its Related
Parties, (ii) result from any dispute between and among indemnified persons that
does not involve an act or omission by Holdings, the Borrower or any of the
Restricted Subsidiaries except that each Agent, the Lead Arrangers and the Joint
Bookrunners shall be indemnified in their capacities as such to the extent that
none of the exceptions set forth in clause (i) of this proviso applies to such
Person at such time or (iii) result from settlements effected without the
Borrower’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed).

(c) To the extent that the Borrower Parties fail to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, and without limiting the obligations of the Borrower Parties to do so,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
outstanding Loans and unused Commitments at the time.

(d) To the fullest extent permitted by applicable law, neither Holdings, Safari
(solely to the extent on or after the Collateral and Guarantee Release Date) nor
any Borrower

 

-206-



--------------------------------------------------------------------------------

Party shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a breach of the Loan Documents by, such Indemnitee or its Related Parties, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues a
Letter of Credit), except that (i) no Borrower Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues a Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to Disqualified Lenders) not to be
unreasonably withheld or delayed) of (A) the Borrower, provided that no consent
of the Borrower shall be required (x) with respect to the Term Loans only, for
an assignment by a Lender to any Lender or an Affiliate of any Lender, by a
Lender to an Approved Fund or (y) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, any other Eligible Assignee; and
provided, further, that the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority and (B) the
Administrative Agent, the Issuing Banks, and the Swingline Lenders, provided
that no consent

 

-207-



--------------------------------------------------------------------------------

of the Administrative Agent, the Issuing Banks nor the Swingline Lenders shall
be required for an assignment of a Term Loan to a Term A Lender or a Term B
Lender, as applicable, an Affiliate of a Term A Lender or a Term B Lender or an
Approved Fund or to the Borrower or any Affiliate thereof in a transaction
permitted by Section 9.04(f); provided further, that no consent of the Issuing
Banks or the Swingline Lenders shall be required if such assignment is an
assignment of Term Loans. Notwithstanding anything in this Section 9.04 to the
contrary, if the Borrower has not given the Administrative Agent written notice
of its objection to such assignment within 10 Business Days after written notice
to the Borrower, the Borrower shall be deemed to have consented to such
assignment.

 

-208-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (i) $1,000,000 with respect to
the Term Loans denominated in dollars, (ii) € 1,000,000 in the case of Term
Loans denominated in euro and (iii) $5,000,000 with respect to Revolving Loans
or Revolving Commitments, unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together (unless waived by the Administrative Agent) with a
processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective; provided further that (x) such
recordation fee shall not be payable in the case of assignments by any Affiliate
of the Lead Arrangers, (y) in the case of contemporaneous assignments by any
Lender to one or more Approved Funds, only a single processing and recording fee
shall be payable for such assignments, and (z) the Administrative Agent, in its
sole discretion, may elect to waive such processing and recording fee in the
case of any assignment, (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.17(e)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. For
the avoidance of doubt, no assignment of all or any portion of the Revolving
Commitment of a Lender that is also a Swingline Lender or an Issuing Bank shall
be an assignment of such Lender’s obligations as a Swingline Lender or an
Issuing Bank, unless the assignee agrees to assume all such assigning Lender’s
rights with respect to and obligations to make or issue Swingline Loans and
Letters of Credit, as applicable (or a ratable portion thereof).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15,

 

-209-



--------------------------------------------------------------------------------

2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Subject to Section 9.04(i), any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it, each Affiliated Lender Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal and interest amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Holdings, Safari (solely to the extent on or after the Collateral and
Guarantee Release Date), the Borrower Parties, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Loans or Incremental Loans held by Affiliated
Lenders.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section (unless waived pursuant to the
terms thereof) and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than a natural person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or Holdings or any of the Affiliates or Subsidiaries of
Holdings), in each case, that is legally entitled to deliver an IRS form or
other documentation, as applicable, described in either Section 2.17(e)(i)(A) or
Section 2.17(e)(i)(B)(1) through (4) pursuant to Requirements of Law in effect
on the date on which such bank or other Person acquires a participation (a
“Participant”), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) Holdings,
Safari (solely to the extent on or after the Collateral and Guarantee Release
Date), the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations

 

-210-



--------------------------------------------------------------------------------

under this Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the Loan Documents and to approve any amendment, modification
or waiver of any provision of the Loan Documents, provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower Parties
agree that each Participant shall be entitled to the benefits of (and subject to
the obligations and limitations of) Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided that such Participant agrees to be subject to Section
2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior consent (not to be unreasonably withheld or delayed).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower Parties, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”),
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with a Tax audit or
other proceeding to establish that such Commitment, Loan, or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and each Person whose name is recorded in the Participant
Register pursuant to the terms hereof shall be treated as a Participant for all
purposes of this Agreement, notwithstanding notice to the contrary

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower
Parties all or any part of any Loan that such

 

-211-



--------------------------------------------------------------------------------

Granting Lender would otherwise be obligated to make to the Borrower Parties
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPV shall be legally entitled to deliver an IRS form and
other documentation, as applicable, described in either Section 2.17(e)(i)(A) or
Section 2.17(e)(i)(B)(1) through (4) pursuant to Requirements of Law in effect
on the date on which such SPV exercises its option to provide to the Borrower
Parties all or any part of any Loan. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, judicial management, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

(f) Any Lender may, at any time, assign all or a portion of its Term Loans to
the Affiliated Lenders or any Purchasing Borrower Party, subject to the
following limitations:

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(2) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking action) under this Agreement or any other Loan Document (including
such modifications pursuant to Section 9.02), or, subject to Section 9.02(e),
any Plan of Reorganization that in either case does not require the consent of
each Lender or each affected Lender or does not adversely affect such Affiliated
Lender in any material respect as compared to other Lenders, Affiliated Lenders
will be deemed to have voted in the same proportion as the Lenders that are not
Affiliated Lenders voting on such matter; and each Affiliated Lender

 

-212-



--------------------------------------------------------------------------------

hereby acknowledges, agrees and consents that if, for any reason, its vote to
accept or reject any plan pursuant to the U.S. Bankruptcy Code is not deemed to
have been so voted, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of the U.S. Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws); provided that Affiliated
Debt Funds will not be subject to such voting limitations and will be entitled
to vote as any other Lender;

(3) with respect to any assignment to a Purchasing Borrower Party, (i) no Event
of Default has occurred or is continuing or would result therefrom (ii) such
Purchasing Borrower Party shall not use the proceeds of any Revolving Loan to
effectuate such assignment;

(4) any Loans assigned to any Purchasing Borrower Party shall be automatically
and permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(5) the aggregate principal amount of Loans purchased by assignment pursuant to
this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 25% of (i) the outstanding principal
amount of all Loans plus (ii) the outstanding principal amount of all term loans
made pursuant to an Incremental Loan calculated at the time such Loans are
purchased (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio;

(6) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B hereto (an “Affiliated Lender
Assignment and Assumption”); provided that each Affiliated Lender agrees to
notify the Administrative Agent and the Borrower promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent and the Borrower promptly
(and in any event within 10 Business Days) if it becomes an Affiliated Lender;
and

(7) for the avoidance of doubt, no Revolving Loans or Revolving Commitments may
be assigned to any Affiliated Lender or Purchasing Borrower Party, other than
any Affiliated Debt Fund.

Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the

 

-213-



--------------------------------------------------------------------------------

Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, the
aggregate amount of Loans held by any Affiliated Debt Funds shall be deemed to
be not outstanding to the extent in excess of 49.9% of the amount required for
all purposes of calculating whether the Required Lenders have taken any actions.

(g) Upon any contribution of Loans to the Borrower or any Restricted Subsidiary
and upon any purchase of Loans by a Purchasing Borrower Party, (A) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.

(h) In the event that a transfer by any of the Secured Parties of its rights
and/or obligations under this Agreement (and/or any relevant Loan Document)
occurred or was deemed to occur by way of novation, the Borrower and any other
Loan Parties explicitly agree that all securities and guarantees created under
any Loan Documents shall be preserved for the benefit of the new Lender and the
other Secured Parties in accordance with the provisions of article 1278 of the
Luxembourg Civil Code.

(i) Notwithstanding anything to the contrary herein, no assignment or
participation shall be made to any Person that was a Disqualified Lender as of
the date (the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date,
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee prior to such assignee becoming a Disqualified Lender
will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (i) shall not be
void, but the other provisions of this clause (i) shall apply:

(i) If any assignment is made to any Disqualified Lender without the Borrowers’
prior written consent in violation of this Section 9.04(i) or if any Person
becomes a Disqualified Lender after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Lender and the Administrative Agent, (A) terminate any Revolving Commitment of
such Disqualified Lender and repay all obligations of the Borrower Parties owing
to such Disqualified Lender in connection with such Revolving Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Lenders, purchase or
prepay such Term Loan by paying the lowest of (x) the principal amount thereof
and (y) the amount that such Disqualified

 

-214-



--------------------------------------------------------------------------------

Lender paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lowest of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower Parties, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (a “Plan of Reorganization”), each
Disqualified Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be (x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) such that the vote is not counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the U.S. Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the U.S. Bankruptcy
Court (or other applicable court of competent jurisdiction) effectuating the
foregoing clause (2).

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

-215-



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness. (a) This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

(b) The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency, but excluding deposits in
fiduciary accounts as to which a Borrower Party is acting as fiduciary for
another Person who is not a Loan Party) at any time held and other obligations
(in whatever currency) at any time owing by such Lender to or for the credit or
the account of a Borrower Party against any of and all the obligations of such
Borrower Party then due and owing under this Agreement

 

-216-



--------------------------------------------------------------------------------

held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The applicable Lender shall notify
the Borrower and the Administrative Agent of such setoff and application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against Holdings, Safari (solely to the
extent on or after the Collateral and Guarantee Release Date), the Borrower
Parties or their respective properties in the courts of any jurisdiction.

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

-217-



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent or the
relevant Lender, as applicable), (b) (x) to the extent requested or required by
any regulatory authority (including any self-regulatory authority such as the
National Association of Insurance Commissioners), required by applicable law or
by any subpoena or similar legal process or (y) necessary in connection with the
exercise of remedies or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder;
provided that, (i) in each case, unless specifically prohibited by applicable
law or court order, each Lender and the Administrative Agent shall notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency or other routine
examinations of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information and (ii) in
the case of clause (y) only, each Lender and the Administrative Agent shall use
reasonable best efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, such action or proceeding or such
enforcement of rights, (c) to any other party to this Agreement, (d) subject to
an agreement containing confidentiality undertakings substantially similar to
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, any Eligible Assignee invited to be an Additional Lender
pursuant to Section 2.20 or Section 2.21 or any Eligible Assignee invited to be
a Lender pursuant to Section 2.24, other than to any Disqualified Lender or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to any Loan Party or their Subsidiaries and its obligations
under the Loan Documents, (e) with the consent of the Borrower, in the case of
Information provided by Holdings, the Borrower or any other Subsidiary, (f) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than

 

-218-



--------------------------------------------------------------------------------

Holdings or the Borrower or (g) to any ratings agency or the CUSIP Service
Bureau (or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder) on a confidential basis. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Borrowings hereunder. For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Parent, Holdings, the Borrower, any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Holdings or the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE SUBSIDIARIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify each Loan Party in accordance with the Title III of the USA Patriot
Act.

 

-219-



--------------------------------------------------------------------------------

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower Parties in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower Parties agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower Parties
under this Section shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees. A Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, (1) upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Loan Party ceases to be a Restricted Subsidiary (including pursuant
to a merger with a Subsidiary that is not a Loan Party or a designation as an
Unrestricted Subsidiary) or (2) upon the request of the Borrower, in connection
with a transaction permitted under this Agreement, as a result of which such
Subsidiary Loan party ceases to be a wholly-owned Subsidiary. (other than, on
and after the Collateral and Guarantee Release Date, Safari). Upon (i) any sale
or other transfer by any Loan Party (other than to Holdings, a Borrower Party or
any Subsidiary Loan Party) of any Collateral in a transaction permitted under
this Agreement or (ii) the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
or the release of any Loan Party from its Guarantee under the Guarantee
Agreement pursuant to Section 9.02, the security interests in such Collateral
created by the Security Documents or such guarantee shall be automatically
released. Upon termination of the aggregate Commitments and payment in full of
all Loan Document Obligations (other than contingent obligations not yet due,
Secured Cash Management Obligations and Secured Swap Obligations), all
obligations under the Loan Documents and all security interests created by the
Security Documents shall be automatically released. Upon the satisfaction of the
Collateral and Guarantee Release Condition, (i) all of the security interests,
mortgages, or other Liens in or on the Collateral which is not Designated Cash
Collateral shall automatically terminate and be released (and all obligations
under the Security Documents (except to the extent relating to any Designated
Cash Collateral) shall automatically terminate and be released (except for such
provisions that expressly survive as specified in such Security

 

-220-



--------------------------------------------------------------------------------

Document)) and (ii) following (x) the execution of the Amended and Restated
Guarantee Agreement by each of the Collateral and Guarantee Release Date Loan
Parties and the Administrative Agent in accordance with this Agreement (and the
Lenders hereby irrevocably authorize the Administrative Agent to execute the
Amended and Restated Guarantee Agreement on the Collateral and Guarantee Release
Date) and (y) the receipt by the Administrative Agent from each of Parent and
Safari of an executed joinder to this Agreement in a form reasonably
satisfactory to the Administrative Agent and all other documentation as would
have been required pursuant to Section 4.01 had Parent and Safari been parties
to the Agreement on the Effective Date, all guarantees of any Restricted
Subsidiary that is not a Collateral and Guarantee Release Date Loan Party under
the Guarantee Agreement shall automatically be released to the extent such
guarantees are not provided under the Amended and Restated Guarantee Agreement;
provided that, with respect to each of clauses (i) and (ii) above, after giving
effect to such release, no Default or Event of Default shall have occurred or be
continuing as a result of a failure by Holdings, the Borrowers or any Restricted
Subsidiary to observe or perform any covenant, condition or agreement contained
in Sections 6.01 or 6.02 and the Administrative Agent shall have received a
certificate of Holdings and the Borrowers signed by a Responsible Officer, in a
form reasonably satisfactory to the Administrative Agent, certifying the same
(the date on which such release occurs, the “Collateral and Guarantee Release
Date”). For the avoidance of doubt, all guarantees of the Indebtedness hereunder
provided by Holdings or any Subsidiary thereof shall remain in full force and
effect notwithstanding such release. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. The Lenders irrevocably
authorize the Administrative Agent to release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(iv) or (xxi) to the extent required by the terms of
the obligations secured by such Liens pursuant to documents reasonably
acceptable to the Administrative Agent.

SECTION 9.16 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings, Safari (solely to the extent on or after the
Collateral and Guarantee Release Date) and each Borrower Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between Holdings, the Borrower Parties, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Lead Arrangers and the Lenders, on the other hand, (B) each of
Holdings, the Borrower Parties and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of Holdings, the Borrower Parties and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Lead Arrangers and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Holdings, any Borrower Party, any other Loan
Party or any of their respective

 

-221-



--------------------------------------------------------------------------------

Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lead Arranger nor any Lender has any obligation to Holdings, any Borrower Party,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
Holdings, the Borrower Parties, the other Loan Parties and their respective
Affiliates, and none of the Administrative Agent, any Lead Arranger or any
Lender has any obligation to disclose any of such interests to Holdings, any
Borrower Party, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of Holdings, each Borrower Party and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any Lead Arranger or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

SECTION 9.17 Parallel Liability. (a) Each Loan Party irrevocably and
unconditionally undertakes to pay to the Collateral Agent an amount equal to the
aggregate amount of its Corresponding Liabilities (as these may exist from time
to time).

(b) The parties hereto agree: (i) a Loan Party’s Parallel Liability is due and
payable at the same time as, for the same amount of and in the same currency as
its Corresponding Liabilities; (ii) a Loan Party’s Parallel Liability is
decreased to the extent that its Corresponding Liabilities have been irrevocably
paid or discharged and its Corresponding Liabilities are decreased to the extent
that its Parallel Liability has been irrevocably paid or discharged; (iii) a
Loan Party’s Parallel Liability is independent and separate from, and without
prejudice to, its Corresponding Liabilities, and constitutes a single obligation
of that Loan Party to the Collateral Agent (even though that Loan Party may owe
more than one Corresponding Liability to the Secured Parties under the Loan
Documents) and an independent and separate claim of the Collateral Agent to
receive payment of that Parallel Liability (in its capacity as the independent
and separate creditor of that Parallel Liability and not as a co-creditor in
respect of the Corresponding Liabilities); and (iv) for purposes of this
Section 9.17, the Collateral Agent acts in its own name and not as agent,
representative or trustee of the Secured Parties and accordingly holds neither
its claim resulting from a Parallel Liability nor any Collateral securing a
Parallel Liability on trust.

SECTION 9.18 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Guarantee Agreement or
Amended and Restated Guarantee Agreement, as applicable, in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 9.18 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 9.18, or otherwise under the Guarantee Agreement or Amended and Restated
Guarantee Agreement, as applicable, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 9.18
shall remain in full force and effect until termination of the aggregate
Commitments and payment in full of all Loan Document Obligations (other than
contingent

 

-222-



--------------------------------------------------------------------------------

obligations not yet due, Secured Cash Management Obligations and Secured Swap
Obligations). Each Qualified Keepwell Provider intends that this Section 9.18
constitute, and this Section 9.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.19 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 7.01 for the
benefit of all the Lenders and the Issuing Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Issuing Bank or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.18, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders

 

-223-



--------------------------------------------------------------------------------

SECTION 9.20 Joint and Several Obligations. (a) All Term Loans, upon funding,
shall be deemed to be jointly funded to and received by the Borrower Parties.
Each Borrower Party jointly and severally agrees to pay, and shall be jointly
and severally liable under this Agreement for, all Secured Obligations in
respect thereof, regardless of the manner or amount in which proceeds of Loans
are used, allocated, shared, or disbursed by or among the Borrower Parties
themselves, or the manner in which the Administrative Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
Each Borrower Party’s obligations under this Agreement shall be separate and
distinct obligations.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Documents, the aggregate guarantee obligations of the Luxco
Borrower and any Subsidiary Loan Party organized under the laws of Luxembourg
(together with the Luxco Borrower, the “Luxembourg Guarantors”) under the Loan
Documents shall at all times be limited to an aggregate amount not exceeding:

(i) the aggregate of all principal amounts (if any) borrowed (x) by that
Luxembourg Guarantor for its own benefit or (y) by any direct or indirect
Subsidiary of such Luxembourg Guarantor, from the Lenders or from one or more
other members of the group of companies to which the Luxembourg Guarantor
belongs, that have been financed by a borrowing under the Loan Documents; plus

(ii) the greater of:

(A) 95% of such Luxembourg Guarantor’s own funds (“capitaux propres” as referred
to in article 34 of the Luxembourg RCS Act (as defined below)) plus Intragroup
Liabilities (excluding however any amounts taken into account under (A) above)
as reflected in its last annual accounts duly approved and available on the date
of payment under this Agreement; and

(B) 95% of such Luxembourg Guarantor’s own funds (“capitaux propres” as referred
to in article 34 of the Luxembourg RCS Act (as defined below)) plus Intragroup
Liabilities (excluding however any amounts taken into account under (A) above)
as reflected in its last annual accounts duly approved and available as at the
date of execution of this Agreement,

save to the extent that the guarantee by such Luxembourg Guarantor relates to
the obligations of a direct or indirect subsidiary of such Luxembourg Guarantor.

For this purpose, “own funds (capitaux propres)” will be valued in accordance
with Luxembourg generally accepted accounting principles or International
Financial Reporting Standards, as applicable, and the relevant provisions of the
Luxembourg law of 19 December 2002 relating to the register of commerce and
companies as well as the accounting and the annual accounts of companies, as
amended (the “Luxembourg RCS Act”).

For the purpose of this Section, “Intragroup Liabilities” shall mean any amounts
owed by the Luxembourg Guarantors to any other member of the group of companies
to which the Luxembourg Guarantors belong and that have not been financed
(directly or indirectly) by a borrowing under this Agreement.

 

-224-



--------------------------------------------------------------------------------

SECTION 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

1. a reduction in full or in part or cancellation of any such liability;

2. a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

3. the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

-225-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD. By:  

 

  Name:   Title: AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED By:  

 

  Name:   Title: BC LUXEMBOURG S.À R.L By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[        ] as Lender, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

Post-Collateral Release Date: Form of Compliance Certificate

[See attached]



--------------------------------------------------------------------------------

EXHIBIT E-1

POST-COLLATERAL AND GUARANTEE RELEASE DATE

FORM OF COMPLIANCE CERTIFICATE1

Financial Statement Date:                     ,

To: Bank of America, N.A., as Administrative Agent

Bank of America, N.A.

Credit Services

Mail Code: CA5-705-04-09

555 California St., 4th Floor

San Francisco, CA 94104

Attention: Anthea Del Bianco

Phone: 415-436-2776

Fax 415-503-5101

Email: anthea.del_bianco@baml.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of February 1, 2016
(as amended pursuant to that certain First Incremental Term A Facility
Amendment, dated as of April 29, 2016, that certain Second Incremental Term A
Facility Amendment, dated as of August 2, 2016, that certain First Amendment,
dated as of August 2, 2016, that certain Second Amendment, dated as of August 2,
2016 and that certain Third Amendment, dated as of January 19, 2017, as may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AVAGO TECHNOLOGIES CAYMAN HOLDINGS
LTD., an exempted company incorporated with limited liability in the Cayman
Islands (“Holdings”), AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED, an exempted
company incorporated with limited liability in the Cayman Islands (the
“Borrower”), BC LUXEMBOURG S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
Luxembourg, Grand Duchy of Luxembourg, having its registered office at 3A,
Sentier de l’Esperance, L-1474 Luxembourg, Grand-Duchy of Luxembourg, registered
with the Luxembourg Register of Commerce and Companies under number B201613 and
with a share capital of US $20,000 (the “Luxco Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent. Terms
used herein and not otherwise defined shall have the meaning assigned thereto in
the Credit Agreement.

Financial statements of Parent for its fiscal [quarter][year] ended
[            ], 20[    ] (the “Parent Financial Statements”) have been filed
with the SEC as part of Parent’s [Annual][Quarterly] Report on Form 10-[K][Q][,
together with the report and opinion of PricewaterhouseCoopers LLP thereon] (the
“Periodic Report”), and a copy of such Periodic Report furnished to the
Administrative Agent, which satisfies the requirements of Section 5.01[(a)][(b)]
and Section 5.01(e) of the Credit Agreement.

 

 

1  To be delivered to the Administrative Agent not later than five days after
any delivery of financial statements under Section 5.01(a) or (b) of the Credit
Agreement.  

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

1. All notices required to be given prior to the date hereof pursuant to
Section 5.11 of the Credit Agreement have been given.

2. [Select one:] [To the knowledge of the undersigned during such fiscal period,
no Default has occurred and is continuing.

--or--

[The following is a list of each Default that has occurred and is continuing and
its nature, status and any action taken or proposed to be taken with respect
thereto:]

3. Attached hereto as Schedule A are reasonably detailed calculations of the
Total Leverage Ratio for such fiscal quarter.

4. Attached hereto as Schedule B are the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such Parent Financial Statements.

[Use the below paragraphs only with delivery in connection with fiscal year-end
financial statements]

5. [The Excess Cash Flow calculation for such fiscal year is set forth on
Schedule C attached hereto.]2

6. Attached hereto as Schedule D is a reasonably detailed calculation of the Net
Proceeds received during the applicable period by or on behalf of Holdings or
any Subsidiary in respect of any event described in clause (a) of the definition
of the term “Prepayment Event” and the portion of such Net Proceeds that has
been invested or are intended to be reinvested in accordance with the proviso in
Section 2.11(b) of the Credit Agreement.

 

 

2  Note that delivery of Schedule I begins with the financial statements for the
fiscal year of Holdings ending October 31, 2017. Each Excess Cash Flow
prepayment must be made on or before the date on which the Compliance
Certificate is required to be delivered pursuant to Section 5.01 with respect to
the fiscal year for which Excess Cash Flow is being calculated.

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED By:  

 

Name:   Title:  

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

SCHEDULE A

to the Compliance Certificate

($ in 000’s)

 

I.    Total Leverage Ratio.       A.    Consolidated EBITDA          1.     
Consolidated Net Income (the net income (loss) of Holdings, the Borrower and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP) excluding, without duplication1:    $                  
     (i)      extraordinary, non-recurring or unusual gains or losses (less all
fees and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ opening costs and other business optimization
expenses (including related to new product introductions), restructuring
charges, accruals or reserves (including restructuring and integration costs
related to acquisitions after the Effective Date and adjustments to existing
reserves), whether or not classified as restructuring expense on the
consolidated financial statements, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities
and curtailments or modifications to pension and post-retirement employee
benefit plans (including any settlement of pension liabilities);   
$            

 

 

1  There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, loans and
leases, software and other intangible assets and deferred revenue (including
deferred costs related thereto and deferred rent) required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition consummated
prior to the Effective Date and any Permitted Acquisitions or other Investment
or the amortization or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer or
indemnifying party and only to the extent that such amount is in fact reimbursed
within 365 days of the date of the insurable or indemnifiable event (net of any
amount so added back in any prior period to the extent not so reimbursed within
the applicable 365-day period), due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted in the Credit Agreement.

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

           (ii)      the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income;   
$                        (iii)      Transaction Costs (including any charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions);    $                        (iv)      the net
income for such period of any Person that is an Unrestricted Subsidiary and any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) by such Person to Holdings, the
Borrower or a Restricted Subsidiary thereof during such period;    $            
           (v)      any fees and expenses (including any transaction or
retention bonus or similar payment) incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Effective Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt, the effects of expensing all
transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460);    $                        (vi)      any income (loss) for
such period attributable to the early extinguishment of Indebtedness, hedging
agreements or other derivative instruments;    $                        (vii)
     accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

              adjustment of estimated payouts on existing earn-outs) or changes
as a result of the adoption or modification of accounting policies during such
period;             (viii)      all Non-Cash Compensation Expenses;   
$                      (ix)      any income (loss) attributable to deferred
compensation plans or trusts;    $                      (x)      any income
(loss) from investments recorded using the equity method of accounting (but
including any cash dividends or distributions actually received by Holdings, the
Borrower or any Restricted Subsidiary in respect of such investment);   
$                      (xi)      any gain (loss) on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business) or income (loss) from discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of);    $                      (xii)      any
non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments; provided that any cash
payments or receipts relating to transactions realized in a given period shall
be taken into account in such period;    $                      (xiii)      any
non-cash gain (loss) related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances);    $                  
   (xiv)      any non-cash expenses, accruals or reserves related to adjustments
to historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made);    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

           (xv)      any impairment charge or asset write-off or write-down
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities; and    $                        (xvi)
     solely for the purpose of calculating the Available Amount, the net income
for such period of any Restricted Subsidiary (other than any Loan Party) shall
be excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) or Permitted Investments to
Holdings, the Borrower or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein.    $                   1.1
     Total    $                   2.      plus, without duplication and to the
extent already deducted (and not added back) in arriving at such Consolidated
Net Income, the sum of the following amounts for such period:    $            
           (i)      total interest expense and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

              and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities; plus             (ii)      provision for
taxes based on income, profits, revenue or capital, including federal, foreign
and state income, franchise, and similar taxes based on income, profits, revenue
or capital and foreign withholding taxes paid or accrued during such period
(including in respect of repatriated funds) including penalties and interest
related to such taxes or arising from any tax examinations; plus   
$                      (iii)      depreciation and amortization (including
amortization of Capitalized Software Expenditures and amortization of deferred
financing fees or costs); plus    $                      (iv)      other
non-cash charges (other than any accrual in respect of bonuses) (provided, in
each case, that if any non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period); plus    $                      (v)      the amount of any
non-controlling interest consisting of income attributable to non-controlling
interests of third parties in any non-wholly-owned subsidiary deducted (and not
added back in such period to Consolidated Net Income) excluding cash
distributions in respect thereof; plus    $                      (vi)      the
amount of payments made to option holders, stock holders or restricted stock
unit holders of Holdings, any of its direct or indirect parent companies or any
Parent Entity in connection with, or as a result of, any distribution being made
to shareholders of such person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted in the Loan Documents; plus    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

           (vii)      losses or discounts on sales of receivables and related
assets in connection with any Permitted Receivables Financing (provided, in each
case, that if there are any collections in respect of such losses or discounts
in any future period, the collections in respect thereof shall be subtracted
from Consolidated EBITDA); plus    $                        (viii)      cash
receipts (or any netting arrangements resulting in reduced cash expenditures)
not included in the calculation of Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDA pursuant item 3 below for any previous period and not
added back; plus    $                        (ix)      any costs or expenses
incurred by Holdings (or any of its direct or indirect parent companies), the
Borrower or any Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any severance agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are non-cash or otherwise funded with
cash proceeds contributed to the capital of the Borrower or Net Cash Proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests); plus    $                        (x)      any net pension or other
post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, including amortization of such amounts arising
in prior periods, amortization of the unrecognized net obligation (and loss or
cost) existing at the date of initial application of FASB Accounting Standards
Codification 715, and any other items of a similar nature; plus    $            
           (xi)      without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies related to the Transactions or any
other Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost savings, expenses
and charges (including    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

                restructuring and integration charges) in connection with, or
incurred by or on behalf of, any joint venture of the Borrower or any of the
Restricted Subsidiaries (whether accounted for on the financial statements of
any such joint venture or the Borrower) (i) with respect to the Transactions, on
or prior to the date that is 24 months after the Effective Date (including
actions initiated prior to the Effective Date) and (ii) with respect to any
other Specified Transaction, any restructuring, cost saving initiative or other
initiative, within 24 months after such Specified Transaction, restructuring,
cost saving initiative or other initiative (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a Pro Forma Basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions2      
   2.1      Total    $                   3.      less without duplication and to
the extent included in arriving at such Consolidated Net Income, the sum of the
following amounts for such period (i) non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income or Consolidated EBITDA
in any prior period) and (ii) the amount of any non-controlling interest
consisting of loss attributable to non-controlling interests of third parties in
any non-wholly-owned subsidiary added (and not deducted in such period from
Consolidated Net Income) in each case, as determined on a consolidated basis for
Holdings, the Borrower and the Restricted Subsidiaries in accordance with GAAP3
   $            

 

 

2  Provided that (A) such cost savings are reasonably quantifiable and factually
supportable, (B) no cost savings, operating expense reductions or synergies
shall be added pursuant to this clause (xi) to the extent duplicative of any
expenses or charges relating to such cost savings, operating expense reductions
or synergies that are included in Item 2 above (it being understood and agreed
that “run rate” shall mean the full recurring benefit that is associated with
any action taken) and (C) the share of any such cost savings, expenses and
charges with respect to a joint venture that are to be allocated to the Borrower
or any of the Restricted Subsidiaries shall not exceed the total amount thereof
for any such joint venture multiplied by the percentage of income of such
venture expected to be included in Consolidated EBITDA for the relevant Test
Period.

3 Provided that (I) there shall be included in determining Consolidated EBITDA
for any period, without duplication, the Acquired EBITDA of any Person,
property, business or asset acquired by Holdings, the Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) whether
such acquisition occurred before or after the Effective Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), in each case based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis, and (II) there shall be (A) excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than any Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by Holdings, the Borrower or
any Restricted Subsidiary during such period (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) (each such Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further delivery to the Lenders).

For purposes of determining the Total Leverage Ratio, the Secured Leverage Ratio
and the Interest Coverage Ratio with respect to any period including a fiscal
quarter ended on or prior to the Effective Date, Consolidated EBITDA will
(subject to the preceding clauses (I) and (II) with respect to acquisitions,
Dispositions and designations of Unrestricted Subsidiaries or Restricted
Subsidiaries after the Effective Date) be deemed to be equal to (i) for the
fiscal quarter ended February 1, 2015, $1,475,064,000, (ii) for the fiscal
quarter ended May 3, 2015, $1,486,887,000, (iii) for the fiscal quarter ended
August 2, 2015, $1,547,600,000 and (iv) for the fiscal quarter ended November 1,
2015, $1,597,300,000.

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

           4.      Total Consolidated EBITDA    $                   B.     
Consolidated Total Debt:               1.      outstanding principal amount of
all third party Indebtedness for borrowed money (including purchase money
Indebtedness), unreimbursed drawings under letters of credit, Capital Lease
Obligations and third party Indebtedness obligations evidenced by notes or
similar instruments and, without duplication, Receivables Guarantees, in each
case of Holdings, the Borrower and the Restricted Subsidiaries on such date, on
a consolidated basis and determined in accordance with GAAP4    $               
   C.      Total Leverage Ratio (Line I.B.1 ÷ Line I.A.4):                :1.00
               

Consolidated Total Debt as of such date minus unrestricted cash and cash
equivalents of Holdings, the Borrower and the Restricted Subsidiaries

 

Divided by

   $                             Consolidated EBITDA for the Test Period5 as of
such date    $            

 

 

4  Excluding, in any event, (a) any amounts of Non-Recourse Indebtedness
incurred under Section 6.01(a)(viii) and (b) the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Transactions or any Permitted Acquisition or other
Investment.

5  “Test Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been (or were required to have
been) delivered pursuant to Section 5.01(a) or Section 5.01(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of Holdings ended November 1, 2015.

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

SCHEDULE B

to the Compliance Certificate

[Attach the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such Parent Financial Statements.]

the Quarter/Year ended                      (“Statement Date”)

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

SCHEDULE C

to the Compliance Certificate

($ in 000’s)

 

I.       Excess Cash Flow

  

A.     the sum, without duplication, of:

            1.      Consolidated Net Income for such period; plus   
$                      2.      an amount equal to the amount of all non-cash
charges to the extent deducted in arriving at such Consolidated Net Income
(provided, in each case, that if any non-cash charge represents an accrual or
reserve for cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Excess Cash Flow in such future
period); plus    $                      3.      decreases in Consolidated
Working Capital, long-term receivables and long-term prepaid assets and
increases in long-term deferred revenue for such period; plus    $            
         4.      an amount equal to the aggregate net non-cash loss on
dispositions by Holdings, the Borrower and the Restricted Subsidiaries during
such period (other than dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income    $               
      5.      Total    $                      Minus   

B.     the sum, without duplication, of:

            1.      an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income (including any amounts
included in Consolidated Net Income pursuant to the last sentence of the
definition of “Consolidated Net Income” to the extent such amounts are due but
not received during such period) and cash charges included in clauses
(a) through (o) of the definition of “Consolidated Net Income” (other than cash
charges in respect of Transaction Costs paid on or about the Effective Date to
the extent financed with the proceeds of Indebtedness incurred on the Effective
Date or an equity investment on the Effective Date); plus    $                  
   2.      without duplication of amounts deducted pursuant to Item 9 below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, to the extent that such Capital Expenditures were financed
with internally generated cash flow of Holdings, the Borrower or the Restricted
Subsidiaries; plus    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

         3.      (x) the aggregate amount of all voluntary and mandatory
principal payments, redemptions and repurchases of Indebtedness (including
(1) the principal component of payments in respect of Capitalized Leases,
(2) the sum of all scheduled payments of principal of Indebtedness made in cash
and (3) the amount of any mandatory prepayment of Consolidated Total Debt to the
extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase (but
excluding, in each case, (A) all prepayments of Term Loans other than pursuant
to clause (3) above, (B) all prepayments of revolving loans except to the extent
there is an equivalent permanent reduction in revolving commitments in
connection therewith, other than prepayments of Revolving Loans, Swingline Loans
or Other Revolving Loans under the Credit Agreement made during such period and
(C) all voluntary prepayments of Consolidated Total Debt)), in each case except
to the extent financed with the proceeds of other Indebtedness of Holdings, the
Borrower or the Restricted Subsidiaries or the issuance of Equity Interests and
(y) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness; plus    $                      4.      an amount equal to the
aggregate net non-cash gain on Dispositions by Holdings, the Borrower and the
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income; plus    $                      5.      increases in
Consolidated Working Capital and long-term receivables, long-term prepaid assets
and decreases in long-term deferred revenue for such period; plus   
$                      6.      cash payments by Holdings, the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of Holdings, the Borrower and the Restricted Subsidiaries other than
Indebtedness or items for which an accrual or reserve was established in such
period or a prior period, as applicable, in each case, to the extent such
payments, accruals and reserves are not expensed during such period or are not
deducted in calculating Consolidated Net Income, except to the extent financed
with the proceeds of long-term Indebtedness of Holdings, the Borrower or the
Restricted Subsidiaries; plus    $                      7.      without
duplication of amounts deducted pursuant to Item 10 below in prior fiscal years,
the amount of Investments (other than Investments in Permitted Investments) and
acquisitions not prohibited by the Credit Agreement, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings, the Borrower or the Restricted Subsidiaries; plus    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

         8.      the amount of dividends and distributions paid in cash during
such period not prohibited by the Credit Agreement, to the extent that such
dividends and distributions were financed with internally generated cash flow of
Holdings, the Borrower or the Restricted Subsidiaries; plus    $               
      9.      the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income, to the extent that such expenditure was
financed with internally generated cash flow of the Borrower or the Restricted
Subsidiaries; plus    $                      10.      without duplication of
amounts deducted from Excess Cash Flow in prior periods, (1) the aggregate
consideration required to be paid in cash by Holdings, the Borrower or any of
the Restricted Subsidiaries pursuant to binding contracts, commitments, letters
of intent or purchase orders (the “Contract Consideration”), in each case,
entered into prior to or during such period and (2) to the extent set forth in
the Compliance Certificate for the period ending simultaneously with such Test
Period, the aggregate amount of cash that is reasonably expected to be paid in
respect of planned cash expenditures by Holdings, the Borrower or any of the
Restricted Subsidiaries (the “Planned Expenditures”) in the case of each of
clauses (1) and (2) relating to Permitted Acquisitions, other Investments (other
than Investments in Permitted Investments) or Capital Expenditures (including
Capitalized Software Expenditures or other purchases of intellectual property)
to be consummated or made during a subsequent Test Period (and in the case of
Planned Expenditures, the subsequent Test Period); provided, that to the extent
the aggregate amount of internally generated cash actually utilized to finance
such Permitted Acquisitions, Investments or Capital Expenditures during such
Test Period is less than the Contract Consideration or Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such Test Period; plus    $                      11.      the
amount of taxes (including penalties and interest) (including distributions to
any Parent Entity in respect of taxes to the extent permitted under Sections
6.08(a)(vi)(A), 6.08(a)(vi)(C), 6.08(a)(vi)(H) or 6.08(a)(xii)) paid in cash
and/or tax reserves (including distributions to any Parent Entity in respect of
taxes to the extent permitted under Sections 6.08(a)(vi)(A), 6.08(a)(vi)(C),
6.08(a)(vi)(H) or 6.08(a)(xii)) set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period.    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

         12.      Total    $                      Excess Cash Flow (Line I.A.5
minus Line I.B.12):    $            

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

SCHEDULE D

to the Compliance Certificate

[Attach a reasonably detailed calculation of the Net Proceeds received during
the applicable period by or on behalf of Holdings or any Subsidiary in respect
of any sale, transfer or other Disposition of any property or asset of Holdings
or any of the Restricted Subsidiaries pursuant to Section 6.05(i), Section
6.05(j), Section 6.05(k) and Section 6.05(m) of the Credit Agreement other than
Dispositions resulting in aggregate Net Proceeds not exceeding $1,500,000,000 in
the aggregate since the Effective Date and, thereafter, other than Dispositions
resulting in aggregate Net Proceeds not exceeding $150,000,000 in the case of
any single transaction or series of related transactions. Also set forth the
portion of such Net Proceeds that has been invested or are intended to be
reinvested in accordance with the proviso in Section 2.11(b) of the Credit
Agreement.]

 

Form of Compliance Certificate (Post-Collateral Release Date)



--------------------------------------------------------------------------------

Exhibit C

Exhibit C

Form of Amended and Restated Guarantee Agreement

[See attached]



--------------------------------------------------------------------------------

Exhibit C

 

 

 

FORM OF

AMENDED & RESTATED MASTER GUARANTEE AGREEMENT

dated as of

January 19, 2017,

among

BROADCOM LIMITED,

as Holdings

BROADCOM CAYMAN FINANCE LIMITED

(f/k/a Avago Technologies Cayman Finance Ltd.),

as Borrower

BC LUXEMBOURG S.À R.L.,

as Luxco Borrower

THE SUBSIDIARY GUARANTORS

IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    Definitions                   

Page

    SECTION 1.01.      Credit Agreement      1      SECTION 1.02.      Other
Defined Terms      2    ARTICLE II.    The Guarantees      SECTION 2.01.     
Guarantee      3      SECTION 2.02.      Guarantee of Payment; Continuing
Guarantee      3      SECTION 2.03.      No Limitations      3     
SECTION 2.04.      Reinstatement      6      SECTION 2.05.      Agreement to
Pay; Subrogation      6      SECTION 2.06.      Information      6     
SECTION 2.07.      Maximum Liability      6      SECTION 2.08.      Keepwell   
ARTICLE III.    Indemnity, Subrogation and Subordination      SECTION 3.01.     
Indemnity and Subrogation      7      SECTION 3.02.      Contribution and
Subrogation      7      SECTION 3.03.      Subordination      7    ARTICLE IV.
   Representations and Warranties    ARTICLE V.    Miscellaneous     
SECTION 5.01.      Notices      8      SECTION 5.02.      Waivers; Amendment   
  8      SECTION 5.03.      Administrative Agent’s Fees and Expenses;
Indemnification      9      SECTION 5.04.      Successors and Assigns      10   
  SECTION 5.05.      Survival of Agreement      10      SECTION 5.06.     
Counterparts; Effectiveness; Several Agreement      10      SECTION 5.07.     
Severability      11      SECTION 5.08.      Right of Set-Off      11     
SECTION 5.09.      Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent      11      SECTION 5.10.      WAIVER
OF JURY TRIAL      12      SECTION 5.11.      Headings      12     
SECTION 5.12.      Termination or Release      12   

 

i



--------------------------------------------------------------------------------

SECTION 5.13.    Additional Guarantors    13 SECTION 5.14.    Parallel Liability
  

Exhibit A – Supplement

Schedule I – Subsidiary Guarantors

Schedule II – Provisions applicable to Holdings and certain other Guarantors
that are Foreign Subsidiaries

 

ii



--------------------------------------------------------------------------------

AMENDED & RESTATED MASTER GUARANTEE AGREEMENT dated as of January 19, 2017 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among BROADCOM LIMITED, a company organized under the laws of
Singapore (“Holdings”), BROADCOM CAYMAN FINANCE LIMITED (f/k/a AVAGO
TECHNOLOGIES CAYMAN FINANCE LIMITED), an exempted company incorporated with
limited liability in the Cayman Islands (the “Borrower”), BC LUXEMBOURG S.À
R.L., a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of Grand Duchy of Luxembourg, having
its registered office at 3A, Sentier de l’Esperance, L-1474 Luxembourg,
Grand-Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 201613 (the “Luxco Borrower”), the SUBSIDIARY
GUARANTORS identified herein and BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), on behalf of itself and the
other Secured Parties.

Reference is made to (i) the Credit Agreement dated as of February 1, 2016 (as
amended pursuant to that certain First Incremental Term A Facility Amendment,
dated as of April 29, 2016, that certain Second Incremental Term A Facility
Amendment, dated as of August 2, 2016, that certain First Amendment, dated as of
August 2, 2016, that certain Second Amendment, dated as of August 2, 2016, that
certain Third Amendment, dated as of January 19, 2017, and as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avago Technologies Cayman Holdings Ltd., an exempted company
incorporated with limited liability in the Cayman Islands, the Borrower, the
Luxco Borrower, the Lenders party thereto and the Administrative Agent and
(ii) the Master Guarantee Agreement dated as of February 1, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original
Guaranty”), by and among Avago Technologies Cayman Holdings Ltd., an exempted
company incorporated with limited liability in the Cayman Islands, the Borrower,
the Luxco Borrower, the other Loan Parties party thereto, the Administrative
Agent and Bank of America, N.A., as Collateral Agent.

Pursuant to Sections 9.02 and 9.15 of the Credit Agreement, the parties hereto
wish to amend and restate the Original Guaranty pursuant to this Agreement.

The Lenders have agreed to extend credit to the Borrower Parties subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit on and after the Collateral and Guarantee Release
Date are conditioned upon, among other things, the execution and delivery of
this Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrower Parties, will derive substantial benefits from the extension of credit
to the Borrower Parties pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit on and after the Collateral and Guarantee Release Date. Accordingly, the
parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

 

1



--------------------------------------------------------------------------------

(a) Capitalized terms used in this Agreement (including in the introductory
paragraph hereto) and not otherwise defined herein have the meanings specified
in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 and Section 1.04 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Agreement” has the meaning assigned to such term in the preamble.

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02 to this
Agreement.

“Contributing Party” has the meaning assigned to such term in Section 3.02 to
this Agreement.

“Credit Agreement” has the meaning assigned to such term in the second
introductory paragraph to this Agreement.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01
to this Agreement.

“Guarantors” means Holdings, the Borrower Parties and the Subsidiary Guarantors.

“Holdings” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

“Luxco Borrower” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Subsidiary Guarantors” means the Subsidiaries identified as such on Schedule I
and each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Collateral and Guarantee Release Date pursuant to
Section 5.13; provided that if a Subsidiary is released from its obligations as
a Subsidiary Guarantor hereunder as provided in Section 5.12(b), such Subsidiary
shall cease to be a Subsidiary Guarantor hereunder effective upon such release.

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form reasonably approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

The Guarantees

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Secured Obligations (other than, (i) with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor, (ii) in the case of each Borrower
Party, in respect of its own Loan Document Obligations, and (iii) with respect
to any Guarantor, in respect of its own Secured Cash Management Obligations or
Secured Swap Obligations) (with respect to any Guarantor, the “Guaranteed
Obligations”). Each Guarantor further agrees that the Secured Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal, or amendment or
modification, of any of the Secured Obligations. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. Each Guarantor
intends that its guarantee under this Section 2.01 constitute, and this
Section 2.01 shall be deemed to constitute, a guarantee or other agreement for
the benefit of each other Guarantor for all purposes of section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

To the fullest extent permitted by applicable law and in accordance with
articles 2021 and 2026 of the Luxembourg Civil Code, each of the Luxembourg
Guarantors waives the bénéfice de discussion and the bénéfice de division.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Secured Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of any of the Secured Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower, any other Loan Party
or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of the Secured Obligations, whether
currently existing or hereafter incurred, subject to such guarantee.

SECTION 2.03. No Limitations.

 

3



--------------------------------------------------------------------------------

(a) Except for the termination or release of a Guarantor’s obligations hereunder
as expressly provided in Section 5.12 and the limitations set forth in Schedule
II, Section 2.07 or in the Supplement pursuant to which such Guarantor became a
party hereto, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise of
any of the Secured Obligations in cash, and shall not be subject to any defense
(other than a defense of payment or performance) or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations or any guarantee in respect
thereof, any impossibility in the performance of any of the Secured Obligations
or otherwise. Without limiting the generality of the foregoing, except for the
termination or release of its obligations hereunder as expressly provided in
Section 5.12, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by:

(i) the failure of any Secured Party or any other Person to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;

(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;

(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Secured Party for any of the Guaranteed Obligations or
Secured Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Secured Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Secured Obligations);

(vi) any illegality, lack of validity or lack of enforceability of any of the
Secured Obligations or any guarantee in respect thereof;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization, liquidation, dissolution
or other similar proceeding affecting any Loan Party or its assets or any
resulting release or discharge of any of the Secured Obligations or any
guarantee in respect thereof;

(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against any Borrower, the Administrative Agent, any other
Secured Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;

 

4



--------------------------------------------------------------------------------

(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, nonbinding or unenforceable against any other Guarantor ab initio or at
any time after the Collateral and Guarantee Release Date;

(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Secured Parties;

(xi) any action permitted or authorized hereunder; or

(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Secured Party or any other Person, that might otherwise constitute a defense to,
or a legal or equitable discharge of, any Borrower Party, any Guarantor or any
other guarantor or surety (other than the payment in full in cash of all the
Secured Obligations (other than contingent obligations not yet due, Secured Cash
Management Obligations and Secured Swap Obligations)).

To the fullest extent permitted by applicable law, each Guarantor expressly
authorizes the Secured Parties to take and hold security in accordance with the
terms of the Loan Documents (to the extent constituting Designated Cash
Collateral) or any document governing Secured Cash Management Obligations or
Secured Swap Obligations, for the payment and performance of its Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof or
any guarantee in respect thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the payment
in full in cash of all the Secured Obligations. To the fullest extent permitted
by applicable law, the Administrative Agent and the other Secured Parties may,
at their election and in accordance with the terms of the Loan Documents,
compromise or adjust any part of the Secured Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Secured Obligations have been paid in full in
cash. To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be.

(c) Notwithstanding any provisions to the contrary contained in this Agreement,
the obligations and liabilities under this Agreement of Holdings, the Borrower

 

5



--------------------------------------------------------------------------------

Parties and any Subsidiary Guarantor that is a Foreign Subsidiary shall be
limited by the applicable local provisions and laws set forth in Schedule II (as
may be supplemented pursuant to Section 5.13 or as otherwise agreed to by the
Administrative Agent) with respect to such Guarantor (to the extent such
Schedule II includes limitations).

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligations is rescinded or must otherwise be
restored by any Secured Party upon the bankruptcy or reorganization (or any
analogous proceeding in any jurisdiction) of the Borrower, any other Loan Party
or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
the Borrower or any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 2.07. Maximum Liability. Notwithstanding anything to the contrary in
this Agreement, the obligations and liabilities of any Subsidiary Guarantor that
becomes a party to this Agreement after the date hereof shall be limited as and
to the extent set forth in the applicable Supplement.

SECTION 2.08. Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Agreement in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 2.08 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.08, or otherwise under this Agreement, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 2.08 shall remain in full force and effect until termination of the
aggregate Commitments and payment in full of all Loan Document Obligations
(other than contingent obligations not yet due). Each Qualified Keepwell
Provider intends that this Section 2.08 constitute, and this Section 2.08 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

6



--------------------------------------------------------------------------------

ARTICLE III.

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder the Borrower
Parties agree that in the event a payment in respect of any obligation of the
Borrower Parties shall be made by any Guarantor under this Agreement, the
applicable Borrower Party shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Sections 2.07 and 3.03) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligations and such other Guarantor (the “Claiming Party”) shall not have been
fully indemnified as provided in Section 3.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof (or, in the case of any Guarantor becoming
a party hereto pursuant to Section 5.13, the date of the Supplement executed and
delivered by such Guarantor) and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any such
Guarantor, such other date). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.02 shall be subrogated to the rights
of such Claiming Party under Section 3.01 to the extent of such payment.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, but subject to Section 2.07, all rights of the Guarantors under
Sections 3.01 and 3.02 and all other rights of the Guarantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of all the Secured Obligations to
the extent and manner set forth in Section 3.03(b). No failure on the part of
any Borrower Party or any Guarantor to make the payments required by Sections
3.01 and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, or to
it by, any other Guarantor or any other Subsidiary shall be fully subordinated
to the payment in full in cash of all the Secured Obligations.

 

7



--------------------------------------------------------------------------------

ARTICLE IV.

Representations and Warranties

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that (a) the Agreement has been duly authorized,
executed and delivered by each Subsidiary Guarantor and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (b) all representations and
warranties set forth in the Credit Agreement as to such Subsidiary Guarantor are
true and correct in all material respects; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all respects.

ARTICLE V.

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of Holdings as provided
in Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided, that
the Administrative Agent and the Borrower

 

8



--------------------------------------------------------------------------------

shall be permitted to amend any provision of this Agreement to better implement
the intentions of this Agreement or as required by local law to give effect to
any guaranty, without the consent of any Lender.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.

(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent for its reasonable and documented or
invoiced, out-of-pocket fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to “each Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor, jointly with the other Guarantors and severally,
agrees to indemnify the Administrative Agent and the other Indemnitees against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of one lead counsel and one local counsel in each appropriate
jurisdiction (and, in the case of a conflict of interest, where the Indemnitee
affected by such conflict notifies the Guarantors of the existence of such
conflict and thereafter retains its own counsel, one additional separate counsel
for all similarly affected Indemnitees) for all Indemnitees (which may include a
single special counsel acting in multiple jurisdictions), incurred by or
asserted against any Indemnitee by any third party or by Holdings or any
Subsidiary arising out of, in connection with, or as a result of any actual or
prospective claim, litigation, investigation or proceeding relating to the
execution or delivery this Agreement, the performance by the parties to this
Agreement of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby (or, in the case of
the Administrative Agent (or any sub-agent thereof) and its Related Parties
only, the administration of this Agreement), in each case, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of, or a material breach of the Loan Documents by,
such Indemnitee or its Related Parties, (ii) result from any dispute between and
among indemnified persons that does not involve an act or omission by Holdings,
the Borrower or any of the Restricted Subsidiaries or (iii) result from
settlements effected without the Borrower’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed), except that each
Agent, the Lead Arrangers and the Joint Bookrunners shall be indemnified in
their capacities as such to the extent that none of the exceptions set forth in
clause (i) of this proviso applies to such Person at such time.

(c) To the fullest extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such damages
are determined by a court of competent jurisdiction by final, non-appealable

 

9



--------------------------------------------------------------------------------

judgment to have resulted from the gross negligence or willful misconduct of, or
a breach of the Loan Documents by, such Indemnitee or its Related Parties, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(d) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors in this Agreement and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the Secured Parties and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and the issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of any Secured Party and notwithstanding that the
Administrative Agent, any Lender or any other Secured Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid, any Letter of Credit is outstanding or the Commitments have not
expired or terminated.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective when a counterpart
hereof executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon and inure to
the benefit of such Guarantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Guarantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except in accordance with this Agreement and the Credit Agreement. This
Agreement shall be construed as a separate agreement with

 

10



--------------------------------------------------------------------------------

respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-Off. If an Event of Default under Sections 7.01(a),
(b), (h) or (i) of the Credit Agreement shall have occurred and be continuing,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency,
but excluding deposits in fiduciary accounts as to which a Borrower Party is
acting as fiduciary for another Person who is not a Loan Party) at any time held
and other obligations (in whatever currency) at any time owing by such Lender to
or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor then due and owing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The applicable Lender shall notify
the applicable Guarantor and the Administrative Agent of such setoff and
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section 5.08. The rights of each Lender under this Section 5.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Notwithstanding the foregoing, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the

 

11



--------------------------------------------------------------------------------

Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its respective
properties in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) Each Subsidiary Guarantor hereby irrevocably designates, appoints and
empowers the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Termination or Release.

(a) Subject to Section 2.04, this Agreement and the Guarantees made herein shall
automatically terminate when (i) all the Loan Document Obligations (other than
contingent obligations not yet due) have been paid in full in cash and (ii) all
Commitments have terminated or expired.

(b) The guarantees made herein shall also terminate and be released at the time
or times and in the manner set forth in Section 9.15 of the Credit Agreement. A
Guarantor shall also be released from its obligations under this Agreement at
the time or times and in the manner set forth in Section 9.15 of the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.

SECTION 5.13. Additional Guarantors. Pursuant to the Credit Agreement,
additional Subsidiaries may be required to become Subsidiary Guarantors after
the date hereof and the Borrower may elect to designate additional Subsidiaries
as Subsidiary Guarantors after the date hereof. Upon execution and delivery by
the Administrative Agent and a Subsidiary of a Supplement, any such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as such herein. If such additional Subsidiary is a Foreign
Subsidiary, to the extent required pursuant to the jurisdiction of organization
and/or incorporation of such Foreign Subsidiary, the Supplement shall include
supplements to Schedule II hereto (and Schedule II shall be deemed to be
supplemented to reflect any such supplements contained in such Supplement). The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.

SECTION 5.14. Parallel Liability. (a) Each Loan Party irrevocably and
unconditionally undertakes to pay to the Administrative Agent an amount equal to
the aggregate amount of its Corresponding Liabilities (as these may exist from
time to time).

(a) The parties hereto agree: (i) a Loan Party’s Parallel Liability is due and
payable at the same time as, for the same amount of and in the same currency as
its Corresponding Liabilities; (ii) a Loan Party’s Parallel Liability is
decreased to the extent that its Corresponding Liabilities have been irrevocably
paid or discharged and its Corresponding Liabilities are decreased to the extent
that its Parallel Liability has been irrevocably paid or discharged; (iii) a
Loan Party’s Parallel Liability is independent and separate from, and without
prejudice to, its Corresponding Liabilities, and constitutes a single obligation
of that Loan Party to the Administrative Agent (even though that Loan Party may
owe more than one Corresponding Liability to the Secured Parties under the Loan
Documents) and an independent and separate claim of the Administrative Agent to
receive payment of that Parallel Liability (in its capacity as the independent
and separate creditor of that Parallel Liability and not as a co-creditor in
respect of the Corresponding Liabilities); and (iv) for purposes of this
Section 5.14, the Administrative Agent acts in its own name and not as agent,
representative or trustee of the Secured Parties and accordingly holds neither
its claim resulting from a Parallel Liability nor any Collateral securing a
Parallel Liability on trust.

SECTION 5.15. Amendment and Restatement. This Agreement amends and restates the
Original Guaranty. The obligations of the Guarantors under the Original Guaranty
shall continue under this Agreement, and shall not in any event be terminated,
extinguished or annulled, but shall hereafter be governed by this Agreement. For
the avoidance of doubt, however, the obligations of the Guarantors (as such term
is defined in the Original Guaranty) under the Original Guaranty that are not
also Guarantors (as such term is defined in this Agreement)

 

13



--------------------------------------------------------------------------------

hereunder shall not continue under this Agreement and shall be terminated to the
extent provided for in Section 9.15 of the Credit Agreement. After the
Collateral and Guarantee Release Date, all references to the “Guarantee and
Collateral Agreement” in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof. The amendment and restatement herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of any of the obligations,
liabilities and indebtedness of the Guarantors evidenced by or arising under the
Original Guaranty and the other Loan Documents, which shall continue in full
force and effect and shall not in any manner be impaired, limited, terminated,
waived or released except as expressly set forth herein.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Master Guarantee Agreement as of the day and year first above written.

 

BC LUXEMBOURG S.À.R.L., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of Grand Duchy
of Luxembourg, having its registered office at 3A, Sentier de l’Esperance,
L-1474 Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B 201613 By:  

 

  Name:   Title: Authorised signatory BROADCOM CAYMAN FINANCE LIMITED (f/k/a
Avago Technologies Cayman Finance Ltd.) By:  

 

  Name:   Title: BROADCOM CAYMAN LP By:  

 

  Name:   Title: BROADCOM LIMITED By:  

 

  Name:   Title:

 

SIGNATURE PAGE TO AMENDED AND RESTATED MASTER GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

BROADCOM CORPORATION By:  

 

  Name:   Title:

 

SIGNATURE PAGE TO AMENDED AND RESTATED MASTER GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, on behalf of itself and the
other Secured Parties, By:  

 

  Name:   Title:

 

SIGNATURE PAGE TO AMENDED AND RESTATED MASTER GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Master Guarantee Agreement

INITIAL SUBSIDIARY GUARANTORS

 

1. Broadcom Cayman LP

 

2. Broadcom Corporation



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Master Guarantee Agreement

Provisions applicable to Holdings and certain other Guarantors that are Foreign
Subsidiaries

Notwithstanding any provisions to the contrary contained in this Agreement or in
the Loan Documents, with respect to any Guarantor or additional Guarantor
incorporated in the respective jurisdictions listed below, this Agreement shall
be subject in all respects to the following limitations:

SECTION 1. Limitations with respect to Luxembourg Guarantors.

For the purpose of this Schedule II, “Intragroup Liabilities” shall mean any
amounts owed by a Luxembourg Guarantor to any other member of the group of
companies to which that Luxembourg Guarantor belongs and that have not been
financed (directly or indirectly) by a borrowing under the Credit Agreement.

The aggregate guarantee obligations of any Luxembourg Guarantor or additional
Luxembourg Guarantor under the Loan Documents shall at all times be limited to
an aggregate amount not exceeding:

(a) the aggregate of all principal amounts (if any) borrowed (i) by that
Luxembourg Guarantor for its own benefit or (ii) by any direct or indirect
Subsidiary of that Luxembourg Guarantor, from the Lenders or from one or more
other members of the group of companies to which the Luxembourg Guarantor
belongs, that have been financed by a borrowing under the Loan Documents; plus

(b) the greater of:

(i) 95% of the Luxembourg Guarantor’s own funds (“capitaux propres” as referred
to in article 34 of the Luxembourg RCS Act (as defined below)) plus Intragroup
Liabilities (excluding however any amounts taken into account under (a) above)
as reflected in its last annual accounts duly approved and available on the date
of payment under this Agreement; and

(ii) 95% of the Luxembourg Guarantor’s own funds (“capitaux propres” as referred
to in article 34 of the Luxembourg RCS Act) plus Intragroup Liabilities
(excluding however any amounts taken into account under (a) above) as reflected
in its last annual accounts duly approved and available as at the date of
execution of this Agreement,

save to the extent that the guarantee by that Luxembourg Guarantor relates to
the obligations of a direct or indirect subsidiary of such Luxembourg Guarantor.

For this purpose, “capitaux propres” will be valued in accordance with
Luxembourg generally accepted accounting principles or International Financial
Reporting Standards, as applicable, and the relevant provisions of the
Luxembourg law of 19 December 2002 relating to the register of commerce and
companies as well as the accounting and the annual accounts of companies, as
amended (the “Luxembourg RCS Act”).



--------------------------------------------------------------------------------

Exhibit A to

the Amended and Restated Master Guarantee Agreement

SUPPLEMENT NO.      dated as of [            ] , 20[    ] to the Amended and
Restated Master Guarantee Agreement dated as of January 19, 2017, among Broadcom
Limited (“Holdings”), Broadcom Cayman Finance Limited (f/k/a Avago Technologies
Cayman Finance Limited) (the “Borrower”), BC Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated and
existing under the laws of Luxembourg, Grand Duchy of Luxembourg, having its
registered office at 17 Boulevard Royal, L-2449 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 201613 (the “Luxco
Borrower”), the subsidiaries of Holdings party thereto (Holdings, the Borrower,
the Luxco Borrower and such subsidiaries being collectively referred to as the
“Guarantors”) and Bank of America, N.A., as Administrative Agent.

A. Reference is made to the Credit Agreement dated as February 1, 2016 (as
amended pursuant to that certain First Incremental Term A Facility Amendment,
dated as of April 29, 2016, that certain Second Incremental Term A Facility
Amendment, dated as of August 2, 2016, that certain First Amendment, dated as of
August 2, 2016, that certain Second Amendment, dated as of August 2, 2016, that
certain Third Amendment, dated as of January 19, 2017, and as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avago Technologies Cayman Holdings Ltd., an exempted company
incorporated with limited liability in the Cayman Islands, the Borrower, the
Luxco Borrower, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Amended and
Restated Guarantee Agreement referred to therein, as applicable.

C. The Guarantors have entered into the Amended and Restated Guarantee Agreement
in order to induce the Lenders to extend credit to the Borrower Parties.
Section 5.13 of the Amended and Restated Guarantee Agreement provides that
additional Subsidiaries may become Guarantors under the Amended and Restated
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing
this Supplement to become a Subsidiary Guarantor under the Amended and Restated
Guarantee Agreement in order to induce the Lenders to make additional extensions
of credit under the Credit Agreement on and after the Collateral and Guarantee
Release Date and as consideration for such extensions of credit previously
issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 5.13 of the Amended and Restated Guarantee
Agreement, the New Guarantor by its signature below becomes a Subsidiary
Guarantor under the Amended and Restated Guarantee Agreement with the same force
and effect as if originally named therein as a Subsidiary Guarantor, and the New
Guarantor hereby agrees to all the terms and provisions of the Amended and
Restated Guarantee Agreement applicable to it as a Subsidiary Guarantor (and a
Guarantor) thereunder. Each reference to a “Subsidiary Guarantor” or a
“Guarantor” in the Amended and Restated Guarantee Agreement shall be deemed to
include the New Guarantor. The Amended and Restated Guarantee Agreement is
hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that (a) this Supplement has been duly authorized,
executed and delivered by the New Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to the New Guarantor are true and correct in all material respects as of the
date hereof; provided that, to the extent such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date; provided further that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all respects.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Supplement by facsimile or other electronic means shall be effective as delivery
of a manually signed counterpart of this Supplement. This Supplement shall
become effective when a counterpart hereof executed on behalf of the New
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon and shall inure to the benefit of
the New Guarantor, the Administrative Agent and the other Secured Parties and
their respective permitted successors and assigns, except that the New Guarantor
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except in accordance with this Supplement, the Amended and Restated
Guarantee Agreement and the Credit Agreement.

SECTION 4. Except as expressly supplemented hereby, the Amended and Restated
Guarantee Agreement shall remain in full force and effect.

SECTION 5. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.

SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Amended and Restated Guarantee
Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Amended and Restated
Guarantee Agreement as provided in Section 9.03(a) of the Credit Agreement;
provided that each reference therein to the “Borrower” shall be deemed to be a
reference to “the New Guarantor.”



--------------------------------------------------------------------------------

SECTION 9. Notwithstanding any provisions to the contrary contained in this
Supplement and the Amended and Restated Guarantee Agreement, the obligations and
liabilities under this Supplement and the Amended and Restated Guarantee
Agreement of [any of] [the] undersigned to the extent it is a Foreign Subsidiary
shall be limited by the applicable local provisions and laws set forth in
Schedule II to the Amended and Restated Guarantee Agreement (as supplemented by
Schedule I to this Supplement and as may be otherwise supplemented pursuant to
Section 5.13 of the Guarantee Agreement) with respect to [such] [the]
undersigned (to the extent Schedule II to the Amended and Restated Guarantee
Agreement includes limitations).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Amended and Restated Master Guarantee Agreement
as of the day and year first above written.

 

[Name Of New Guarantor], By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent, on behalf of
itself and the other Secured Parties, By:  

 

  Name:   Title: